Explanations of vote
Oral explanations of vote
(IT) Madam President, the aim of the Services Directive, which entered into force in December 2006, is to open up the market for service providers in the European Union and get rid of all protectionist barriers, arbitrary hindrances and any discriminatory rules.
In any case, the European Parliament has always insisted that this directive must not form a pretext for dangerous deregulation and liberalisation of the sector, thereby harming workers' rights. The country of origin principle, which was criticised as paving the way for social dumping, was discarded and replaced by the destination country principle.
I voted in favour of this report because, with regard to the implementation of the directive in question by the Member States, it puts particular emphasis on unjustified delays and failures, as well as a number of issues relating to its interpretation and application. I will finish here, Madam President, because speaking in these circumstances is rather difficult.
(PL) Madam President, development of the European services market plays an absolutely essential role in stimulating economic growth in the European Union. It is therefore very much to be welcomed that the European Parliament is closely examining the way in which the Services Directive is being implemented. Further measures to support the proper development of the European services market are also essential. Our overriding aim was to facilitate the provision of services throughout Europe. We are therefore alarmed to note that some of the Member States are showing a tendency to enact and apply laws which are in no way justified by the directive's provisions. Artificial barriers are thus placed in the way of the activities of service providers.
At present, as many as 90% of new jobs are created in the services sector. I therefore believe that an efficiently functioning directive is an essential condition for the development of the single market, and a key project for the European economy. I am thus pleased that we are starting to see examples of the directive achieving measurable results, such as the huge number of notifications of amendments to legislation that we are receiving from the Member States.
(IT) Madam President, I voted with great conviction against the adoption and application of the Services Directive, also known as the Bolkestein Directive. The aim of the directive should have been to create greater competition in Europe, assisting in the development of small and medium-sized enterprises.
Unfortunately, however, the real aim appears to have been to beat down and attack our small and medium-sized enterprises. In Italy, there are sectors that represent real strengths, such as beach concessions, in which the owners have invested all their possessions and made enormous sacrifices. Now, thanks to this directive, they have lost everything.
This is not the system we should be bringing in, with a bureaucratic Europe and major corporations and multinationals that want to invade Italy and overpower our enterprises. We cannot allow it and I will stand shoulder to shoulder with these small and medium-sized enterprises and defend them, so that we look after our traditions and Italy's strengths.
(SK) Madam President, the Services Directive currently in force requires that all EU countries eliminate bureaucratic obstacles and make life easier for entrepreneurs. However, the implementation of the directive is stalling. The main problem areas are the failure to comply with the scope of the directive, delays in creating points of single contact, shortcomings in administrative cooperation and differences in mutual assessment. The report I have supported considers it very important to set up the points of single contact rapidly. They will be able to handle everything necessary for cross-border service provision, including information that is easy to understand on the formalities and administrative procedures of a given country. Services represent up to 40% of the gross domestic product of the Union. The elimination of unnecessary obstacles and delays could make a significant contribution to increased competitiveness and the creation of new jobs.
(LT) Madam President, I believe that the evaluation of the Services Directive has given us a good opportunity to check whether this directive really facilitates improved development in the services sector and whether the provisions of the directive are being properly implemented in the Member States. It is essential for there to be agreement throughout all stages of the implementation of this directive that public services should not be covered by the directive, but that it should ensure social rights and comply with the requirements of employment law.
It is clear that the Commission and the Member States must increase their efforts to set up high quality points of single contact in the Member States. Adequate funding must be earmarked for this, in order to ensure that these centres provide high quality information which is accessible.
Madam President, there has been a misunderstanding from the earliest days of the European Union as to what we mean by a free market in goods and services.
When my constituents voted in favour of EEC membership in 1975, they understood the common market to mean mutual product recognition. If you can sell a bottle of mineral water in the UK, you should be allowed to sell the same water in France, Germany or Italy and vice versa. What they found in practice is that it means standardisation - that 'the mineral water has to contain the following minerals but not any of these', that 'the volume must be not greater than x and not less than y' and so on. You can then find that a product that was never intended for export can be criminalised in its own nation of origin.
That is what we have seen again and again, both with goods and with services. Instead of having an increase of consumer choice, we have a restriction of consumer choice, often driven by one particular producer somewhere in the European Union which happens to meet a load of specifications anyway and which sees EU legislation as the way to export its costs to its competitors. This is why our share of world GDP continues to shrink and how my country has shackled itself to a cramped and confined regional bloc.
Madam President, I remember when the Services Directive first went through this Parliament in the last mandate, how controversial many of the elements were. I also remember personally, as the rapporteur for the trade and services report, the great controversy when I spoke about the need to liberalise many services - financial services, health services, education services, water services - to provide consumers with more choice and better services, rather than relying on clapped-out old state monopolies, which quite often taxpayers were underfunding.
Here, we have this definition of services of general economic interest, as if somehow the disciplines that allow us to have a wonderful choice when it comes to supermarkets or other types of services do not apply to water, education and health. It is time that we moved on from the politics of 30 years ago when certain things could only be state-provided. The implication has been that they have been underfunded and not provided well. Let us move towards more service liberalisation throughout the EU and throughout the globe.
(DE) Madam President, I would like to explain why the majority of the Group of the Alliance of Liberals and Democrats for Europe has abstained from voting on this directive. It is good that we have made a decision and that the rights of people with disabilities are being respected. However, that is only the case over longer distances. Many of the other points are not worthy of a European directive. For example, because the directive only covers journeys over 250 kilometres, there are many countries where it does not apply. Cyprus, Malta and Luxembourg have no rights, in just the same way as some other Member States which do not have bus routes that are longer than 250 kilometres. The free movement of people, goods and services is one of Europe's central principles. Now it is the poorer passengers who are not protected, because some Member States have no system of passengers' rights. This is why we have abstained. There are some positive aspects, but also many negative aspects, and this is the reason for our abstention.
(IT) Madam President, the proposal for a regulation tabled by the Commission in 2008 aims to introduce new, Europe-wide rights to protect bus and coach passengers which are similar to those applied to other means of transport, thereby assuring equal conditions of competition between carriers and the various modes of transport within the different Member States. A long and difficult negotiation with the Council, including recourse to a conciliation procedure, was required in order to reach the text voted on today.
The final text can be considered a very satisfying and well-balanced compromise, since it succeeds in guaranteeing passenger rights without simultaneously imposing heavy burdens on carriers, which - lest we forget - are mostly small and medium-sized enterprises.
The result of the conciliation procedure can quite reasonably be considered a success for the European Parliament, since some of our main requests were incorporated, namely in terms of its scope, fundamental rights for passengers irrespective of distance, derogations and, lastly, providing for accidents, cancellations and delays with suitable forms of reimbursement, assistance and compensation for passengers.
(IT) Madam President, a new season of rights is upon us, but these rights could have been more widespread. We must be aware that at distances of less than 250 km, the rights of the most vulnerable, of disabled people, old-age pensioners, and persons with reduced mobility, are not addressed at all in this measure.
If it is true that homogenised quality standards are being established, it is just as true that excluding local transport seriously limits the number of passengers affected. Implementation over the course of the next four years will allow the sector to prepare itself as well as possible, but we will also need to monitor the establishment of the enforcement bodies.
The result of this process represents a victory for Parliament and is a positive sign of our attention to citizens' needs. However, compromise always implies mediation - and in this case concessions - of this House's aims. Basically, we have shown that we are good interpreters of needs, in contrast to the Council which has shown that it only represents interests.
(IT) Madam President, I should like to congratulate Mr Cancian on his excellent work in bringing this measure to its conclusion.
Mr Mastella will allow me to disagree with him on the idea that this measure represents a great victory for our citizens. One cannot but note that citizens are only protected if they travel further than 250 km by coach or bus. Where is the protection for the rights of citizens of Europe if - as Mrs Meissner has already stressed - entire States such as Cyprus, Luxembourg and Malta are excluded from this protection?
These are the reasons why our group abstained in the vote. We did not vote against the report because some rights are protected, such as those of disabled persons and persons with reduced mobility. That is why we abstained. As for the rest of it, we would ask to return to the issue as soon as possible in order to really protect our citizens.
(FI) Madam President, first of all, I wish to say that it is excellent and important that we concern ourselves with the rights of our citizens. Whenever rights are spoken of, we must remember that obligations come with them and so there are no rights without obligations.
There is a lot that is good and positive about the report on the rights of passengers in bus and coach transport. We also need to remember that panEuropean bus and coach companies differ greatly from one another. For example, in Finland, there are many small family firms, and we might ask whether we should be continually burdening these small companies with new costs and obligations, since they are struggling to make their enterprises profitable.
I can say that we have shown flexibility on this issue in a variety of ways, and that the rights of different passengers have been taken into consideration. Acknowledging the needs of the disabled always brings with it clear added value. It is very important that we ensure that disabled persons and persons with reduced mobility are better able to travel and get about generally, and that greater account is taken of their needs. This is a good thing, but as I said earlier, the matter is slightly inconsistent, as when we talk about rights and obligations, it is also important to make sure that costs do not rise too high for those small companies in the bus and coach transport industry.
Madam President, I voted in favour of this regulation, even though I feel that it certainly does not go far enough. However, it is a start, and sometimes in this Parliament and in the EU, we take only baby steps. That is what we have done today.
It is unfortunate that some Member States are outside this regulation and, indeed, that it applies only to journeys of distances greater than 250 kilometres. I certainly would have preferred the ALDE line, where passenger rights would have applied to journeys of a much shorter duration. I am, however, pleased to see that some of the basic rights in the regulation apply to passengers travelling over shorter distances. Those rights, in particular, apply to persons with a disability, or indeed, persons with reduced mobility. Some of these rights include non-discriminatory access to transport and disability-related training for staff on coaches and buses.
Unfortunately, Member States have a derogation period of up to ten years and, while small businesses do need adequate time to comply, I would ask and encourage Member States to try to ensure compliance with this regulation as soon as possible.
Madam President, I strongly support passenger rights and, in particular, increased rights for disabled people.
I am not particularly happy with the compromise reached. I would have preferred, in contrast to my colleague, a threshold of 200 kilometres, as this would have enabled Ireland to exempt rural areas of my constituency. I am thinking of parts of North and West Donegal, Mayo, and indeed Galway. Most rural areas are outside the 250 kilometre limit. The level of rights being sought in terms of compensation is disproportionate to the type of service operating in rural areas.
I also want to refer to the cost, and that is principally an insurance cost, that could cause some operators to leave the market. In many cases, there is no alternative public transport service available.
Of course, we have to accept the decision that has been taken today and, hopefully, the derogation period could give the opportunity to those who are outside the 250 kilometre limit to adapt.
So, while I agree in principle, I had to abstain for the foregoing reasons.
(SK) Madam President, every year, more than 70 million passengers in Europe travel by bus or coach. It is high time that a regulation came into effect protecting passenger rights in the same way as in air, water or rail transport. Passengers will have 12 basic rights applying to any length of journey. In addition to this, in the case of journeys in excess of 250 km, they will have the right to compensation for delays, assistance in case of accident or death, compensation for lost or damaged baggage, and better information. For small countries in particular, however, the 250 km minimum is rather extreme. I applaud the fact that passengers with reduced mobility will have the right to special assistance, as is already the case with air transport. In the future, I will certainly support the introduction of a common regulation to unify the already existing regulations on passenger rights in various transport systems, which will substantially clarify the entire system of passenger rights.
(SK) Madam President, passenger rights in bus and coach transport, which is frequently used in the European Union, require a clear legal set-up, as is the case in air, rail and water transport. I consider the final text of the submitted regulation to be a satisfactory compromise. I am particularly pleased about the adoption of the 12 basic rights of passengers, applying to all passengers on this form of transport, regardless of the distance. I particularly welcome the recognition and consideration of the special needs of disabled persons and persons with reduced mobility. Guaranteeing the right to compensation for loss or damage to a wheelchair or other device providing mobility, and the training of staff on buses or coaches in the area of transport for disabled persons, are becoming important tools in the fight against discrimination and against the social exclusion of these people.
(DE) Madam President, I have voted in favour of the report, because it represents a significant improvement in the current situation. We have been able to achieve a balanced solution which protects the rights of bus passengers and guarantees the continuing existence of small and medium-sized operators. The regulation covers journeys of more than 250 kilometres and gives bus and coach passengers the right to claim compensation if journeys are cancelled, overbooked or delayed by more than two hours. Bus operators are often small or medium-sized companies which would be brought to the brink of ruin by excessive claims for damages. This is one successful feature of the regulation which will ensure that compensation payments cannot get out of hand. As far as the distance of 250 kilometres is concerned, there is no reason why we should not allow the new legislation to come into effect and then see how it can be improved.
(LT) Madam President, firstly, I would like to congratulate the rapporteur, Mr Cancian, because the document we adopted today really is a very satisfactory and well balanced compromise. It manages to secure the rights of passengers without, at the same time, imposing a heavy burden on carriers, most of which are small and medium-sized enterprises. European Union citizens will be able to feel better protected. This agreement also improves travel conditions for disabled persons and persons with reduced mobility. It also lays down clear rules on compensation for damages and the facilitation of assistance.
I believe that it will make a significant contribution towards improving conditions for our citizens when travelling, and will give them more legal clarity in the case of an accident or other unforeseen events.
(IT) Madam President, I should like to congratulate Mr Cancian for his excellent work and, in particular, for the good result achieved in the conciliation procedure with the Council. Both from the point of view of the directive's scope as well as the incorporation of some 12 basic rights within the proposal, the compromise obtained represents an important step in protecting the rights of passengers.
The proposal takes the rights and needs of disabled persons and persons with reduced mobility into due account, particularly with regard to non-discriminatory access to transport, the rights to compensation in the event of loss of, or damage to, mobility equipment, submission and handling of complaints, disability-related training for staff on buses or coaches, and information to be provided during the journey.
The final text has also managed to guarantee the rights of passengers without, at the same time, putting pressure on carriers, most of which are small and medium-sized enterprises and could not have borne heavy burdens.
Madam President, while I acknowledge that there are many positive aspects to this report - and I strongly support the right of those with disabilities to have access to transport and to compensation - I believe that these kinds of schemes should be put in place by national governments.
I also believe that the financial burden associated with this proposal would be prohibitive for many transport providers. This Parliament must remember that many coach firms are privately owned, are relatively small and are under an increasing financial pressure as a result of the huge rise in fuel prices experienced over the last 12 to 18 months. For many private firms, and indeed government transport schemes, additional cost will only result in two things: higher ticket prices for customers and reduced routes. Indeed, it will put many in the voluntary sector - which runs many of the schemes for those with disabilities - out of business altogether.
(IT) Madam President, it has been a long road to today's vote on this report so I should like to echo the compliments of my fellow Members directed to Mr Cancian, who fought so doggedly to get us here. All modes of transport have now finally got their own regulation on the rights of passengers. I think that the next step is to come up with a proper consolidating act that brings together all these different regulations.
The scope is reasonable, even though we negotiated it on other premises, but the fact that we managed to include all Member States but two is certainly positive, as is the fact that many clauses were made obligatory, even at distances of less than 250 km, while giving up some other forms of compensation.
During this morning's debate, some Members stated that there was no provision for suitable protection for passengers with reduced mobility, but fortunately, this has been proved false by the latest speeches. On the contrary, this protection is a great step forward for the civility of this compromise and we ought to be proud of that.
(ET) Madam President, I am voting against this document, because the current act does not guarantee equal treatment of passengers. It does not compare with other modes of transportation, nor with passengers of different states. As a result, several small European Union states are left out of the regulation zone. The act functions only partially in several other Member States.
The problem in connection with cross-border coach travel is also unresolved. Coaches are used by those on a low income and the young, including students and schoolchildren. It is therefore not acceptable for implementation to be deferred to a later date.
(PL) Madam President, a compromise between proposals by the Commission and Parliament's Committee on Industry, Research and Energy and its Committee on the Environment, Public Health and Food Safety has been reached with regard to commercial vehicles and emissions standards, whereby the latter will be reduced for such vehicles from 203 g to 147 g per kilometre over a period of 10 years. The new emissions standard which has been introduced is acceptable to manufacturers and users and is important in terms of the costs incurred by users as a result of increased prices for such vehicles. This group of users is made up, primarily, of small and medium-sized enterprises, tradespeople and family businesses, and we have just been discussing EU instruments aimed at providing financial support to small and medium-sized enterprises during this part-session. One of the goals in this area is to reduce barriers to the growth of small and medium-sized enterprises. We hope that increased costs for fleets of light commercial vehicles resulting from limits on emissions and higher manufacturing costs will not become a significant barrier. In 2014, we will be able to check whether the principles behind the regulation have been implemented successfully.
(DE) Madam President, the European Parliament has succeeded in putting in place an ambitious, long-term target in the face of opposition from the Council and the Commission, which will restrict the CO2 emissions of small vans to a maximum of 147 grams per kilometre by 2020. This ambitious and yet realistic limit can be achieved by means of innovative environmental technology. The vehicles will be considerably cleaner, but they will remain affordable for small and medium-sized companies. This was particularly important for us, because it will not help climate change if the price of new vehicles is so prohibitive that the old vans remain on our roads and, in particular, remain a burden on the environment. I am pleased that we have voted on this motion today and that it has been adopted with an overwhelming majority.
Madam President, we have just voted on a report called 'emissions performance standards for light commercial vehicles'. Like much EU legislation, it is a long-winded title for a real issue. Let me translate: light commercial vehicles are, of course, vans, and performance standards mean fuel emissions which depend on fuel burnt.
Now, we have all seen the rising fuel prices at the pumps, but for sole traders like builders, plumbers and carpenters, running their van is a business-critical cost. They want fuel-efficient vehicles and fuel efficiency has always been a key part of their buying decision.
On the production line in the General Motors factory in Luton, in my constituency, I have also seen that the innovation needed for improvements comes from the factory floor.
There are some who think that just because targets are set in this House in Europe, they will be achieved. But the truth is that achieving those targets will mean the innovation comes, whether from vans or otherwise, and it will come from consumer demands and manufacturers' improvements and not just from European legislation.
(GA) Madam President, I was sorry that I could not attend this debate but I had other meetings at the time. So, thank you for giving me the chance to say a few words now.
In the 2020 strategy, we have put much emphasis particularly on renewable energies, and that is only right. But equally important in meeting our targets will be energy efficiency, particularly in relation to motor vehicles - private and commercial.
Commercial vehicles are on the road every day and they travel huge distances. Through a directive like this, we can help to comply with the 2020 strategy in relation to fuel efficiency because it will compel designers to produce more fuel-efficient engines, and while the cost may be big in the short term, the savings in terms of miles per gallon travelled, and also in terms of the environment, are huge.
(IT) Madam President, the Council has sent us a proposal for a decision that authorises an enhanced cooperation procedure in the area of the creation of unitary patent protection. The reason for this is that some Member States - including Italy and Spain - objected on a number of occasions to the adoption of the planned trilingual system of translation, which would end up becoming truly discriminatory, since it blatantly violates the principle of equal status for all official languages of the Union.
Despite the numerous negotiations carried out so far and this morning's vote, it seems that the unanimous adoption of this regulation will be impossible. However, reasons of legal and institutional expediency would suggest, or seem to have suggested, that we should wait for the opinion of the Court of Justice, expected in the coming days, which might not only clarify numerous technical aspects of the unitary patent system, but also highlight all the jurisdictional consequences deriving from it. We did not choose this path and that is why I voted against.
(DA) Madam President, listening to the debate here in this Chamber on enhanced European cooperation with regard to a unitary European patent, it is difficult not to sit here with a smile - an indulgent smile - on my face. Politicians from certain countries, whose own language is, in their opinion, the most important one in the world, have claimed that we will destroy the internal market in this area if we enter into enhanced cooperation. This is, of course, an absurd claim inasmuch as we do not have an internal market when it comes to the unitary patent. It costs around ten times more to obtain a patent in the EU than it does in the United States, corresponding to an annual turnover of EUR 250 million for our enterprises. It is therefore a good thing that we have finally voted the enhanced cooperation through today, so that certain countries can no longer be obstructive. Enough is enough! We have not reached the goal, but today we have already made more progress in one day than we have done in the last ten years.
(PL) Madam President, we have been holding debates on the creation of a unitary patent protection system for over 20 years at European level. The very complex system currently in force for registering patents, which is time-consuming and expensive in comparison to the American system, is no help whatsoever to European entrepreneurs. Patents play a significant role in the development and growth of a modern economy and in supporting scientific research. Given that global markets are becoming ever more competitive, we cannot afford to put off decisions on this matter any longer. We therefore need to step up work on the creation of a unitary patent market. Yet although we should support the idea, we must not ignore the controversial nature of many issues, for example, the question of language. Our aim should therefore definitely be to combat discrimination against the smaller, less-populated and often poorer Member States.
(IT) Madam President, we live in a market in which our enterprises operate according to global competition. The basic premise of the reform of the language regime for patents, as announced by the Commission, is to reduce translation-related costs in order to be competitive on the markets where we compete with the United States, particularly the Asian market.
I therefore wonder if it would not have been more efficient to produce a patent in just one language? That would really help our enterprises to compete on the global market. Moreover, it is well known that there are currently two legal systems in Europe, with different characteristics and rules. I think it would have been a better idea to start harmonising them.
Lastly, starting enhanced cooperation is not only against the spirit of the European Union, but it also harms the internal market, which is thereby subject to geographic segmentation and distortion of competition between Member States, meaning that some States will certainly find themselves worse off than others.
(IT) Madam President, whilst, on the one hand, I applaud the objective achieved by Europe of equipping itself - after many years - with an important instrument such as the patent, which will finally allow the European Union to compete on level terms with other territorial organisations, I must also express my great regret that this result has been achieved to the detriment of other areas, like Italy, which has been a perennial advocate of strengthening the role of the Union.
The decision to issue the patent in just one of the three working languages of the Patent Office will actually create inequality between Italian enterprises and those countries that form part of the proposed linguistic regime. I would recall that some months ago, I submitted a question to the Commission to defend the use of the Italian language. In the meantime, 25 countries out of 27 fell into line, which has led me to abstain.
(PL) Madam President, no one is satisfied with the present answers to the problem of patent protection in the EU and the Member States. The introduction of a unitary patent protection system is therefore essential, both for the economies of our Member States and for the economy of the EU as a whole. In particular, the new system should help stimulate scientific research and innovation. The introduction of a relatively simple system based on a standardised form - although this is the subject of controversy - using three languages, although there has been talk of using one language or many languages, with translation into the mother tongue of the applicant, represents an important step.
This will be particularly important for small and medium-sized enterprises, many of which do not have sufficient financial resources to apply for patents. I hope that it will prove to be a key step in spurring into action the group of small and medium-sized enterprises which we frequently refer to as 'sleeping innovators'. We often discuss how to encourage this very group of businesses to introduce innovations and patent their own inventions, particularly in the Committee on Industry, Research and Energy. We want this new regulation to both mobilise these small and medium-sized enterprises and also to provide better protection for patented inventions in the European Union.
(FR) Madam President, I voted in favour of Mr Lehne's report, which gives the European Parliament's consent to enhanced cooperation in order to create a unitary patent within the European Union. It is about time too! Twenty years of effort to achieve a result, to arrive at the point where we start to take concrete action for European businesses, both our SMEs and our large companies, which have been waiting a long time for this major instrument for their competitiveness and growth.
By giving its consent to enhanced cooperation, the European Parliament is showing just how interested it is in this particular enhanced cooperation procedure - and I would point out that this is the second time it has been applied - but it is also sending a very positive and very specific message to promote the innovation and competitiveness of our businesses. As has already been said, 25 of the 27 Member States have chosen to go ahead with this enhanced cooperation procedure so as to create a European Union unitary patent. I do not underestimate the difficulties that some of our Member States may still be experiencing, but let us move forward and set an example. That is what businesses are expecting.
(ES) Madam President, I abstained because I think that the decision to create a unitary patent through enhanced cooperation is another failure by the Council. There is only agreement between nine Member States and the document itself acknowledges that the objectives cannot be achieved within a reasonable timescale. Competitiveness? Efficiency?
In addition, the judgment of the Court of Justice on jurisdiction in terms of the language rules is pending. The Council should have made the effort to reach a common position, and perhaps it should have done more work on using a single language, taking into account the number of registrations and the language used in the majority of them, in order to make us more competitive in our global context.
Once again, the national perspective of the Member States has resulted in a fragmented decision with no clear criteria regarding the use of three languages. If we implement measures such as this, we shall never make progress in consolidating the European project.
(SK) Madam President, if the European Union is to boost competitiveness and become a world leader in innovation, its creative potential must be adequately secured.
The EU patent system, however, suffers from many deficiencies, preventing the establishment of unitary patent protection, but also the development of the internal market, thereby reducing legal certainty for inventors and innovative firms. The provision of unitary protection of inventions in all Member States through the existence of a single European process for granting patents on the basis of a unitary system of patent law would expressly clarify a complicated system while, at the same time, reducing costs, particularly for small and medium-sized enterprises, which are having to pay up to three times higher costs than in the US, for example. Since the attempts to create unitary patent protection throughout the EU have failed to fulfil expectations, and in view of the fact that all of the legal preconditions stipulated for enhanced cooperation in the area of creating individual patent protection are fulfilled, I agree with the European Parliament giving its consent.
(IT) Madam President, when, a century ago, Antonio Meucci's patent was not recognised by the American telephony industry, it was not because of a lack of English or his use of Italian, but instead the failure to meet a condition: he did not have the money to register his patent for another year.
In a similar vein, we are now in a paradoxical situation and, quite apart from the vote, I think that the fact that a trilingual patent system is to be adopted, which excludes Italian, is basically a sign of the weakness of our government, its inability to make its voice heard in European politics, and the weakness of our political system, which reflects, above all, on research and innovation.
On this issue, we need only recall the competitiveness study published last December, which shows that in recent years, Italy has willingly handed over EUR 4 billion to other countries that have welcomed our researchers. These researchers certainly no longer have any need for Italian, since they have learnt English, French and German and have all the tools required to submit these patents, to the detriment of Italian products.
(IT) Madam President, I am speaking in order to explain why I voted against the report today. The creation of the patent will certainly bring advantages for the patent system in Europe, but the result would have been far better if we had gone through a different procedure. Using enhanced cooperation is, in my opinion, an absolute dead end.
Indeed, the current procedure is merely the latest phase in the long history of the adoption of the patent in the European Union, which goes all the way back to 1990, and has only been requested by 12 Member States.
I voted against the resolution because it is incompatible with the requirement of last resort set forth in Article 20(2) of the Treaty. The Commission's proposal does not establish a uniform patent for the entire territory of the Union as required by Article 118, and enhanced cooperation has a negative effect on the establishment of enterprises and the free movement of capital.
In addition, in political terms, it would have been much more elegant and just as convenient to wait for the decisions of the Court of Justice, scheduled for 8 March. In the light of this decision, we shall probably be forced to revise our position.
(IT) Madam President, once again, we have witnessed the inability of the Italian Government to protect the pro-European reputation of Italy and the interests of its businesses on a crucial point such as the adoption of the European patent. Twenty-five countries out of 27 and the overwhelming majority of Parliament support a proposal that regulates the field of patents and that has a real effect on the most innovative enterprises and those that are most orientated to international markets.
By ruling ourselves out of this decision, we in Italy will expose our enterprises to the risk of not being suitably protected in Europe and across the world. It is quite incredible that a government that does nothing to spread Italian culture throughout the world, that cuts funds to cultural institutes and fails to value the language of the country that is host to the largest number of World Heritage Sites, can ride roughshod over the language issue while our enterprises have actually always asked for patents to be drafted only in English, which is now the lingua franca of the global economy. However, we have reached a result that allows anyone submitting patents to do so in their own language.
Madam President, there was nothing that made it compulsory for Mr Barnier to force this through with such a hasty vote before the opinion of the Court of Justice which, as we know, will be expressed during the first week of March and will deal mainly with two crucial points: the use of one's national language to defend oneself before the European Union Patent Court and the very legitimacy of creating a patent court. As we well know, these are important issues to resolve before taking any decision. Hence, the Italian delegation of the Democratic Party (PD) decided to abstain.
Madam President, this proposal is certainly not perfect, and indeed may have to be revisited as a result of the ECJ judgment in a few weeks. Nevertheless, I think it is a step in the right direction, and for that reason I supported it.
I have attended a number of seminars here at the European Parliament in relation to innovation. General Electric have done some surveys right across the European Union which show that most people believe that progress out of recession can only be achieved through innovation. Innovation means research, development and new products. New products have to be patented, and the easier it is to do that, the better. We have to try and aim for a system right across the European Union that is as easy and as cost-effective as it is in the USA.
We are a long way from that yet but, at the same time, we are at least trying to move in that direction. Therefore, I supported today's proposals.
(NL) Madam President, I have abstained from voting on the Lehne report, not because I have any objections to the creation of a unitary patent protection scheme. Quite the contrary. Businesses in Flanders have been clamouring for such a scheme for a long time. The idea itself can only be welcomed, especially if we consider how costly and cumbersome the current procedure is, having to apply for a separate patent in each Member State.
I abstained from voting because the language arrangements are still not entirely clear. It remains to be seen to what extent the draft Commission regulation will allow for the use of the official languages other ​​than English, French and German. In any case, I am, and will continue to remain, of the opinion that it should also be possible to submit a dossier in Dutch.
(SK) Madam President, the codification of the previously mentioned provisions of applicable texts, together with the previously mentioned changes, will undoubtedly bring the necessary clarification to legal arrangements on radioactivity in food.
In my opinion, however, in the context of adoption of the Treaty of Lisbon, it would be desirable to reassess the legal basis of the proposed regulation, which must also take account of the new powers of the European Parliament in the area of public health protection. In this case, I agree with the opinion that Article 168(4b) of the Treaty on the Functioning of the European Union provides a legal basis for the proposal, since the direct aim of the measures passed on this basis is to protect public health, which is the case when (and I quote) 'laying down maximum permitted levels of contamination of foodstuffs and feedingstuffs'.
(IT) Madam President, I mostly support the amendments proposed through this text, which in any case essentially does nothing more than codify previous legislation regarding the maximum permitted levels of radioactive contamination of foodstuffs and animal feedingstuffs.
We are forgetting and letting it pass somewhat unnoticed that we are talking about waste from nuclear accidents. This means that we have to continue to pay close attention to the risks of nuclear plants and to the fact that these are the consequences of the rotten and poisonous results of what, in certain States, we insist on developing. It is therefore a measure that must inspire us all to be as vigilant as possible.
Getting to the heart of the matter, I do, however, think that more could be done to bring in compulsory immediate notification, which would allow all risk factors to be dealt with together. Furthermore, there should be no way to avoid the requirement to notify government authorities in the event of an accident.
(PL) Madam President, regulations ensuring that foodstuffs are not contaminated by radioactive substances came into being after the accident at the Chernobyl nuclear power plant. This is a very important issue, in particular, from the point of view of public health, but it is, at the same time, a difficult subject. Implementation of the Treaty of Lisbon means that certain regulations need to be updated, including these ones, even though there is a dispute between the European Commission and Parliament's proposals as far as the legal basis is concerned. Parliament cites Article 168(4) of the Treaty of Lisbon, whereas the Commission cites Article 31 of the Euratom Treaty. It is important to reiterate the need to protect consumers, but also to emphasise the need to protect farmers, who should receive compensation for the losses they suffer following an accident. The debate we have held has also shown the large differences in opinion when it comes to assessing possible threats, including levels of radiation caused by accidents or those from natural sources. The fact that an increasing proportion of the European Union's market is occupied by imported agricultural products and foodstuffs from various parts of the world should also be highlighted, since public health standards, including those ensuring that foodstuffs are not contaminated by radioactive substances, must be met.
(IT) Madam President, the insertion of a new recital in the proposal for a codification of three regulations adopted between 1987 and 1990 laying down levels of radioactive contamination in case of radiological emergency brings the necessary ex post motivation to an existing article and justifies the right for the Council to exercise direct power in terms of adopting a regulation to promptly endorse the emergency measures proposed by the Commission.
I agree with the rapporteur, Mr Belet, that this cannot be disassociated from the article to which it refers. In any case, in the light of the new rules introduced by the Treaty of Lisbon, we need to clarify whether this justification provides sufficient motivation for the reservation of implementing powers to be exercised by the Council and whether those implementing powers delegated to the Council are properly defined and framed.
Citizens' interests in the effective management of post-accident situations must be guaranteed. The measures designed for this purpose include streamlining the procedure in the event of nuclear emergency and the clear assignment to the Commission of a supervisory role, which, at the same time, clarifies the regime of its acts.
Written explanations of vote
I agree with the rapporteur's position regarding the consensus needed to conclude the agreement, now with new provisions in line with the EU's development cooperation objectives, as set out in Article 208 of the Treaty on the Functioning of the European Union. On the other hand, I believe that this approach was overly focused on commercial and economic concerns, and on free trade, to the detriment of a more robust approach to development, and I welcome the new provisions, which should be included in the revised agreement, especially as regards combating poverty, aid efficiency, the Millennium Development Goals and the link between migration and development. However, I am voting for this proposal because I believe that relations and trade with South Africa are essential for both parties.
I voted in favour of this document, because it includes important amendments. It has to be welcomed that disarmament becomes an essential element of the agreement - to be more precise - on a par with democratic principles, human rights and the rule of law. These are very important provisions, contributing to peacekeeping and security in the region, as well as respect for human rights and the development of democracy. The principle of aid effectiveness (as a development cooperation objective) and priority for operations, which contribute, in particular, in the fight against poverty, towards achieving the Millennium Development Goals (MDG), have been added to the agreement.
It should be noted that obviously, from a South African development perspective, extending cooperation to many new areas is a point in the revised agreement's favour; and, moreover, extending cooperation in this way, which was provided for in the original 1999 agreement as simply a possibility, is what both sides wanted. Moreover, it is also important that much attention is focused on commercial, economic and free-market concerns, which should contribute to the region's economic development.
This revised agreement introduces a number of amendments, especially regarding the development of democratic principles and cooperation on the aspects relating to disarmament and the non-proliferation of weapons of mass destruction. I welcome the initiative for prioritising the operations which help achieve the Millennium Development Goals (MDG), namely: the strategies aimed at reducing poverty, improving living and working conditions and creating new jobs. I think that an in-depth political dialogue needs to be established on combating terrorism and money laundering, on the financing of terrorism and organised crime, and on combating the manufacture of, trade in and accumulation of weapons. In addition, I advocate the need for us to focus as well on developing cooperation with the aim of improving the education and healthcare sectors. For these reasons, I voted in favour of this report.
South Africa is a country that is developing rapidly in all areas and with which the European Union wishes to foster a special relationship. Following the positive recommendation by the Committee on Development and the approval of the Committee on International Trade, I supported the signing of this agreement, which will strengthen our cooperation with that country.
I voted for the renewal of the EU-South Africa cooperation agreement, as amended in 2009, because it introduces a new dimension to cooperation between the European Union and South Africa. The initial 1999 agreement provided for trade cooperation, support to South Africa during its economic and social transition process, the economic integration of the country within southern Africa, and development cooperation. Today, the agreement has been extended to the following areas: the fight against poverty, the effectiveness of development aid, the implementation of the MDGs, the fight for security, the fight against weapons of mass destruction and the fight against terrorism. These are areas of strategic cooperation which I believe are important, considering the European Union's active cooperation with South Africa and its influence in the southern African region.
I welcome this new agreement, which is aimed at stepping up bilateral cooperation in a number of areas. I would stress the importance of children's rights, gender equality, combating violence against women, environmental cooperation, particularly on climate change, cultural cooperation, cooperation on combating drugs and money laundering, health cooperation and, in particular, the fight against AIDS. The link between cooperation and development should cover strategies aimed at reducing poverty, improving living and working conditions and creating employment, the participation of migrants in the development of their home countries, and cooperation to strengthen capacities, particularly in the health and education sectors, in order to offset the negative impact of the 'brain drain' on sustainable development in South Africa. I welcome our increased cooperation in these many new areas and am pleased with the new provisions on development that have been inserted into the revised agreement, in particular, as regards combating poverty, aid effectiveness, the Millennium Development Goals and the linkage between migration and development.
I voted in favour of this recommendation as I support the implementation of new development-related provisions in the agreement. It is important to ensure effective monitoring by the EU authorities, as envisaged by the Treaty of Lisbon, so that it is possible to achieve the objectives of reducing and eradicating poverty in South Africa.
South Africa is a country that has been inspiring interest, aid and esteem internationally since the end of apartheid due to the way in which, despite difficulties and setbacks, it has managed to make a relatively peaceful transition from a supremacist regime to a democracy in which universal suffrage prevails. It is impossible to recall this transition without evoking the inspirational figure of Nelson Mandela and his show of dignity, kindness and reconciliation, which is still having a positive effect on the country.
Today, we can say that South Africa is a key geopolitical and geostrategic player in Africa, and an example to other countries that have not yet been able to free themselves from the dictatorships that are oppressing them and holding back their development. The EU has every interest in strengthening the ties that bind it to South Africa and in establishing partnerships that are mutually advantageous. I therefore support the amendment to the Agreement on Trade, Development and Cooperation between the EU and South Africa.
The Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, came into force on 1 May 2004. Although this agreement, which was concluded in Pretoria on 11 October 1999, was set to be in force indefinitely, it provided for a review within five years of its entry into force.
I therefore welcome this recommendation, which will bring an end to a long negotiation process, as the revised agreement was concluded in Kleinmond on 11 September 2009. It will enable the entry into force of a regulation introducing significant amendments to the original agreement, in particular, at the level of disarmament and of the non-proliferation of weapons of mass destruction, as well as at the level of combating poverty by meeting the Millennium Development Goals, along with many other important amendments.
Although I agree with the rapporteur on the precedence given to trade concerns to the detriment of a development approach, I am voting in favour of this recommendation as it represents another step forward by the EU in terms of development cooperation, and this will help to meet the objective of eventually eradicating poverty.
This proposed amendment to the Trade, Development and Cooperation Agreement (TDCA), with a view to including a 'comprehensive development assistance envelope', should be examined in the light of the efforts that the EU has been making for South Africa to conclude an Economic Partnership Agreement (EPA), seeking to overcome criticism and legitimate resistance to both the current TDCA and what the EU intends to become the EPAs. The TDCA has exacerbated the economic asymmetries between the two parties to the EU's advantage, as it has increased its exports to South Africa. The EU's policies on the 'liberalisation of trade in goods, services and capital' have clearly failed.
The worsening of the economic and financial crisis of capitalism bear this out. Competitiveness has been promoted instead of mutual assistance and reciprocity, imposing a division of labour that has meant the export of agricultural products from South Africa and the export of industrial products from the EU. The beneficiaries are the same as ever: the major EU powers and their economic interest groups. The consequences are plain to see, not only for developing countries, but also for EU countries such as Portugal: the weakening of productive sectors, an increase in external dependency, unemployment, poverty, etc.
I voted in favour of this document because the revised agreement makes a number of interesting changes to the original agreement, in particular - with regard to development - the following: disarmament becomes an essential element of the agreement - to be more precise - on a par with democratic principles, human rights and the rule of law; the principle of aid effectiveness (as a development cooperation objective) and priority for operations contributing, in particular, in the fight against poverty, towards achieving the Millennium Development Goals (MDG), have been added. I agree with the objective of strengthening support for the International Criminal Court and its work to put an end to impunity and to enforce international justice; cooperation on migration is also to be the subject of regular political dialogue, as is, in this context, the linkage between cooperation and development, including, but not confined to: strategies aimed at reducing poverty, improving living and working conditions and creating employment; participation of migrants in the development of their home countries; cooperation to strengthen capacities, particularly in the health and education sectors, to offset the negative impact of the South African 'brain drain' on sustainable development in South Africa; legal, expeditious and cost-effective ways for expatriates to transfer remittances to the country. The following are the most important aspects: peacekeeping and security in the region, as well as respect for human rights and the development of democracy.
I support the conclusion of the agreement between the EU and South Africa to extend bilateral cooperation. In addition to consolidating the rule of law, important measures will be taken to combat terrorism and terrorist financing and to prevent the use of weapons of mass destruction. The overwhelming support of the European Parliament for the agreement will lead to improvements in working conditions and in the healthcare system and to the reduction of poverty in South Africa.
The Free Trade Agreement between the European Union and the Republic of South Africa signed in Pretoria in October 1999 entered into force in 2004 with a clause for its revision within five years of the date on which it became effective. Today, seven years since the agreement was ratified, the European Parliament has managed to express its opinion on the negotiations led by the Commission on the basis of Council directives. The text was submitted to us for approval and I decided to vote in favour, since it primarily concerns itself with development in South Africa. Its fundamental purpose is to commit the two parties to the agreement to fight to try and definitively eradicate the issue of poverty, making a serious contribution to the achievement of the Millennium Development Goals. However, this can only be brought to pass if South Africa manages to take real action on its own behalf by setting out a proper disarmament policy, which is thought to be the real foundation on which to base the development project in the country.
in writing. - I welcome this agreement between the EU and South Africa which sets out new provisions on development, in particular, with regard to combating poverty, aid effectiveness and the MDGs. South Africa is an important partner both for trade and development relations.
This agreement is situated within a specific context that the rapporteur seems to ignore. The European Commission is exerting an unprecedented amount of pressure on the countries of southern Africa, especially South Africa, in order to conclude harmful economic partnership agreements. The reference to the negotiations on the EPA and the suspension of all trade negotiations to make way for it are the very illustration of this blackmail. I am voting against this report, which validates, rather than condemns, the draft agreement by the Barroso Commission.
An initial Trade, Development and Cooperation Agreement between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, was concluded in Pretoria on 11 October 1999 and came into force on 1 May 2004 for an indefinite period. This agreement has a five-year review clause following its entry into force. The entry into force of the Treaty of Lisbon has also necessitated the adoption of a new agreement, so that the EU can exercise all the rights and obligations that were previously exercised by the European Community.
The revised agreement concluded at Kleinmond in 2009 introduced a certain number of important amendments into the initial agreement, particularly the following changes in the area of development: disarmament, democratic principles, human rights and the rule of law, cooperation on disarmament issues and the non-proliferation of weapons of mass destruction.
That is why I voted as I did.
in writing. - I abstained from voting on this issue because: (1) the Republic of South Africa possesses tremendous natural resources and is capable enough to resolve its own questions itself; (2) the level of corruption in South Africa is so high that the shadow economy accounts for more than 60% of its market; (3) there are countries which cannot solve problems themselves and are more significantly in need of EU financial support, and whose situation is more hopeless; (4) the EU may assist the Republic of South Africa in an advisory way.
I voted in favour of the text tabled by Mrs Joly on the agreement between the European Union and the Republic of South Africa because, in the light of the new international situation that has come about over recent years, we need to revise the agreements with South Africa on trade, development and cooperation. In terms of economic relations, the agreements bring benefits for both parties' industries. For example, South Africa is an important commercial partner for Italy, both in terms of cofinancing projects and trade. A further aim of the revision of these agreements is to establish coordination on the fight against terrorism, partly in the light of the entry into force of the International Criminal Court, and also to open a conversation on common values and interests in areas such as migration, energy, space, transport and security.
I voted in favour of the conclusion of the agreement between the European Union and its Member States, of the one part, and the Republic of South Africa, of the other part, which amends the Trade, Development and Cooperation Agreement (TDCA). Since the TDCA entered into force, the trade in EU goods with South Africa has increased steadily. The EU is South Africa's main trading partner; in 2009, the EU was the destination for about 34% of total South African exports and the source of about 35% of total imports to South Africa. The balance between imports and exports is clear, but my sole concern is with the production methods in South Africa for products exported to the EU: these should meet the same standards as those required of European producers in the same industry. These indicators suggest that the results of the first agreement concluded in 1999 can already be seen. Like the rapporteur, I would like the EU's development cooperation objectives to be respected, the foremost of these objectives being to reduce and ultimately to eradicate poverty.
I voted in favour of this recommendation on the review of the Trade, Development and Cooperation Agreement between the European Community and its Member States and South Africa. By comparison with the original agreement, concluded in Pretoria on 11 October 1999, this revised agreement, concluded in Kleinmond on 11 September 2009, was aimed at extending the political dialogue between the parties in important areas such as the fight against weapons of mass destruction and against terrorism, along with stepping up development cooperation, with particular emphasis on operations that contribute to the fight against poverty, in the context of achieving the Millennium Development Goals. I therefore believe that the amendments that have been introduced are to be welcomed.
in writing. - Parliament consents to the conclusion of the agreement, and calls for the new development-related provisions in the agreement and the new cooperation arrangements it provides for to be applied in full and, when the agreement is implemented, to be closely monitored in the light of Article 208 of the Treaty on the Functioning of the European Union, i.e. in line with the Union's development cooperation objectives, of which the Union must take account in all the policies that it implements which are likely to affect developing countries, the primary objective being to reduce and, in the long term, eradicate poverty.
I voted in favour of this recommendation because I fully support its contents, particularly in terms of the desire to strengthen bilateral cooperation between the European Union and the Republic of South Africa. Since this is, above all, an economic and commercial agreement, the amended text supports the economic and social transition process in the Republic of South Africa, promoting regional cooperation and providing fresh impetus to the country's economic integration into the global economy.
Partly as a result of my institutional roles, I think it is a priority to strengthen political dialogue with this country, particularly with regard to issues of specific interest for African, Caribbean and Pacific (ACP) States. In particular, I support the decision to direct a large portion of the EUR 980 million available to the EU for the period 2007-2013 to the creation of new jobs, as well as financing the construction in South Africa of the necessary infrastructure to provide basic services in terms of health and security. Pursuing these objectives with the real involvement of civil society means proceeding doggedly along the path to achieving the Millennium Development Goals and placing the eradication of hunger and all forms of poverty above all other goals.
in writing. - I voted in favour of this agreement as it will improve Europe's trade and development relations with South Africa, which are critical for the South African region and also for us.
1999 marked the conclusion of the first Trade, Development and Cooperation Agreement between the European Community and its Member States and the Republic of South Africa, which came into force on 1 May 2004. This first agreement had a distinctly economic character, being based on trade liberalisation, and it left little room for development cooperation. The review of this agreement, which was provided for therein, was concluded in 2009, and introduced important changes in development policy, in particular, cooperation on issues associated with disarmament and the non-proliferation of weapons of mass destruction, the inclusion of the principle of the rule of law and human rights, the principle of aid effectiveness, particularly in matters concerning the fight against poverty, and achieving the Millennium Development Goals.
New areas were added in order to enhance cooperation: the fight against terrorism and organised crime; the prevention of mercenary activities; the fight against the manufacturing of, trade in and accumulation of small arms and light weapons; and cooperation on migration. I welcome the adoption of this agreement with a strategic partner of the EU and the institutionalisation of non-state actors as cooperation partners, thus making them eligible for financial aid.
I supported the European Parliament's recommendation to amend the provisions of the Trade, Development and Cooperation Agreement in the field of rights, freedoms and security. I believe that it is important to introduce a results-based approach into development cooperation if we want to make progress towards achieving our Millennium Development Goals. The main objective of creating jobs addresses the central problem of the economic development of South Africa. For years, there have been calls for a concept for establishing small and medium-sized enterprises in the country. The EU, which is South Africa's most important trading partner, can provide valuable assistance in the process of economic and social transformation.
I voted in favour of the report by Mrs Joly on the revision of the agreement between the European Union and the Republic of South Africa, which has been in force since 2004.
In fact, the aim of said revision is to work out new possibilities for liberalising trade in specific sectors and, at the same time, adapting the agreement to the changed international context. In my opinion, it is essential to stress that this revision lays the foundations for improving and deepening dialogue between the European Union and South Africa on important issues such as migration, exploitation of energy sources and security.
Given that the four agreements included in the Commission's proposal offer the possibility of enhancing the contribution made by the European Free Trade Association/European Economic Area (EEA) to reducing the economic and social disparities within the EEA, I am voting for this report.
It is worth highlighting the agreement between the EU, Iceland, Liechtenstein and Norway and the agreement between the EU and Norway, two financial mechanisms for 2009-2014 which provide for a total package of EUR 1.8 billion, representing a 31% increase in the EEA financial mechanism and a 22% increase in the Norwegian financial mechanism against the previous period. These resources are available to Iceland, the 12 most recent Member States, and Portugal, Spain and Greece, helping to revive some of the European economies that have been most weakened by the crisis.
in writing. - I voted against this report as I question the propriety of granting Iceland any concessions regarding the importation of fisheries produce into the EU when they continue to persist with their approach on the management of mackerel, with the negative impact this is likely to have on EU pelagic fishermen. Established in 1994, the agreement permits Iceland, Liechtenstein and Norway to participate in the EU's single market without conventional EU membership. In exchange, they are obliged to adopt all EU legislation related to the single market except those pieces of legislation that relate to agriculture and fisheries. Iceland can export fisheries produce to the EU tariff-free.
It is a difficult pill to swallow that having blatantly disregarded international management of the mackerel stock and, in 2010, declared a catch of 100 000 tonnes, Iceland has the freedom to export its entire mackerel catch into the EU. While the fisheries concessions granted to Iceland may not have changed in the new agreement, Iceland's behaviour with regard to fisheries management has certainly changed and in this light, I would question if this agreement should be ratified.
The purpose of this resolution is to give backing to four agreements between the European Union and Iceland, Liechtenstein and Norway, which are intended to establish the contributions of these countries to reducing economic and social disparities within the European Economic Area and reinforce them in the light of the previous period. This proposal steps up the contribution of the states concerned and does not substantially alter fisheries concessions. In this regard, the period from 2009 to 2014 is essentially a renewal of what was agreed for the previous period, from 2004 to 2009. The unanimous vote by the Committee on International Trade and the Committee on Fisheries is indicative of the non-controversial nature of this issue.
The Commission has tabled a proposal for four agreements to Parliament. Two of these agreements, on financial mechanisms for the 2009-2014 period, provide for an overall package of EUR 1.8 billion. They relate to one agreement between the EU, Iceland, Liechtenstein and Norway which represents a 31% increase in the European Economic Area (EEA) financial mechanism, and another relating to an agreement between the EU and Norway which represents a 22% increase in the Norwegian financial mechanism. The other two agreements are related to fisheries concessions for Iceland and Norway between 2009 and 2014, and provide for their renewal.
The concessions are the same for Iceland. For Norway, they have increased slightly, so there will be a provision for the renewal of the transit agreement which expired on 30 April 2009.
I am voting in favour of the proposal because EEA funds will be made available to the 12 most recent Member States, along with Portugal, as well as Greece and Spain, and the areas to be funded include the environment, especially climate change and renewable energy, civil society and the protection of cultural heritage.
The conclusion of this agreement, adopted here today, follows the Agreement on the European Economic Area (EEA) which has been in force since 1994, covering the states of the EEA/European Free Trade Association. At that time, five-year contributions were agreed upon by those states in order to reduce economic and social disparities within the EEA; naturally, we support this aim. The funding for this five-year period (2009-2014) has more than doubled the funds available for the previous period.
These EEA funds will be made available to the 12 most recent Member States, as well as Greece, Portugal and Spain, and may be used in a number of important areas, including environmental protection, human and social development and the protection of cultural heritage. In view of the enlargements of the EU and the worsening of the social and economic situation in many of its countries, as is the case with Portugal, we believe that it is important to increase these funds.
As Chair of the European Parliament delegation for relations with Switzerland, Iceland and Norway and to the Joint Parliamentary Committee of the European Economic Area, I welcome this report. It was I who prepared the Opinion of the Committee on Fisheries on the report.
in writing. - I voted in favour of the Koppa report on the Financial Mechanism relating to fisheries. Nevertheless, this does not indicate that all is well with EU-EEA fisheries matters. The refusal of Iceland to come to an agreement with the EU and Norway in relation to mackerel is highly regrettable and I strongly urge all parties to go back to the negotiating table
I agreed with this document, because since the entry into force of the Agreement on the European Economic Area (EEA) in 1994, the EEA EFTA States (Iceland, Liechtenstein and Norway) have contributed to alleviating economic and social disparities in the EEA. The most recent five-year period of financial contributions expired in 2009 (EUR 1.467 billion). The Commission's current proposal includes four agreements. These agreements provide for a package of EUR 1.8 billion, comprising a 31% increase in the EEA financial mechanism and a 22% increase in the Norwegian financial mechanism, compared to the period 2004-2009. This outcome reflects the negotiating directives agreed by the Council, which requested a 'substantial increase' in the funds. The EEA funds will be made available to the 12 most recent Member States, as well as Greece, Portugal and Spain. Priority sectors include the environment, climate change and renewable energy, civil society, human and social development and the protection of cultural heritage. The funds earmarked for Norway will be made available to the 12 most recent Member States. Priority sectors include carbon capture and storage, green industry innovation, research and scholarship, human and social development, justice and home affairs, promotion of decent work and tripartite dialogue. Two protocols concerning certain fisheries concessions for Iceland and for Norway for the period 2009-2014 provide for a renewal of the previous 2004-2009 protocols with unchanged concessions for Iceland and a relatively modest increase in concessions for Norway, on the basis of which Norway will renew the fish transit arrangement.
I support the agreement between the EU, Iceland, Liechtenstein and Norway concerning the continuation of the European Economic Area (EEA) financial mechanism, as we should all be working towards reducing the social and economic disparities within the EEA. The total package of EUR 1.8 billion represents an increase of 31% or 22% over the last five-year period. The extension of the protocols on fishery concessions and market access are important, long-term regulations in the field of aquaculture.
Today, Parliament has voted in favour of the agreement proposed by the Commission regarding, on the one hand, financial mechanisms for the period 2009-2014 between the European Union and Iceland, the Principality of Liechtenstein and Norway, and on the other hand, an agreement between the European Union and Norway. The agreements make provision for an increase in the European Economic Area Financial Mechanism for climate change and renewable energies, civil society, humanitarian and social development, and the protection of cultural heritage. In practical terms, it provides an overall package of EUR 1.8 billion. The last 12 States to join the Union, plus Spain, Greece and Portugal, are the countries that will be able to take advantage of these funds. I therefore voted in favour of the report, since I think that we should support economic cooperation and because we must never forget that the wellbeing of a Member State contributes to improving the economy of the whole of Europe, and thus the quality of life of its 500 million citizens.
in writing. - I voted for this proposal which gives an opportunity to strengthen the contribution of EEA and EFTA states to the reduction of economic and social disparities in the European Economic Area. In the meantime, fisheries concessions remain unchanged for Iceland and are modestly increased for Norway.
These agreements provide for an overall package of EUR 1.8 billion, comprising a 31% increase in the European Economic Area (EEA) financial mechanism and a 22% increase in the Norwegian financial mechanism. It is worth pointing out that EEA funds should be channelled towards funding conservation, climate change and renewable energy, civil society, human and social development, and the protection of cultural heritage as priorities. Norway's financial resources will be channelled to priority sectors that involve carbon capture and storage, green-industry innovation, research and scholarship, human and social development, justice and home affairs, the promotion of decent work and tripartite dialogue.
The two protocols concerning certain fisheries concessions for Iceland and Norway for the period 2009-2014 provide for the renewal of the previous 2004-2009 protocols with unchanged concessions for Iceland and a relatively modest increase in concessions for Norway, on the basis of which Norway will renew the fish transit agreement.
This report gives a green light to the renewal of agreements relating to the European Economic Area (EEA). Since the Agreement on the EEA entered into force in 1994, the EEA/European Free Trade Association states - currently Iceland, Liechtenstein and Norway - have contributed towards reducing economic and social disparities in the EEA. These contributions were always agreed for five-year periods, and the aim is now to renew the agreements for the 2009-2014 period. In parallel to those negotiations, but independently of them, negotiations were also launched on the basis of the two bilateral fish protocols with Iceland and Norway, and concluded on 18 December 2009. With regard to the outcome of the aforementioned negotiations, it is worth highlighting, in particular, the significant increase in the financial mechanism, although the position of Iceland is unchanged due to the severe crisis that it is experiencing. As regards the agreements concerning certain fisheries concessions for Iceland and Norway for the period 2009-2014, I share the favourable opinion of the Committee on Fisheries, which highlights the modest increase in concessions for Norway, on the basis of which Norway will renew the fish transit agreement, which expired on 30 April 2009. For these reasons, I voted in favour of this report.
Since the Agreement on the European Economic Area (EEA) entered into force in 1994, the EEA/European Free Trade Association states - currently Iceland, Liechtenstein and Norway - have contributed towards reducing economic and social disparities in the EEA. These contributions were always agreed for five-year periods, and now the agreements reached on the financial mechanisms for the 2009-2014 period are under discussion, along with the renewal of the two bilateral protocols on fisheries concessions with Iceland and Norway. No significant changes were made to these protocols against the previous period, with the concessions for Iceland remaining unchanged and those for Norway only increasing slightly. The agreements on the financial mechanisms resulted in a significant stepping up of the contribution from the EEA/EFTA states for the 2004-2009 period, envisaging an overall package of EUR 1.8 billion, which will be made available to the 12 newest Member States, as well as Greece, Portugal and Spain, in order to fund priority sectors including conservation, climate change, renewable energy, human and social development and protection of cultural heritage. I therefore voted in favour.
in writing. - This proposal gives an opportunity to: strengthen the contribution of EEA and EFTA States to the reduction of economic and social disparities in the European Economic Area; significantly increase the financial mechanism against unchanged concessions for Iceland and modestly increase the concessions for Norway. I therefore suggested that the Committee on Fisheries give a favourable opinion on the Commission's proposal COM(2010)234.
I supported this recommendation because it represents an opportunity to strengthen the contribution of the European Free Trade Association (EFTA) States in reducing economic and social disparities in the European Economic Area (EEA). Fishing concessions for Iceland remain unchanged, while those for Norway have been increased slightly.
The two agreements regarding the financial mechanisms for the period 2009-2014 between the EU, Iceland, Liechtenstein and Norway, and the EU and Norway, provide an overall package of EUR 1.8 billion, with substantial increases compared with the period 2004-2009. Now we need to work to resolve the differences that still exist between the EU, Iceland and Norway over issues relating to the management of marine life, especially whale hunting.
in writing. - I voted in favour of this agreement which will strengthen the contribution of EEA-EFTA States in tackling social and economic disparities within the European Economic Area.
I have voted in favour of the agreement because this is another logical step towards harmonising cooperation between the members of the European Free Trade Association. As vice-president of the delegation, I am very pleased that we are continuing in the direction of a privileged partnership.
I am voting for this recommendation, as this horizontal agreement allows the removal of national restrictions on the current bilateral agreements between the Member States and Brazil, benefiting the entire European aviation industry. In addition, such an agreement enables the restoration of a sound legal basis for relations between the EU and Brazil in the aviation sector, which will be an important step in strengthening EU-Brazil relations in this sector. I foresee that this agreement will generate benefits for consumers in terms of lower fares by up to EUR 460 million, promote employment and offer new business opportunities for EU airlines.
Since the European Union has exclusive competence for certain aspects of external aviation policy, it was necessary from a legal point of view to replace a dozen bilateral agreements concluded by Member States with the Federative Republic of Brazil by agreements negotiated and concluded by the European Union. Following approval by the Council of the European Union in 2003, the European Commission negotiated the agreement that I have decided to lend my support to today. The agreement will pave the way for 'a comprehensive air services agreement with Brazil based on a combination of gradual market opening and regulatory cooperation and convergence'. This future agreement will result in better services for travellers and a stronger position for European airlines.
I think that the agreement on aviation relations between the European Union and Brazil provides a sound legal basis and marks an important first step in strengthening EU-Brazil aviation relations. I believe that this agreement will enable them to further enhance aviation cooperation and initiate negotiations on a global bilateral air services agreement.
I voted in favour of this recommendation as it is an important step in strengthening relations between the EU and Brazil in the aviation sector, and it will allow them to proceed towards negotiating a comprehensive air services agreement.
The agreement that we adopted today is an important step in strengthening relations between the EU and Brazil in the aviation sector. It is expected that this agreement could lead to benefits for consumers in terms of lower fares by up to EUR 460 million, as well as promoting employment, and offering new business opportunities for EU airlines and benefits to those who travel between the EU and Brazil. Given the special ties that bind Portugal and Brazil, I welcome the conclusion of this agreement, which will engender a new closeness between Europe and Brazil, with all the economic, social and cultural benefits that this may bring.
The Treaty of Lisbon, which entered into force on 1 December 2009, substantially changed the powers of various EU institutions, particularly Parliament, which, in the new set-up, is called upon to rule on matters which were not previously under its jurisdiction, as in this case of an international agreement between the EU and the Federative Republic of Brazil on air services.
This agreement, which was concluded on 14 July 2010, is aimed at replacing the provisions contained in the bilateral agreements on air services between 12 Member States and the Federative Republic of Brazil with a bilateral agreement between the EU and the same. I support this agreement because it represents an important step in strengthening relations between the EU and Brazil in the aviation sector.
As with previous agreements covering the same area that have been recently adopted by Parliament, and given the specific context in which civil aviation operates, this proposal raises serious concerns about its scope and possible consequences. It concerns an issue with a clear impact on air transport companies, in a sector which is, for various reasons, strategic for safeguarding national interests. In the case of Brazil, this concern is even more pressing. The purpose behind it is clear, and the rapporteur does not make any effort to hide it: the aim is to open the market so as to create 'new business opportunities for EU airlines'.
We know that the supposed creation of a level playing field for the various European companies contributes to the process of facilitating the monopolistic concentration of the sector, which is already under way, as well as the consequent reduction of the Member States' capacity to defend their flag-carrying airlines, and thus their legitimate interests, at a number of levels. 'Free competition', which is constantly mentioned and seen as sacrosanct, is defended at all costs, and is once again the pillar by which this initiative is supported. The result for this sector is not substantially different from the result for others: the monopolistic concentration that always ends up being imposed in these cases.
Together with my Italian colleagues in the Group of the European People's Party (Christian Democrats), I decided to abstain in today's vote regarding relations between the European Union and Brazil on certain aspects of air services. This is because, in the light of the content of the resolution on the Cesare Battisti case. I would have preferred it if the vote had been postponed ahead of the new decision of the Federal Court in Brazil on the extradition of Cesare Battisti, a criminal.
Given the non-urgent nature of the dossier, postponing it to the next part-session or the one in April certainly would not have been a problem, especially if we think about the pain of the families of the victims of this mass-murderer. These same families have been waiting 31 years for justice to be done and for Cesare Battisti to serve the sentence handed down by Italy's justice system in our own prisons.
I agreed with this report, because the EU has exclusive competence with respect to various aspects of external aviation which were traditionally governed by bilateral air services agreements between Member States and third countries. Consequently, on 5 June 2003, the Council authorised the Commission to open negotiations with third countries in order to replace certain provisions in existing bilateral agreements with EU agreements. The agreement was signed on 14 July 2010. It covers such aspects as safety, taxation of aviation fuel, competition rules, etc. Concluding this agreement has been an important first step in strengthening EU-Brazil aviation relations and has allowed Brazil and the EU to further enhance aviation cooperation and move towards negotiating a comprehensive air services agreement. This agreement is based on a combination of gradual market opening and regulatory cooperation and convergence. Such an agreement is expected to be capable of generating a consumer surplus (benefits in terms of lower fares) of up to EUR 460 million. It will have a positive employment effect and is expected to offer significant new business opportunities for EU airlines as well as benefits to the travelling public.
in writing. - I voted for this Horizontal Agreement, which is not important in itself, but is an important step in strengthening EU-Brazil aviation relations, allowing Brazil and the EU to further enhance aviation cooperation and to move towards negotiating a comprehensive air services agreement between them. The comprehensive air agreement should be based on a combination of gradual market opening and on regulatory cooperation and convergence. The benefits to the EU will be more routes and lower fares for consumers.
My abstention in the vote on the report regarding the agreement between the European Union and the Federative Republic of Brazil on air services expresses a position that goes beyond the scope of the matter.
I do not approve of the conduct of the Brazilian Government in the Cesare Battisti case. Extradition -procedures for which are defined in a bilateral agreement - should have been granted. The interpretation provided by the judicial authorities violates the commitments undertaken. The sentence -which Mr Battisti should serve in Italy - was handed down by an ordinary judge, applying ordinary laws to a common crime: mass murder. It is difficult to support international relations, such as those defined in the reports voted on by Parliament, with a country that does not respect agreements and which, above all, takes a stand on the fundamental right to the protection of life.
The EU has always advocated free competition. The mandate granted to the Commission on 15 October 2010 to negotiate a comprehensive air services agreement with Brazil based on a combination of gradual market opening and regulatory cooperation and convergence therefore makes perfect sense. This agreement gives all EU air carriers non-discriminatory access to links with Brazil and replaces or complements the provisions of the current 14 bilateral air service agreements between the Member States and Brazil.
This is an important first step in strengthening relations between the EU and Brazil in the aviation sector, which has allowed them to continue to strengthen their cooperation at this level and proceed towards negotiating a comprehensive air services agreement between Brazil and the EU. All consumers benefit from this new agreement, which offers the possibility of lower fares on air transport to Brazil.
I abstained on the recommendation tabled by Mrs Macovei, together with the two other reports, in the light of the conduct of the Brazilian authorities over the Cesare Battisti case. The failure to extradite a terrorist - who is not recognised as such by Brazil - has to be taken into consideration. For this reason, together with the rest of the Italian delegation of the Group of the European People's Party (Christian Democrats), I decided to abstain on the draft decision on the conclusion of the agreement between the European Union and Brazil on short-stay visas for the purposes of business and tourism, as well as the report on the improvement of the agreements regarding air services between the EU and Brazil. Clearly, our actions are not an expression of our disagreement with the content of the reports, but a political signal through which, once again, we wanted to reiterate our disappointment regarding the conduct of the Brazilian authorities over the Cesare Battisti case.
By voting for this report, we are giving the necessary favourable opinion of the European Parliament on the international agreement concluded between the EU and Brazil. It is a horizontal agreement with Brazil which will establish a solid legal basis for relations between the EU and Brazil in the aviation sector. This is an important first step in strengthening relations between the EU and Brazil in the aviation sector and will allow both parties to continue to strengthen their cooperation at this level and proceed towards negotiating a comprehensive air services agreement. It is thought that this agreement may generate benefits for consumers in terms of lower fares by up to EUR 460 million. There will be a positive impact on employment, and it is hoped that new business opportunities will open up for EU airlines, with benefits for those who travel between the EU and Brazil. In view of this, I agree with the rapporteur on the proposal for Parliament to adopt this report and the request for the Council to finalise this procedure without undue delay.
Given the important ties that bind Portugal and Brazil, I naturally welcome the adoption of this report. It will replace certain provisions contained in the 12 bilateral agreements on air services between the Member States and the Federative Republic of Brazil This agreement provides the foundation for strengthening relations between the EU and Brazil in the aviation sector, and is expected to bring significant benefits for consumers in terms of lower fares by up to EUR 460 million, as well as new business opportunities for EU airlines.
in writing. - The horizontal agreement with Brazil will restore a sound legal basis for the EU's aviation relations with Brazil. This has been an important first step in strengthening EU-Brazil aviation relations which has allowed Brazil and the EU to further enhance aviation cooperation and move towards negotiating a comprehensive air services agreement between Brazil and the EU. Upon a request from the European Commission, on 15 October 2010, the EU Transport Council granted a mandate to the European Commission to negotiate a comprehensive air services agreement with Brazil based on a combination of gradual market opening and regulatory cooperation and convergence.
Such an agreement is expected to be able to generate a consumer surplus (benefits in terms of lower fares) of up to EUR 460 million. It will have a positive employment effect and is expected to offer significant new business opportunities for EU airlines as well as benefits to the travelling public.
in writing. - I have supported this agreement which will encourage further cooperation between the EU and Brazil in the field of civil aviation. The EU aviation industry will benefit from the removal of nationality restrictions between Member States and Brazil.
Relations between the European Union and Brazil are greatly important in the current context of European external relations. This agreement, which I believe to be the first step of many towards a new EU civil aviation policy with Brazil, is to establish the general framework for developing relations in this field. It is called a horizontal agreement because it creates a solid legal basis for a number of aspects of civil aviation between the two parties, by replacing the traditional bilateral agreements with provisions for general and uniform implementation across the entire EU territory provided for in this agreement.
The draft recommendation, for which I was the shadow rapporteur, welcomes the terms of the agreement, which addresses such important issues as security and imposing taxes on fuel for general implementation throughout European territory, and the requirement to comply with EU competition laws.
I believe that the agreement will pave the way for new economic benefits, be they for consumers or airlines, and strengthen cooperation relations between both transatlantic parties, thus constituting an asset for the EU. For the above reasons, I voted in favour of the document.
With regard to the draft Council decision (07853/2010), the draft agreement between the European Community and the Republic of Iceland, the Swiss Confederation and the Principality of Liechtenstein on supplementary rules in relation to the External Border Fund for the period 2007-2013, and to the request for consent submitted by the Council in line with the Treaty on the Functioning of the European Union, within the legal framework and according to a recommendation made by the Committee on Civil Liberties, Justice and Home Affairs, I support the conclusion of this agreement.
I support the agreement between the European Community and Iceland, Norway, Switzerland and Liechtenstein on supplementary rules in relation to the External Borders Fund for the period 2007-2013. The countries involved in the implementation, application and development of the Schengen acquis should participate in the External Borders Fund, in line the decision establishing this fund. This agreement should therefore provide for the implementation of standards in the territories of the countries involved, so as to allow the Commission to take ultimate responsibility for implementing the budget of the fund in these states. It takes into account aspects at the level of financial management and control of the fund and also establishes the provisions concerning financial contributions from these countries to the fund's budget.
I would also stress the choice that Liechtenstein has made, through a joint declaration, not to participate in the fund, although this does not affect its obligation to contribute financially to it, since it was established to share the burden and provide financial support for the implementation of the Schengen acquis in the field of external border and visa policy.
The proposal relates to the conclusion, on behalf of the EU, of an agreement between the European Community and the Republic of Iceland, the Kingdom of Norway, the Swiss Confederation and the Principality of Liechtenstein. Broadly speaking, this agreement concerns the participation of these countries in the External Borders Fund, arising from their participation in the implementation, application and development of the Schengen acquis. It is envisaged that further agreements will be concluded, setting out the necessary provisions for the implementation of this participation, in particular, those ensuring the protection of the EU's financial interests and those that allow the Court of Auditors to supervise the whole process. The final adoption of the agreement by the Council will follow Parliament's vote in favour.
This recommendation relates to a draft Council decision on the establishment of an agreement between the EU and the Republic of Iceland, the Kingdom of Norway, the Swiss Confederation and the Principality of Liechtenstein on supplementary rules in relation to the External Borders Fund for the period 2007-2013.
Given that this agreement falls within the objectives that led to the signing of the Schengen Treaty on the free movement of people and goods, given the agreements that have previously been established between the EU and the aforementioned countries in relation to the objectives set out in the Schengen Treaty, and given that the EU has created an External Borders Fund for the period 2007-2013 under the general programme entitled 'Solidarity and Management of Migration Flows', I welcome the conclusion of this agreement, which will help to strengthen cohesion within Europe.
This report follows the agreement between the European Community and the Republic of Iceland, the Kingdom of Norway, the Swiss Confederation and the Principality of Liechtenstein on supplementary rules in relation to the External Borders Fund for the period 2007-2013.
It is connected to existing agreements or those which are still being implemented on the movement and freedom of people between these states and EU countries.
Thus, with the aim of supporting the monitoring of external borders, particularly in the field of immigration, the EU wants to assign, under certain conditions, Union support from the External Borders Fund for the period 2007-2013. The objectives of the actions taken in this respect by the EU and the Commission deserve our criticism, since we cannot ignore the unacceptable Return Directive.
As Chair of the European Parliament delegation for relations with Switzerland, Iceland and Norway and the Joint Parliamentary Committee of the European Economic Area, I welcome this report.
in writing. - I voted for this agreement which allows states associated with the implementation, application and development of the Schengen Agreement to participate in the External Borders Fund for the 2007 to 2013 period.
Looking from the point of view of a true European Union - in political, economic and, above all, geographic terms - I think it is necessary and fundamentally important to vote in favour of this proposal, since countries like Iceland, Norway and Liechtenstein, as well as Switzerland, are geographically located in Europe. I therefore think that a single border management policy should be implemented in order to facilitate integration and movement from one country to another. Establishing a European border management fund would be a just and significant measure in order to bring about centralised coordination, both in terms of resources and of implementing policies. This would also facilitate and stimulate tourism and the free movement of transport and people.
Under the new powers granted to Parliament by the Treaty of Lisbon, it has become necessary to adopt the draft Council decision on the conclusion, on behalf of the European Union, of the agreement between the European Community and the Republic of Iceland, the Swiss Confederation and the Principality of Liechtenstein on supplementary rules in relation to the External Border Fund for the period 2007-2013. The Committee on Civil Liberties, Justice and Home Affairs has recommended the adoption of this agreement. The agreement envisages the participation in the External Borders Fund of third countries involved in the implementation, application and development of the Schengen acquis. This participation can come about through further agreements which should be reached in order to clarify the necessary provisions for this participation, including provisions on the protection of the EU's financial interests and the authorisation of the Court of Auditors to carry out the audit. The agreement was reached between the parties, and given that there were no critical comments in any of the opinions expressed, I voted in favour of this resolution.
In line with Decision (EC) No 574/2007 of the Parliament and of the Council of 23 May 2007 establishing the External Borders Fund for the period 2007-2013, third countries involved in the implementation, application and development of the Schengen acquis should participate in this fund. To this end, it is envisaged that agreements will be concluded specifying supplementary rules that are necessary for this participation, including provisions ensuring the protection of the EU's financial interests and the exercise of the power to audit by the Court of Auditors. This proposal relates to the conclusion of an agreement between the European Community and the Republic of Iceland, the Kingdom of Norway, the Swiss Confederation and the Principality of Liechtenstein, the precise aim of which is the definition of supplementary rules on the participation of these countries in the aforementioned fund. I believe that this merits my support, in line with the recommendation of the Committee on Civil Liberties, Justice and Home Affairs.
in writing. - In line with our position during the vote in the LIBE Committee (the lead committee), we in the Verts/ALE Group decided to vote against this proposal.
I have voted in favour of the agreement, because these states are not a problem in terms of quality or reliability and, therefore, do not represent a security risk for the EU.
The recommendation concerns the conclusion of an agreement with Schengen-associated third countries, in this case, Iceland, Norway, Switzerland and Liechtenstein. They are to be involved in implementing, applying and developing the Schengen acquis. Supplementary regulations are needed in this respect to protect the financial interests of the EU and to give auditing powers to the Court of Auditors. These additions are sensible, which is why I have voted in favour of concluding the agreement.
I am voting for this report, given that the Schengen area already allows free movement within a territory of 42 673 km of external sea borders and 7 721 km of land borders, covering 25 countries and 400 million people. The gradual expansion of this area has allowed third countries that have special relationships with the EU to take part in Schengen cooperation, and for the Swiss Confederation to belong to the Schengen acquis from 1 March 2008. Given the open borders policy between Switzerland and the Principality of Liechtenstein, a microstate that has been steadily integrating into the European trade area since its accession to the European Economic Area in 1995, given that it has already implemented 98.4% of EU directives into domestic law, and given that it is part of the Single Market, there is no reason for me to oppose its accession to the Schengen area.
A microstate located between Switzerland and Austria, Liechtenstein has an area of 160 km² and a population of 35 000. Although the country is not a member of the European Union, it is associated to it within the European Economic Area (EEA). It applies almost all European legislation and has asked to join the Schengen area for the free movement of persons. Given the tradition of cooperation between the European Union and Liechtenstein and the absence of any threat linked to the country's accession to the Schengen area, I voted in favour of it joining.
I voted in favour of this recommendation, according to which the signature of the protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis took place on 28 February 2008.
Switzerland joined the Schengen area alone, on 12 December 2008, with the abolition of border control at land borders, followed by the abolition of border checks on intra-Schengen flights at airports on 29 March 2009. For the first time, it was necessary to put up controls at a place where there has been no real border for 100 years. The 41 kilometres that separate the two countries became an external Schengen border.
In 2007, the European Parliament was asked for the first time to give its opinion regarding the conclusion of this protocol. Following a request by the designated rapporteur at that time - Mrs Ewa Klamt - on 11 June 2007, the Legal Affairs Committee gave its unanimous opinion, recommending that the legal basis should be changed so far as to refer to the second paragraph of Article 300(3) of the Treaty establishing the European Community, which requires the assent and not merely consultation of the European Parliament.
I welcome the new rules introduced by the Treaty of Lisbon allowing the European Parliament to be more closely informed about international agreements.
Twenty five years ago, five Member States decided to abolish the domestic borders between them and create a single external border. At present, all the Member States are full members of Schengen, with the exception of the United Kingdom, Ireland, Cyprus, Bulgaria and Romania. There are also three associated states integrated: Norway, Iceland and Switzerland; Liechtenstein should become the fourth. It was hoped that Liechtenstein would become associated with Schengen at the same time as Switzerland, in 2008. However, the process did not occur as expected, in particular, due to the reservations expressed by two Member States, Germany and Sweden, concerning issues related to tax evasion. The accession of Switzerland alone made it necessary to introduce controls in areas where, for more than a hundred years, there had been no real border, and the 41 km separating Switzerland and Liechtenstein became an external border.
In view of the new rules of the Treaty of Lisbon, which allow Parliament to be associated with the conclusion of international agreements in a much closer way, as well as the fact that the reservations existing in the Council have been lifted, I propose that Parliament gives its consent to the conclusion of this protocol, and I hope that Liechtenstein can join Schengen as soon as possible.
I voted for this report as I think that it is necessary and natural to remove border controls with Liechtenstein, given both the size of this state and its relations with its neighbours, Austria and Switzerland, with which it enjoys a tradition of free movement. In addition, Liechtenstein's effective association with the Schengen and Dublin acquis will happen naturally as this country has already implemented a large amount of EU legislation and uses the same infrastructure for accessing SIS and VIS as Switzerland, a country which is already part of the Schengen area.
Given the open borders policy between the Principality of Liechtenstein and the Swiss Confederation, it was expected that the countries would join Schengen at the same time. However, this did not happen. Switzerland joined the Schengen area alone, on 12 December 2008. However, there was already provision in the agreement on the accession of Switzerland for Liechtenstein's possible accession by means of a protocol, which is now being approved by Parliament. This accession made it necessary to put in place border controls for the first time between Liechtenstein and Switzerland at places where there had been no real border for a century.
This recommendation advises Parliament to approve the establishment of a protocol between the European Union, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the agreement between the European Union, the European Community and the Swiss Confederation on Switzerland's association with the implementation, application and development of the Schengen acquis, which was concluded on 28 February 2008.
The Schengen Agreement aims to create a territory where there is free movement of people and goods, without internal borders between the states, but only a single external border. Following the Treaty of Amsterdam in 1999, the EU integrated the Schengen cooperation into the framework of its legal powers. For decades, the Principality of Liechtenstein and the Swiss Confederation have practised an open borders policy with free movement of people. Switzerland's accession to the Schengen area in 2008 created a problem for movement between the two states, transforming the border between them into an external one, and the aim is now to resolve this problem.
Thus, in view of the advantages that arise from the entry into force of this protocol, there is nothing to prevent its adoption.
The Schengen Agreement dates back to 1985, when it was concluded between Germany, Belgium, France, Luxembourg and the Netherlands. The agreement and the subsequent convention adopted in 1990 are aimed at abolishing systematic controls on common borders and introducing a system where people can move freely.
The Schengen Convention abolished checks at the internal borders of the signatory states and created a single external border with common rules on external border controls, a common visa policy, police and judicial cooperation and the establishment of the Schengen Information System (SIS).
The Schengen area currently comprises 25 Schengen Member States: the EU Member States of Austria, Belgium, Denmark, France, Finland, Germany, Greece, Italy, Luxembourg, the Netherlands, Portugal, Spain, Sweden, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia and Slovenia, as well as the three associated non-EU countries - Norway, Iceland and Switzerland. At present, Bulgaria, Romania and Cyprus only partially apply the Schengen acquis and checks are therefore still carried out at their borders.
in writing. - I voted in favour of the Coelho report. Whilst Scotland is not a part of the Schengen area, we do opt in to certain parts of the Schengen acquis. The Scottish Government has been actively involved in this area at Council level and I am happy to support that work.
I voted in favour of the recommendation, according to which the signature of the protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the EU Agreement on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis took place on 28 February 2008. Switzerland joined the Schengen area alone, on 12 December 2008, with the abolition of border control at land borders, followed by the abolition of border checks on intra-Schengen flights at airports on 29 March 2009. For the first time, it was necessary to put up controls at a place where there has been no real border for 100 years. The 41 kilometres that separate the two countries became an external Schengen border. I welcome the new rules introduced by the Treaty of Lisbon allowing the European Parliament to be more closely informed about international agreements. The gradual expansion of the Schengen area has led third countries that have particular relations with the EU to take part in Schengen cooperation. The precondition for association with the Schengen acquis by non-EU countries is an agreement on free movement of persons between those states and the EU. For these countries, this participation involves the following: being included in the area without checks at internal borders; applying the provisions of the Schengen acquis and of all Schengen-relevant texts adopted pursuant to it; being involved in decisions relating to Schengen-relevant texts.
A protocol was signed in 2008 for the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and Switzerland. This resulted in the requirement of said principality to implement, apply and develop the Schengen acquis. Yet, despite having become a member of the European Economic Area as early as 1995 and having progressively brought itself into line with European laws by transposing many directives into domestic law, the Principality of Liechtenstein had not yet begun negotiations for accession to the Schengen agreements. Through this agreement - which I supported - the rights and duties of both parties have been established, thereby permitting the free movement of persons. Furthermore, a series of implementation rules have been introduced for the provisions of the Treaty of Lisbon dealing with international agreements, so as to give the European Parliament a more assertive role in terms of their communication and adoption.
in writing. - I voted for this report. Liechtenstein is a doubly landlocked Alpine microstate in Western Europe, bordered by Switzerland to the west and south and by Austria to the east. It has an area of 160 km2, an estimated population of 35 000 and has the highest gross domestic product per person in the world. Liechtenstein has been steadily integrating into the European trade area since its accession to the European Economic Area (EEA) in 1995. The jurisdiction has now implemented 98.4% of EU directives into domestic law. Liechtenstein is also part of the Single Market, in which the same basic rules apply to all participating states.
The accession of new countries to the Schengen Information System (SIS) is essential for achieving a Europe without borders. Liechtenstein has been part of the European Economic Area since 1995 and has been steadily integrating into the European trade area. It has been subject to various evaluation procedures, in particular, on matters of data protection, the SIS, air, land and sea borders, police cooperation and visa policy. By acceding to this agreement, Liechtenstein will become part of the Schengen acquis.
The Schengen Agreement was concluded on 14 June 1985 between Germany, Belgium, France, Luxembourg and the Netherlands. Schengen cooperation is now integrated into the European Union legal and institutional framework and comprises 25 Schengen Member States, along with three countries that are associated with the EEA: Norway, Iceland and Switzerland. Switzerland joined the Schengen area alone on 12 December 2008, with the abolition of border controls at land borders, followed by the abolition of border controls on intra-Schengen flights at airports on 29 March 2009. Since Liechtenstein did not accede, and there is a very active policy of free movement between these two countries, for the first time, it was necessary to put up controls at places where there had been no real border for 100 years. The 41 km that separate the two countries became an external Schengen border. This agreement removes that barrier through the accession of the Principality of Liechtenstein to Schengen. I welcome the new rules introduced by the Treaty of Lisbon, enabling Parliament to have an active role in adopting these agreements. For all of the above reasons, I voted in favour of this report.
The agreement on the Swiss Confederation's accession to the Schengen acquis, which has been in force since 1 March 2008, explicitly anticipated Liechtenstein's possible accession by means of a protocol. Given the open borders policy which has existed for decades between the Principality of Liechtenstein and the Swiss Confederation, it was expected that both countries would join the Schengen area at the same time. In fact, this did not happen, with Switzerland joining the Schengen acquis alone on 12 December 2008. This ultimately made it necessary to put in place controls at places where there had been no real border for 100 years. In order to overcome this barrier, and given that Liechtenstein is part of the European Economic Area and the Single Market, I have supported the conclusion of this protocol in the expectation that Liechtenstein's accession to the Schengen acquis can now finally be achieved.
in writing. - In 2007, Parliament was asked to give its opinion regarding the conclusion of this protocol for the first time. Following a request from the rapporteur at that time, Ms Klamt, the Legal Affairs Committee issued a unanimous opinion, on 11 June 2007, recommending that the legal basis should be changed so as to refer to the second subparagraph of Article 300(3) of the EC Treaty (the proposals for Council decisions set out to modify the 'specific institutional framework' provided for in the main agreement, of which the proposed protocol forms an integral part), which requires the assent and not merely consultation of the European Parliament. For that reason, and with the imminent entry into force of the Treaty of Lisbon, this report was referred back to the LIBE Committee.
I voted in favour of this recommendation because I think it can contribute to the entry into force, implementation and development of the Schengen acquis in countries such as Iceland, the Kingdom of Norway, the Swiss Confederation and the Principality of Liechtenstein.
It is indeed important for these countries to participate in the External Borders Fund for the period 2007-2013, in accordance with current measures and agreements. In order to bring about an ever more united Europe that does not, however, lose sight of practicality, their participation will be regulated by supplementary rules that will also ensure the protection of the European Union's financial interests and the power of audit of the Court of Auditors.
I have voted in favour of the agreement concerning the accession of Liechtenstein to the agreement on the Schengen acquis, because this is a logical step forward which will not present us with any problems. We can expect the agreement to function smoothly.
I am voting for this recommendation in view of the fact that the agreement concluded on 26 October 2004 with the Swiss Federation concerning the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State or in Switzerland provides for the possible association of Liechtenstein with the Dublin acquis by means of a protocol. Given the open borders policy between the two countries and the fact that in 2001, Liechtenstein expressed its interest in acceding to the agreement, but that this did not happen owing to differences between the Council and Parliament, which were resolved in the Treaty of Lisbon, there is no reason for me to oppose the conclusion of this agreement.
I voted in favour of this document, which states that the agreement of 26 October 2004 concluded with the Swiss Confederation concerning the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State or in Switzerland (the 'Dublin agreement with Switzerland') provides for the possible association of Liechtenstein with the Dublin acquis by means of a protocol.
On 27 February 2006, the Council gave the Commission the relevant authorisation to enter into negotiations with Liechtenstein and Switzerland. Following the negotiations, the draft protocol on Liechtenstein's accession to the Dublin agreement with Switzerland was presented. The legal basis for the Commission's proposal of 4 December 2006 for a protocol on the association of Liechtenstein was Article 300(3), first subparagraph, of the Treaty establishing the European Community, which provided for consultation of Parliament.
I welcome the renewed referral to Parliament of the draft Council decision and thus, the continuation of the negotiations on the association of Liechtenstein with the Dublin agreement with Switzerland. The consent of Parliament must be obtained, as it called for at first reading, in order to conclude this protocol with Liechtenstein. In the light of the successfully concluded negotiations with Liechtenstein and the amended legal basis, consent should be given to the conclusion of the protocol.
The agreement on the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State or in Switzerland - the Dublin/Eurodac agreement - was concluded in 2004. Given that an open borders policy for the free movement of people had existed for decades between Switzerland and Liechtenstein, the association of the latter country with those negotiations would have been logical. Although it expressed its interest, Liechtenstein was left out, since it had not yet concluded a savings taxation agreement with the European Community.
In view of the new rules of the Treaty of Lisbon, which allow Parliament to be associated with the conclusion of international agreements in a much closer way, as well as the fact that Liechtenstein has concluded the agreement in question, which has been in force since 1 July 2005, I support Parliament's decision to give its consent to the conclusion of this protocol.
An agreement on the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State was concluded with Switzerland in 2004. This agreement provides for the possible association of Liechtenstein by means of a protocol. On 27 February 2006, the Council gave the Commission the relevant authorisation to enter into negotiations with Liechtenstein and Switzerland. On 21 June 2006, negotiations were finalised and the draft protocol on Liechtenstein's accession to the Dublin agreement with Switzerland was initialled. Now it is up to Parliament to give its approval to the conclusion of this protocol. I believe that this should happen, so I am voting in favour of this recommendation.
The Council has submitted a draft protocol between the European Community, the Swiss Confederation and the Principality of Liechtenstein on the Principality of Liechtenstein's accession to the agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State or in Switzerland.
I welcome the adoption of this protocol, which involves the European Union and two states that have a history of good neighbourly relations and free movement of people. I agree with the conclusions presented by the rapporteur, and I welcome, in particular, the continuation of negotiations on the association of the Principality of Liechtenstein with the Dublin agreement with Switzerland, and I hope that it will be concluded quickly.
These are issues related to the right to asylum and the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State or in Switzerland.
The agreement concluded on 26 October 2004 with the Swiss Confederation concerning the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State or in Switzerland - the Dublin agreement with Switzerland - provides for the possible association of Liechtenstein with this acquis.
Given that an open borders policy for the free movement of people had existed for decades between Liechtenstein and Switzerland, in 2001, Liechtenstein expressed its interest in joining the Dublin agreement with Switzerland. However, it was not associated with the negotiations with Switzerland as it had not concluded a savings taxation agreement with the EU.
Following the subsequent conclusion and entry into force of this agreement between the EU and Liechtenstein, the latter country confirmed its wish to be associated with the Dublin acquis in 2005.
In 2006, the Council gave the Commission the relevant authorisation to enter into negotiations with Liechtenstein and Switzerland. The negotiations were concluded and the draft protocol was initialled.
I voted in favour of this document, which states that the agreement of 2004 concluded with the Swiss Confederation concerning the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State or in Switzerland (the 'Dublin agreement with Switzerland') provides for the possible association of Liechtenstein with the Dublin acquis by means of a protocol. I welcome the renewed referral to Parliament of the draft Council decision and thus, the continuation of the negotiations on the association of Liechtenstein with the Dublin agreement with Switzerland. In the light of the successfully concluded negotiations with Liechtenstein and the amended legal basis, consent should be given to the conclusion of the protocol.
I voted in favour of the recommendation to the Commission concerning the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State, in Switzerland and - if the protocol is ratified, as the majority of the European Parliament hopes - in the Principality of Liechtenstein as well. The purpose of the Dublin agreement is to equip the participating states with criteria designed to establish which state is responsible for examining a request for asylum, thereby ensuring better treatment for applicants and, at the same time, providing the states with tools to fight organised crime. The importance of these issues -namely, the protection of refugees and international security - requires a careful and constant effort from all European institutions so that refugees or asylum seekers can rely on clear legal and regulatory criteria and references.
in writing. - I welcome the renewed referral to Parliament of the draft Council decision and thus, the continuation of the negotiations on the association of Liechtenstein with the Dublin agreement with Switzerland. The consent of Parliament must be obtained - as it called for at first reading - in order to conclude this protocol with Liechtenstein. I support the conclusion of the protocol. In the light of the successfully concluded negotiations with Liechtenstein and the amended legal basis, I voted for consent to be given.
I welcome the fact that Parliament has been consulted again on the draft Council decision and that the negotiations on the association of Liechtenstein with the Dublin agreement with Switzerland will therefore proceed. In accordance with the wishes expressed by Parliament at the first reading, Parliament's approval is necessary for the conclusion of this protocol with Liechtenstein. Given the link that already exists between Liechtenstein and the EU, I believe that the conclusion of the protocol is important, with the relevant amendments to the legal basis. That is why I voted as I did.
The agreement concluded on 26 October 2004 with the Swiss Confederation concerning the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State or in Switzerland, known as the Dublin agreement with Switzerland, provides for the possible association of Liechtenstein with the Dublin acquis by means of a protocol. In fact, the decades-long existence of an open borders policy for the free movement of people between Liechtenstein and Switzerland led Liechtenstein to once again express its interest in joining the Dublin agreement with Switzerland in 2005. The final conclusion of the agreement has not happened before now for various reasons: firstly, because other agreements under negotiation with Liechtenstein had not been concluded; secondly, because there was a dispute on the legal basis, and later because of the entry into force of the Treaty of Lisbon. At last, Parliament's objectives are met when it is heard to give a favourable opinion, instead of simply being consulted. I welcome this fact and am voting in favour of the present report.
The agreement concluded on 26 October 2004 with the Swiss Confederation concerning the criteria and mechanisms for establishing the state responsible for examining a request for asylum lodged in a Member State or in Switzerland, the Dublin agreement, provides for the possible association of Liechtenstein with the Dublin acquis by means of a protocol. Given that for decades, there was an open borders policy for the free movement of people between Switzerland and Liechtenstein, the latter country expressed its interest in 2001 in acceding to the Dublin agreement with Switzerland, but was not associated with the negotiations because a savings taxation agreement had not been concluded with the European Community. Following the subsequent conclusion and entry into force of this agreement between the European Community and Liechtenstein, on 10 June 2005, the latter country confirmed its wish to be associated with the Dublin acquis. The Council's objections with regard to the legal basis have been overcome and Parliamentary approval has become necessary, so I believe that all the conditions for consent to this protocol with Liechtenstein have been met.
in writing. - Although the rapporteur welcomes the renewed referral to Parliament of the draft Council decision and thus, the continuation of the negotiations on the association of Liechtenstein with the Dublin agreement with Switzerland, and calls for the consent of Parliament, the Verts/ALE Group decided not to follow that advice. We therefore voted against the proposal, as we did in the LIBE Committee.
I voted in favour of this report because I support the conclusion of the protocol for the accession of Liechtenstein to the Dublin agreement with Switzerland. This agreement has already enabled Switzerland to make use of important instruments in the fight against international crime and illegal immigration.
That is not all. By establishing this kind of coordination, multiple and unwarranted asylum applications can be prevented. Now, the aim is to enable Liechtenstein to enjoy these same benefits, bringing it ever closer to the final objective of full accession to the European Union.
I was pleased to be able to vote in favour of the accession of Liechtenstein to the agreement on the EU asylum system. This will prevent multiple asylum applications from being made in the EU and in Liechtenstein. If an asylum application is rejected in Liechtenstein, it will also be rejected in the EU and vice versa. At the same time as simplifying the procedure, we have also achieved further harmonisation.
in writing. - (PT) I am voting for this recommendation, given that the current EU-Brazil agreement grants a reciprocal visa waiver for travel for the purpose of tourism and business to all Brazilian and EU citizens, including the nationals of the four Member States not enjoying visa-free travel to Brazil at present. As the agreement supplements, rather than replacing, the existing agreements between several Member States and Brazil, which cover travel for purposes other than tourism and business or paid activity, there is no reason why it should not be concluded. The length of stay in the Schengen area has been limited to three months during any six-month period, so this does not raise any concerns about Brazilian citizens taking up illegal residence.
I voted in favour of this resolution on the conclusion of the Agreement between the European Union and the Federative Republic of Brazil on short-stay visa waiver for holders of ordinary passports. This EU-Brazil agreement gives a reciprocal visa waiver for travel for the purpose of tourism and business, as defined in the agreement, for all Brazilian and EU citizens, including the nationals of the four Member States - Estonia, Latvia, Cyprus and Malta - not enjoying visa-free travel to Brazil at present. It should be noted that, due to the common visa policy and the exclusive competence of the European Union in this area, only the Union can negotiate and conclude a visa waiver agreement, and not the individual Member States.
Importantly, in order to safeguard equal treatment of all EU citizens, a provision has been included in the agreement stating that Brazil may only suspend or terminate it in respect of all the EU Member States. Reciprocally, the Union may also suspend or terminate the agreement only in respect of all its Member States. I agree with the rapporteur's opinion that we must ensure the implementation of the principle of reciprocity in EU visa policy.
In accordance with Council Regulation (EC) No 539/2001, Brazilian nationals can travel to all Member States of the European Union without a visa for short stays. Brazil, however, still requires a visa from the nationals of four Member States (Estonia, Cyprus, Malta and Latvia) to enter its territory. The other Member States have bilateral visa agreements with Brazil, allowing their nationals to enter Brazil for short stays without a visa.
Due to the exclusive external competence of the European Union in this area, only it can negotiate and conclude a visa waiver agreement, and not the individual Member States. Therefore, on 18 April 2008, the Council adopted a decision authorising the Commission to open negotiations on the conclusion of a short-stay visa waiver agreement between the European Union and Brazil. Following the negotiations, the agreement was initialled and the formal signature on behalf of the Union and Brazil took place in Brussels on 8 November 2010.
I consider it essential to approve the conclusion of this visa waiver agreement, so that all EU citizens, including those of Estonia, Latvia, Malta and Cyprus, can travel without a visa to Brazil for purposes of tourism and business, in the same way in which citizens of Brazil can already travel visa-free to all EU Member States. We need to enforce the common EU visa policy without delay.
Although Brazilian citizens can travel to all EU Member States without having to obtain a visa, in the case of a short stay, there are, however, four EU Member States - Estonia, Cyprus, Malta and Latvia - whose citizens require a visa in order to enter Brazilian territory. Although all the other Member States have negotiated bilateral agreements with Brazil so as to ensure a short-stay visa waiver, at present, however, it is no longer possible for the Member States to conclude this type of agreement on an individual basis.
Thus, the EU has an exclusive external remit in the field of the common visa policy. On 8 November 2010, an agreement was therefore concluded between the EU and Brazil, granting a reciprocal visa waiver for travel for the purpose of tourism and business for all Brazilian and EU citizens. I support the fact that this agreement thus ensures equal treatment for all EU citizens, ensuring that it can only be suspended or terminated, whether by Brazil or by the EU, if it is applied to all its Member States.
I voted in favour of this recommendation as it safeguards equal treatment of all European citizens under the common visa policy between the EU and Brazil. The agreement does not replace but supplements the existing bilateral agreements, which cover travel for purposes other than tourism or business.
During the last Portuguese Presidency, the European Union established a special strategic partnership with Brazil. In the spirit which should preside over this similar agreement, all measures which remove obstacles to contact between European citizens and those of this other Portuguese-speaking country are obviously to be welcomed. Since four European countries still do not enjoy the same waiver, I believe that there is every advantage in extending the same scheme to them and thus evaluating the agreement that is proposed to us now in a positive way. With regard to EU-Brazil relations, it should be remembered that the strategic importance of this country has long justified the establishment of a specific delegation, as already happens with the other countries making up the quartet of Brazil, Russia, India and China, as well as with countries that are objectively less important in the international arena.
in writing. - (PT) Under the terms of Regulation (EC) No 539/2001, Brazilian citizens can travel to all Member States of the European Union without a visa, provided that this is for short stays.
However, not everyone from the European Union has the same privileges. Nationals of the following countries find themselves in this situation: Estonia, Cyprus, Malta and Latvia. This means that the 'reciprocity principle' is not being respected.
In order for these citizens to be on an equal footing with the other inhabitants of the EU and Brazil, it is necessary to establish an agreement between the EU and Brazil. We cannot have a two-speed EU, so I welcome the adoption of this agreement, not only because it seems inherently fair, but also because it puts an end to one of the few cases of negative discrimination that still exists between people in the EU.
Together with my Italian colleagues in the Group of the European People's Party (Christian Democrats), I decided to abstain in today's vote regarding relations between the European Union and Brazil on short-stay visa waiver for holders of ordinary passports. This is because, in the light of the content of the resolution on the Cesare Battisti case, I would have preferred it if the vote had been postponed ahead of the new decision of the Federal Court in Brazil on the extradition of Cesare Battisti, a criminal.
Given the non-urgent nature of the dossier, postponing it to the next part-session or the one in April certainly would not have been a problem, especially if we think about the pain of the families of the victims of this mass-murderer. These same families have been waiting 31 years for justice to be done and for Cesare Battisti to serve the sentence handed down by Italy's justice system in our own prisons.
This matter concerns the extension of a common passport to EU countries that are still subject to short-stay waivers.
The report is in favour of approving the conclusion of this agreement on visa exemption as soon as possible, in order that all EU citizens, including citizens of Estonia, Latvia, Malta and Cyprus, can travel to Brazil for tourism and business purposes, just as Brazilian citizens can already travel without a visa to all EU Member States. This is about implementing the visa reciprocity policy.
Parliament believes that it should proceed with visa reciprocity until all its citizens from all the Member States can enter, without a visa, all the countries whose citizens can already travel to the EU without a visa, including the US and Canada. We believe this to be fair.
in writing. - The European airline industry and its customers have not had an easy ride over the last few months! The infamous volcanic ash crisis occurred precisely when the airlines, and its passengers of course, were coping with the effects of a very difficult recession.
However, in the midst of these challenges comes some good news for business and passengers alike! Today's vote on the EU-Brazil Air Service Agreement brings significant mutual benefits.
Firstly, Brazil is a very strategically important partner for the EU with an enormous potential future market. Currently, more than four million passengers per year fly between Brazil and the EU. A country with a rapidly developing tourism sector, this number can only rise.
From a business perspective, Sao Paolo is the financial capital of South America. The development of the highly specialised oil and financial industry will lead to greater demand for air travel.
The main achievement of this is the removal of nationality restrictions in the existing bilateral agreements between Member States and Brazil. This is an extremely important first step in strengthening EU-Brazil aviation relations which has allowed Brazil and the EU to move towards negotiating a comprehensive air transport agreement.
(Explanation of vote abbreviated in accordance with Rule 170)
I abstained in the final vote on the report by Mrs Macovei, as I also did on the reports by Mrs Ţicău and Mr Enciu, in order to express my disappointment in the conduct of the Brazilian Government over the extradition of the terrorist, Cesare Battisti.
The agreements on visa waivers and air services confirm the good relations between Brazil and the European Union. During the meeting of the Committee on Civil Liberties, Justice and Home Affairs (LIBE), I asked that we might hear from the Brazilian Ambassador to the European Union in order to discuss some fundamental issues such as the respect of human rights, the fight against terrorism, and views on freedom and security in Europe and Brazil. I feel confident that we can achieve tangible results for both European citizens and the people of Brazil.
I voted in favour of this resolution on the conclusion of the Agreement between the European Union and the Federative Republic of Brazil on short-stay visa waiver for holders of ordinary passports. In accordance with Council Regulation (EC) No 539/2001, Brazilian nationals can travel to all Member States of the European Union without a visa for short stays. Brazil, however, still requires a visa from the nationals of four Member States (Estonia, Cyprus, Malta and Latvia) to enter its territory. The other Member States have bilateral visa agreements with Brazil, allowing their nationals to enter Brazil for short stays without a visa. Due to the common visa policy and the exclusive competence of the European Union in this area, only the Union can negotiate and conclude a visa waiver agreement, and not the individual Member States. It is essential to approve the conclusion of this visa waiver agreement, so that all EU citizens, including those of Estonia, Latvia, Malta and Cyprus, can travel without a visa to Brazil for purposes of tourism and business, in the same way in which citizens of Brazil can already travel visa-free to all EU Member States. We need to take measures in this area without delay.
in writing. - I voted in favour of Parliament consenting to the conclusion of this visa waiver agreement as soon as possible, so that all EU citizens, including those of Estonia, Latvia, Malta and Cyprus, can travel without a visa to Brazil for purposes of tourism and business, in the same way that citizens of Brazil can already travel visa-free to all EU Member States. We need to enforce the EU's visa reciprocity policy without delay.
My abstention in the vote on the report regarding the agreement between the European Union and the Federative Republic of Brazil on short-term visa waiver for holders of ordinary passports expresses a position that goes beyond the scope of the matter.
I do not approve of the conduct of the Brazilian Government in the Cesare Battisti case. Extradition -procedures for which are defined in a bilateral agreement - should have been granted. The interpretation provided by the judicial authorities violates the commitments undertaken. The sentence -which Mr Battisti should serve in Italy - was handed down by an ordinary judge, applying ordinary laws to a common crime: mass murder. It is difficult to support international relations, such as those defined in the reports voted on by Parliament, with a country that does not respect agreements and which, above all, takes a stand on the fundamental right to the protection of life.
in writing. - (PT) All European Union citizens who want to travel to Brazil for tourism and business purposes will not require a visa for stays of up to three months, just as Brazilian citizens can already travel without a visa to all EU countries, in line with the agreement that has just been adopted by Parliament. This agreement will mainly benefit citizens of Estonia, Latvia, Malta and Cyprus, who still need a visa to enter Brazil. This agreement affects holders of ordinary passports. Following the adoption of this agreement, all EU citizens - including citizens of Estonia, Latvia, Malta and Cyprus, for whom Brazil continued to require a visa - will be able to enter the country without a visa for tourism and business purposes, just as Brazilian citizens can already travel to all EU Member States without a visa. The length of stay in the Schengen area is limited to three months during any six-month period. This agreement will cover about 90-95% of all travellers.
in writing. - I voted in favour because I consider it essential to help Brazilian people to settle the huge territories. Technological and financial aid will ensure food competitiveness and low prices. Brazil can turn from an agricultural producer into a great consumer of European goods, open a new sales market and widen its tourist services if support is given in the right areas.
in writing. - (PT) Brazilian citizens can travel to all Member States of the European Union without a visa, provided that this is for short stays, under the terms of Council Regulation (EC) No 539/2001. However, Brazil still requires a visa in order for citizens from four EU Member States to enter its territory: Estonia, Cyprus, Malta and Latvia. The other Member States have concluded bilateral agreements directly with Brazil. In order to address this, and given the exclusive external remit of the EU in this area, the Council has adopted a decision authorising the Commission to open negotiations for the conclusion of a short-stay visa waiver agreement between the EU and Brazil. The current EU-Brazil agreement, for which I voted, grants a reciprocal visa waiver for travel for the purpose of tourism and business to all Brazilian and EU citizens, including the nationals of the four Member States that do not enjoy visa-free travel to Brazil at present. The agreement does not replace but supplements the existing bilateral agreements between several Member States and Brazil, which cover travel for purposes other than tourism or business, such as for students and researchers.
in writing. - (PT) I voted in favour of the conclusion of the EU-Brazil agreement on the short-stay visa waiver for holders of ordinary passports in order to guarantee that, in line with the requirements of the principle of reciprocity and the principle of equality of treatment, all EU citizens - including citizens of Estonia, Latvia, Malta and Cyprus, who, until now, have continued to need a visa to enter Brazilian territory - can travel to Brazil without a visa for tourism or business purposes, just as citizens of Brazil can already travel to EU Member States without a visa.
in writing. - The present EU-Brazil agreement gives a reciprocal visa waiver for travel for the purpose of tourism and business, as defined in the agreement, for all Brazilian and EU citizens, including the nationals of the four Member States not enjoying visa-free travel to Brazil at present. The agreement does not replace but supplements existing bilateral agreements between several EU Member States and Brazil, and which cover travel for purposes other than tourism and business (e.g. students and researchers).
The category of persons travelling for the purpose of carrying out a paid activity is also excluded from the scope of this agreement. In order to safeguard equal treatment of all EU citizens, a provision has been included in the agreement stating that Brazil may suspend or terminate it only in respect of all the EU Member States. Reciprocally, the Union may also suspend or terminate the agreement only in respect of all its Member States.
in writing. - (PT) The Treaty of Lisbon established that the conclusion of agreements on the common policy on visas with third countries is the exclusive remit of the EU. Council Regulation (EC) No 539/2001 already allows Brazilian citizens to travel to all Member States of the European Union without a visa. However, Brazil has continued to require a visa in order for citizens from Estonia, Cyprus, Malta and Latvia, EU Member States, to enter its territory. This reciprocal visa waiver agreement is aimed at travel for the purpose of tourism or business, which will bring economic advantages for both parties. The length of stay in the Schengen area is limited to three months during any six-month period.
I believe that it is important to stress that this agreement takes into account the Member States that do not yet fully apply the Schengen acquis, namely Cyprus, Bulgaria and Romania, granting visa-free access to Brazilian nationals for a period of three months in the territory of every Member State, independently of the period for the whole Schengen area. I am voting in favour of this agreement as I believe that it is essential to avoid discrimination between citizens of different Member States, and to properly implement the reciprocity principle, which is one of the European Union's guiding principles.
I welcomed the results of the vote. It is my firm belief that every measure which means that the citizens of all the EU Member States enjoy equal rights deserves our support. I am all the more pleased because these equal rights relate to key matters such as the freedom to cross borders. As a Pole, I remember the numerous difficulties involved in crossing the border before Poland became a member of the European Union, and so I regard every step we take towards the full and mutual abolition of visas as being of huge significance. The Macovei recommendation is also significant for another reason. In the explanatory statement, the rapporteur notes that two third countries, namely Canada and the United States, are still imposing visa obligations; on three Member States in the case of Canada, and on four Member States in the case of the United States. I believe that the measures taken recently by Parliament, such as Written Declaration 89/2010, will have the intended effect and bring about a change in the visa policies of the United States and Canada.
I am voting for this recommendation because, under Regulation (EC) No 539/2001, Brazil is not included in the list of countries whose citizens can cross the external borders of the EU without a visa. However, four Member States still do not benefit from the reciprocity that has been implemented. Since the changes introduced by the Treaty of Lisbon imply that the common policy on visas with third countries is now the exclusive remit of the EU, all the Member States will benefit from the visa waiver with Brazil. In addition, the existing bilateral agreements between the Member States and Brazil are still ensured, as they include some categories of passengers that are not covered by the EU-Brazil agreement. I also agree with the rapporteur's position in stating that this agreement should serve as an example for reciprocity with other countries, namely, the US and Canada.
This agreement gives reciprocal access to short-stay, visa-free travel for all EU and Brazilian citizens holding a diplomatic, service or official passport. To ensure equal treatment of all EU citizens as regards visa-free travel, Article 8 of the agreement provides that Brazil can suspend or terminate the agreement only in respect of all Member States of the Union and, reciprocally, the EU may suspend or terminate the agreement only with respect to all Member States.
The agreement provides for the establishment of a committee of experts to settle disputes that may arise from the interpretation or application of its provisions. The agreement also provides for the exchange of passport specimens between Brazil and the Member States. I believe that the safeguarding of existing bilateral agreements should remain of the utmost importance for the European Union as these are providing a short-stay visa waiver for categories of travellers not covered by the EU-Brazil agreement.
In this regard, it should be recalled that the European Union might apply the suspension clause of the EU-Brazil visa waiver if Brazil were to denounce the bilateral agreements. This visa waiver agreement for holders of diplomatic, service or official passports represents a step forward in the establishment of full reciprocal visa exemption in accordance with Regulation (EC) No 539/2001.
Although Brazil is part of the so-called 'positive list' of countries whose nationals are exempt from visa requirements when crossing the external borders of the European Union, the nationals of four EU countries - Estonia, Latvia, Malta and Cyprus - still cannot benefit from a similar law when they travel to Brazil. Under the Treaty of Lisbon, the common policy on visas in relation to third countries is the exclusive remit of the EU, so it is up to the EU to negotiate this agreement so that it ensures equal treatment of all EU citizens.
It was agreed that two separate agreements would be signed: one for holders of ordinary passports, and the other for holders of diplomatic, service and official passports. I support this decision as it allows the agreement concerning diplomatic, service and official passports, at least, to enter into force faster, since, unlike the agreement on ordinary passports, it does not require ratification by the Brazilian Congress.
Existing bilateral agreements will remain valid, since they grant short-stay visa waivers for certain categories of passengers that are not covered at all by the EU-Brazil agreement.
I voted to approve this agreement as the European Parliament's rapporteur. This agreement will waive the visa requirement for Brazil for holders of diplomatic, service and official passports and for citizens in four Member States, namely, Estonia, Latvia, Malta and Cyprus. I believe that the agreement marks a significant advance towards establishing full visa reciprocity for all EU citizens in relation to third countries. The efforts aimed at ensuring full reciprocity should continue in order to waive the visa requirement for Canada and the US for citizens from five Member States: Romania, Bulgaria, the Czech Republic, Cyprus and Poland.
I voted in favour of this recommendation as it represents progress towards full and reciprocal exemption from visa requirements during short stays for holders of diplomatic, service or official passports between the EU and Brazil. The signing of this agreement should serve as an example to other countries, namely the US and Canada, which continue to require visas for certain EU Member States.
In light of the resolution that we voted on today relating to the agreement to be signed between the European Union and the Federative Republic of Brazil on short-stay visa waiver for holders of common passports, there is even more reason for holders of diplomatic, service or official passports to also benefit from this arrangement. Reciprocity in this type of agreement is fundamental and important, so as to ensure that such waivers are not restricted by administrative or bureaucratic requirements which could put the legitimate expectations of citizens in jeopardy. Brazil is an increasingly important partner of the European Union, with which it shares a common history and language. Anything that facilitates relations between this major South American country and Europe should be broadly welcomed.
Under the terms of Regulation (EC) No 539/2001, Brazilian citizens can travel to all Member States of the European Union without a visa, provided that this is for short stays.
However, not everyone from the European Union has the same privileges. Nationals of the following countries find themselves in this situation: Estonia, Cyprus, Malta and Latvia; which means that the principle of reciprocity is not being respected.
In 2008, the Council adopted a decision authorising the Commission to negotiate the signing of an agreement between the EU and Brazil that would put an end to violations of the principle of reciprocity. In order to speed up the process and not delay its entry into force, the contracting parties decided to draw up two agreements: one for holders of common passports and another for holders of diplomatic passports (the latter not requiring ratification by the Brazilian Congress).
I therefore applaud this initiative, which will guarantee equality of treatment for all European Union citizens, respecting the principle of reciprocity in full.
Together with my Italian colleagues in the Group of the European People's Party (Christian Democrats), I decided to abstain in today's vote regarding relations between the European Union and Brazil on short-stay visa waiver for holders of diplomatic, service or official passports. This is because, in the light of the content of the resolution on the Cesare Battisti case, I would have preferred it if the vote had been postponed ahead of the new decision of the Federal Court in Brazil on the extradition of Cesare Battisti, a criminal.
Given the non-urgent nature of the dossier, postponing it to the next part-session or the one in April certainly would not have been a problem, especially if we think about the pain of the families of the victims of this mass-murderer. These same families have been waiting 31 years for justice to be done and for Cesare Battisti to serve the sentence handed down by Italy's justice system in our own prisons.
Brazil forms part of the so-called positive list of countries whose citizens are exempt from visa requirements when they cross the external borders of the European Union. In line with the principle of reciprocity, which underpins this regulation, all EU citizens should enjoy a similar right when they travel to Brazil.
Until now, the principle of reciprocity has been applied through bilateral visa waiver agreements concluded between Brazil and Member States on an individual basis. However, four EU countries - Estonia, Latvia, Malta and Cyprus - have not signed agreements of this type. As a result, their citizens are still required to have a visa to travel to Brazil, which violates the principle of reciprocity.
The EU-Brazil visa waiver agreement, which does not replace the other bilateral agreements signed with different Member States, now covers travel for tourism or business purposes by holders of diplomatic, service or official passports.
in writing. - (LT) I agreed with this document, because the agreement gives reciprocal access to short-stay, visa-free travel for all EU and Brazilian citizens holding a diplomatic, service or official passport. To ensure equal treatment of all EU citizens, Article 8 of the agreement provides that Brazil can suspend or terminate the agreement only in respect of all Member States of the Union and, reciprocally, the EU may suspend or terminate the agreement only with respect to all Member States. This visa waiver agreement for holders of diplomatic, service or official passports represents a step forward in the establishment of full reciprocal visa exemption in accordance with Regulation No 539/2001.
in writing. - I voted in favour of giving the EP consent to conclude the two visa-waver agreements with Brazil. At present, Brazilian citizens do not need a visa to enter the EU, while citizens of Estonia, Latvia, Malta, and Cyprus do need a visa to enter Brazil. These agreements will ensure the application of the principle of reciprocity regarding visa wavers between the EU and Brazil.
in writing. - I voted for this report. The visa waiver covers the holders of diplomatic, service or official passports travelling for purposes of tourism or business. The citizens of the contracting parties may stay in each other's territory for a maximum period of three months during a six-month period following the date of first entry. Visa exemption for travel purposes other than those stipulated in the agreement is still possible under the provisions of bilateral agreements signed by Brazil with 23 of the 27 Member States. The agreement takes into account the situation of Member States that do not yet fully apply the Schengen acquis. As long as these Member States (Cyprus, Bulgaria and Romania) are not part of the Schengen area, the visa waiver confers a right on Brazilian citizens to stay for three months on the territory of each of them, irrespective of the period calculated for the entire Schengen area.
My abstention in the vote on the report regarding the agreement between the European Union and the Federative Republic of Brazil on short-term visa waivers for holders of diplomatic, service or official passports expresses a position that goes beyond the scope of the matter.
I do not approve of the conduct of the Brazilian Government in the Cesare Battisti case. Extradition -procedures for which are defined in a bilateral agreement - should have been granted. The interpretation provided by the judicial authorities violates the commitments undertaken. The sentence -which Mr Battisti should serve in Italy - was handed down by an ordinary judge, applying ordinary laws to a common crime: mass murder. It is difficult to support international relations, such as those defined in the reports voted on by Parliament, with a country that does not respect agreements and which, above all, takes a stand on the fundamental right to the protection of life.
All European Union citizens who want to travel to Brazil for tourism and business purposes will not require a visa for stays of up to three months, just as Brazilian citizens can already travel without a visa to all EU countries, under the agreement that has now been approved by the European Parliament. This agreement will mainly benefit the citizens of Estonia, Latvia, Malta and Cyprus, who still needed a visa to enter Brazil. This agreement affects holders of diplomatic, service and official passports. With the approval of this agreement, all EU citizens - including citizens of Estonia, Latvia, Malta and Cyprus, for whom Brazil continued to require a visa - will be able to enter the country without a visa for tourism and business purposes, just as Brazilian citizens can already travel without a visa to all EU Member States. The length of stay is limited to three months during any six-month period within the Schengen area.
According to the Treaty of Lisbon, the common visa policy in relation to third countries is the exclusive competence of the EU. Only the EU, and not Member States on an individual basis, can negotiate and sign a visa waiver agreement with Brazil. This was not the case until the Treaty of Lisbon came into force. This report analyses the EU-Brazil visa waiver agreement for holders of diplomatic, service and official passports. Formal signature of the agreement, on behalf of the Union and of Brazil, took place in Brussels on 8 November 2010. This visa waiver agreement does not replace the other bilateral agreements signed with different Member States, but supplements them. However, the agreement concluded by the Union will take precedence over the bilateral agreements in the areas covered by these, namely, travel for tourism and business purposes. I welcome the clauses on reciprocity between Brazilian nationals and EU citizens, and the guarantee of equality of treatment for all EU citizens. Provision has been made for Brazil and the EU only to be able to suspend or repudiate the agreement with regard to all Member States. It was for these reasons that I voted in favour.
I voted in favour of the signing of the EU-Brazil agreement on short-stay visa waiver for holders of diplomatic, service or official passports in order to guarantee that, in line with the requirements of the principle of reciprocity and the principle of equality of treatment, all EU citizens who are holders of diplomatic, service or official passports - including citizens of Estonia, Latvia, Malta and Cyprus, who, until now, have continued to need a visa to enter Brazilian territory - can travel to Brazil without a visa for tourism or business purposes, just as citizens of Brazil can already travel to EU Member States without a visa.
in writing. - The visa waiver covers the holders of diplomatic, service or official passports that are travelling for purposes of tourism or business The citizens of the Contracting Parties may stay in each other's territory for a maximum period of three months during a six-month period following the date of first entry into the territory of the other contracting party. The visa exemption for travel purposes other than those stipulated in the agreement can still be realised under the provisions of bilateral agreements signed by Brazil with 23 of the 27 Member States.
The agreement takes into account the situation of Member States that do not yet fully apply the Schengen acquis. As long as these Member States (Cyprus, Bulgaria and Romania) are not part of the Schengen area, the visa waiver confers a right on citizens of Brazil to stay for three months on the territory of each of those Member States independently of the period calculated for the whole Schengen area.
Brazil forms part of the 'positive list' of countries whose citizens are exempt from visa requirements when crossing the external borders of the European Union. Until now, this policy of reciprocity has been applied through bilateral agreements between Brazil and Member States. However, Estonia, Latvia, Malta and Cyprus have not signed any kind of agreement and their citizens are not exempt from visa requirements. The purpose of this agreement is exemption from visa requirements for holders of diplomatic, service or official passports, and it has the same aim and scope as the agreement relating to holders of common passports.
However, under Brazilian law, the agreement relating to holders of diplomatic passports does not require ratification by the Brazilian Congress, and it will therefore come into force sooner. The two agreements do not replace the bilateral agreements signed between the Member States and Brazil; they simply complement them. I believe it to be important for this practice of reciprocity in visa waiver agreements to be applied to other third countries, in order to eliminate the existing discrimination, particularly with regard to the US and Canada.
Even though I support the content of this agreement, I decided to abstain in the vote in order to protest against the political choices that the Brazilian Government has been taking for some time with regard to Cesare Battisti.
It is a fact that this murderer, who has been convicted on multiple occasions, is not serving the sentences handed down on him by the Italian justice system.
I approve this report as I recognise the potential that the Services Directive has for improved integration of the economy, and also believe that the application of the directive can consolidate the mutually reinforcing relationship between the internal market and cohesion policy. In order for this objective to be achieved, greater transparency with regard to information for citizens and businesses is necessary. It is important to note the conditions for non-application of the country of origin principle in certain matters or activities, in particular, with regard to different legislation contained within other EU instruments and to the set of guarantees that the administering state should provide for posted workers. This matter caused a long discussion, and prevented the early application of the directive. I fear that the application of this directive at a regional and local level could work against deregulation measures and impede attempts to simplify administrative procedures, especially as its application may involve additional resources, the contribution of structural funds and other instruments being essential to make up for this during the transition period. Within this context, I call for greater coherence and coordination among all policies.
I voted in favour of this European Parliament resolution on the implementation of the Services Directive, which entered into force in 2006. The aim of this directive is to open up the market for service providers in the European Union, phase out the Member States' protectionist barriers on the exercise of service activities and fulfil the principle of freedom of movement, the basis for the common market. In other words, European service providers must be able to work without bureaucratic hindrance anywhere in the EU. The directive covers various services, whose gross domestic product (GDP) accounts for 40% of EU GDP. We expect the implementation of this directive to potentially bring a profit of up to EUR 140 billion and for EU GDP to grow by 1.5%. However, for the directive to deliver the expected benefits, it must be properly implemented. Unfortunately, it has been established that not all EU Member States managed to transpose it fully into national law by the end of 2009. I agree that setting up the points of single contact is an essential part of effective implementation of this directive.
These PSCs are aimed at providing the required information and creating an opportunity to carry out all procedures by electronic means and not only in the national language. According to European Commission data, 22 EU Member States have established such PSCs, but only 17 of these have e-government portals and these also vary greatly across the different Member States. It must be emphasised that without properly functioning points of single contact, consumers will not receive all the information, and this will prevent us from achieving the objectives laid down by the directive.
The potential benefits deriving from the implementation of the Services Directive are incontrovertible. The activities covered by the directive account for 40% of gross domestic product (GDP) and jobs in the European Union. By implementing it correctly, we could unlock enormous economic potential, creating jobs and contributing to the economic recovery. The quality of the implementation of the directive by the Member States is just as essential as respecting the deadlines set for that purpose.
In the negotiations preceding the adoption of the directive, Parliament has already shown that it can play a crucial role. Consequently, I think that Parliament should provide monitoring of the process of implementation of the directive by Member States. European service providers must be able to offer their activities throughout the European Union, without being held back by bureaucratic hindrances. However, during the implementation phase, we must also be aware of other aspects, particularly the administrative costs that currently weigh down on Member States.
I agree with the rapporteur that the procedure for mutual evaluation introduced by the Council causes unnecessary bureaucratic burdens for Member States' administrations at national, regional and local level. I hope that the potential advantages of these procedures are assessed as soon as possible, otherwise high bureaucratic costs will persist.
I voted in favour of this text. This was not about assessing the implementation of the Services Directive adopted by Parliament in 2006, since it is still far too early for that. This was about not only highlighting the importance, both economic and social, of this opening of the services sector in Europe (the areas covered account for 40% of European Union GDP and jobs, and the potential for growth would be between 0.6 and 1.5% of GDP), but also emphasising the fundamental components of the directive's transposition. Firstly, the points of single contact (PSC). Their purpose is to facilitate the provision of services across Europe. In practical terms, entrepreneurs who wish to set up a business abroad or provide cross-border services should be able to use a PSC, which will explain all the formalities and procedures they must complete in order to set up their business. These PSCs are the key to the success of the Services Directive. Secondly, the scope of the directive: I believe that we must hold a genuine political debate at European level on what we mean by services of general interest and the rules that we wish to apply to them.
I voted in favour of this document. The aim of the Services Directive is to make it significantly easier for self-employed persons and small and medium-sized companies in particular to pursue their activities, develop new areas of business and also recruit new staff in other Member States. The services sector, which accounts for 40% of EU GDP, is particularly important for economic growth and for combating unemployment. This directive is an essential step towards a single market for services, which should enable enterprises, and small and medium-sized enterprises in particular, to provide better services at a competitive price throughout the internal market and to unlock the enormous economic and job-creation potential of the European internal market in services. For service providers to properly enjoy the benefits of the Services Directive, the full and timely implementation of the provisions of this directive should be ensured in all Member States. I believe that the Commission must closely monitor the application of the directive in the Member States and issue regular implementation reports in order to remove the remaining obstacles in the services sector and to unlock its economic potential.
The Services Directive, adopted in December 2006, puts the principle of free movement into practice, with the aim of creating a common market for services within the European Union. Although it was adopted in 2006, this assessment of its implementation has revealed several delays in its transposition in some Member States, due to both legislative and technical issues, as different legislative instruments were required for its correct implementation.
A fully functioning single market for services is essential for Europe's economic recovery, representing more than 70% of jobs and of net job creation within the single market. Gains at a European Union level could reach a total of between EUR 60 and 140 billion, which represents potential growth of between 0.6 and 1.4% of GDP.
In light of the above, I supported this report on implementation of the Services Directive as I believe assessments of the implementation of directives to be important, taking into account the fact that such assessments may reveal existing flaws in their implementation, making it possible to correct them.
The application of the Services Directive is the chance, in my opinion, to highlight its shortcomings, particularly with regard to its scope. In my opinion on behalf of the Committee on Employment, I mentioned the legal uncertainty that currently surrounds Services of General Interest (SGI) and the absolute need for their specific nature to be taken into account. While there is unanimous agreement on the need to clarify the concepts (economic and non-economic SGI, social services), Parliament is still very much divided on the subject of how to achieve this. I advocated the need for a clear legislative framework, if necessary, through a framework directive. Although I regret that this is not in the final text, I congratulate Mrs Gebhardt, who has managed to mention these issues in her report on behalf of the Committee on the Internal Market and Consumer Protection, which focused mainly on mutual evaluation and the points of single contact. Paragraph 45 mentions the need for a legislative framework, admittedly at a sectoral level, and recalls the commitment made by Mr Barnier in his recent communication to submit proposals on SGIs in 2011. Hence, I am waiting for those proposals to be submitted and for measures that can finally provide an answer to service providers and local and regional authorities, but also recognise the vital contribution that these services make to social and territorial cohesion.
The European Services Directive entered into force in December 2006 with the ambitious objective of opening up the market for service providers in the European Union, phasing out the Member States' protectionist barriers on the exercise of service activities and fulfilling the principle of freedom of movement of goods and services in the Union. According to the provisions of the directive, European service providers must be able to work without bureaucratic hindrance anywhere in the European Union.
The own-initiative report under discussion, put forward by Parliament to keep a close watching brief on the implementation process of the directive in national legal systems, assesses the work done so far by the Member States. In particular, delays have been detected in the process of implementing the directive, as well as considerable problems of interpretation regarding the scope of its application.
Therefore, to protect operators in the market, I am calling for an urgent and unequivocal definition of the services coming under this directive. Lastly, I believe that the effective implementation of the Internal Market Information System, the broadening of its functions and greater digitalisation of the points of single contact in Europe would doubtless represent a huge advantage for service providers and would make it easier for small and medium-sized enterprises to access information.
I voted in favour of this report, because the aim of the Services Directive is to open up the market for service providers in the European Union, phase out the Member States' protectionist barriers on the exercise of service activities and fulfil the principle of freedom of movement, the basis for the common market. In principle, the scope of the Services Directive covers all commercial services offered by a service provider established in a Member State. The services that are not covered include non-economic services of general interest, financial services, transport services, the services of temporary employment agencies, health services and those considered social services in the area of care, childcare and social housing. Services of general interest are not threatened by the directive, which cannot serve the purpose of undermining public welfare provision. There is a need not only to draw a clear distinction between the services coming under this directive and services of general interest, but also to safeguard services of general economic interest by means of framework legislation.
The Services Directive will not lead, in any way, to deregulation or liberalisation of the services sector, as indicated by some speculation. Its purpose is to ensure access to national markets in such a way that arbitrary barriers are phased out and any rules which are maintained in Member States are proportionate and non-discriminatory. The directive explicitly states that neither employment law nor employees' rights will be affected by these legislative provisions. Parliament even insisted on this point when presenting its view to the Council.
Article 16 states that no Member State is prevented from imposing requirements with regard to the provision of a service activity, where they are justified for reasons of public policy, public security, public health or the protection of the environment.
Implementation of the directive is being delayed in some Member States, but this is due, in particular, to the different ways of interpreting it. This is why it is important for the directive's area of application to be clearly and transparently defined. There is a need not only to draw a clear distinction between the services coming under this directive and services of general interest, but also to safeguard services of general economic interest by means of a legislative framework with this in mind.
The aim of the Services Directive, which entered into force in December 2006, is to open up the market for service providers in the European Union by getting rid of all protectionist barriers, arbitrary hindrances and any discriminatory rules. In addition, Parliament has always insisted that this directive must not form a pretext for dangerous deregulation and liberalisation of the sector.
I voted in favour of this report, which does well to note the (often unjustified) delays and the disputes over the implementation of the Services Directive, which concerns a sector that accounts for some 40% of gross domestic product (GDP) and jobs in the EU. Furthermore, the directive also has the advantage of allowing European enterprises - and particularly small and medium-sized enterprises - to provide better services at competitive prices. The correct and transparent transposition of the Services Directive would have the positive effect of unlocking the enormous economic and job-creation potential of the internal market, estimated at 0.6-1.5% of European GDP -something the European Union desperately needs. Therefore, the complete transposition of the directive throughout the EU will introduce aspects of competition to the internal market that will result in advantages for citizens and enterprises.
The Services Directive constitutes a fundamental instrument for the growth of the European Union, enabling self-employed persons and small and medium-sized enterprises (SMEs), in particular, to carry out their activities much more easily in other Member States, and to develop new areas of business and recruit personnel there. These activities represent 40% of GDP and jobs within the European Union, and are an essential sector in terms of economic growth and combating unemployment. It is important to consolidate the enormous potential for economic development and job creation that the European internal market for services represents, as it constitutes an essential step towards a real internal market for services, which should enable businesses and, in particular, SMEs, to provide citizens with better quality services at competitive prices throughout the entire internal market. I hope that the aims of the directive can begin to be achieved in the near future, and that the entire EU and its regions can benefit from this, thus contributing to real economic, social and territorial cohesion through the creation of decent, sustainable, quality jobs, and in terms of improving the quality and safety of services provided.
Parliament is voting on the implementation of the Services Directive, the withdrawal of which had been promised back when it was still called the Bolkestein Directive. The European Parliament is now deciding whether or not it was transposed properly in the Member States.
Services account for 40% of European Union GDP and jobs, with significant differences between Member States. The Services Directive is proposing legal 'advances' and standardisation that will take place at the expense of the French people and will result in social standards being levelled downwards.
The protection of markets and workers, as contributors to the wealth of our country and our continent, is imperative, but the European Union, as ever, opposes that idea.
I voted in favour of this report, as I believe that the implementation of the Services Directive by Member States has so far been partial and limited. Despite this directive being one of the most important European laws, with the aim of opening up the services sector to free movement within the European Union, there is still a long way to go. There is a need to guarantee that this legislation, approved more than three years ago, is correctly implemented, particularly with regard to the effective creation of 'points of contact', which any citizen seeking to sell services in another country can use to obtain the necessary information.
The purpose of Directive 2006/123/EC on services in the internal market is to open up the market to service providers in the European Union, phase out the Member States' protectionist barriers on the exercise of service activities and fulfil the principle of free movement, aiming to achieve a real internal market for the sector. The services sector represents 40% of GDP and employment within the Union, and has enormous potential for growth and job creation, particularly within small and medium-sized enterprises. The deadline for transposing the directive was the end of 2009, but some Member States are still failing to implement it correctly and effectively.
The online portal, with all of the necessary administrative information, is only functioning in 22 states, and of these 22, it is only possible to carry out the necessary procedures electronically in 14 of them. There is a need to guarantee and monitor the correct application of this directive by Member States, with the aim of eliminating arbitrary barriers and/or making the rules that continue to exist in the Member States proportional and non-discriminatory.
This draft resolution refers to the implementation of Directive 2006/123/EC on services in the internal market.
The principle of the free movement of people and goods throughout the territory of the European Union is present within all of its treaties, with the aim of supporting the creation of the common market. Directive 2006/123/EC was approved with the objective of doing away with the bureaucracy restricting service activities in the Member States.
However, it can be seen that not all Member States are implementing this directive, due to certain aspects that they consider have not been properly clarified. That is why this resolution is relevant.
I applaud the creation of a rapid and effective means of responding to requests from business people and workers' representatives in the form of 'points of single contact', and I hope that these are not reduced to an electronic format but also involve personal attention, as we know how important this is when we are in a foreign country.
We voted against this report, in keeping with all our earlier positions relating to the infamous Bolkestein Directive and its unacceptable aims of facilitating the liberalisation of services, including public services, to favour the interests of economic and financial groupings within the European Union, at a cost of increased unemployment and inferior services provided to the respective users, as is already plainly visible within sectors that have gone down this road.
This report seeks to put pressure on Member States that have not advanced as rapidly as the majority of Members of the European Parliament would like - to protect the interests of European economic groupings - in transposing Directive 2006/123/EC on services in the internal market. This directive came into force on 28 December 2006 and aims, as stated within this report, 'to open up the market to service providers in the European Union, phase out the Member States' protectionist barriers on the exercise of service activities and fulfil the principle of free movement, the basis for the common market'.
What was required, though, was an objective assessment of the consequences of implementing the liberalisation and subsequent privatisation of services, in some cases, essential public services, in order to return to an uncompromising defence of the rights of people and workers.
The Bolkestein Directive has fallen behind schedule because the Member States are said to have taken too long to transpose it and to have applied it incorrectly. It is true that in France, it has been only partially transposed into national law. And with good reason! To avoid a public debate, and therefore any further outcry, Mr Sarkozy's government deliberately chose not to use a framework law but to integrate the principles of the directive into all relevant texts. In fact, there is only one principle: the full and absolute freedom of establishment and freedom to provide services! Splitting up the legislative amendments has resulted in a process that lacks transparency. The scope of the text is still not clear: some social services that are supposedly excluded are, in fact, covered by the directive. Those that are actually excluded today have simply been put on the back-burner: every three years, the Commission can suggest getting rid of the exemptions. Moreover, as for the most scandalous clause in the text, the country of origin principle, although it has been formally deleted, it has sneaked back in thanks to the possibilities opened up by the directive on the posting of workers and the regulation on the law applicable to contractual obligations.
in writing. - I voted in favour of this report on the basis that services account for 70% of all jobs and for all net job creation in the single European market and represent the most important source of foreign direct investment. The Services Directive creates the fundamental framework for a higher degree of free movement of service providers, strengthens the rights of consumers as recipients of services and enhances the availability of information, assistance and transparency with regard to service providers and their services.
For these reasons, proper implementation of the Services Directive should remain a top priority for the Commission. Therefore, the Commission must work with Member States to further improve administrative cooperation of mechanisms that fall within the scope of the directive, in particular, by ensuring that Member States put into place fully operative points of single contact.
Furthermore, I encourage the Commission, together with the Member States, to continue to develop the single market in services on the basis of the 'mutual evaluation' process set out in the Services Directive, in order to receive updated feedback from consumers, citizens and businesses with regard to national measures for implementation of the Services Directive in their respective Member States, thereby ensuring that Member States truly take ownership of the single market.
Adopted in 2006, the Services Directive, which should have been transposed into national law before 28 December 2009, continues to raise questions in the Member States and within local authorities that are directly affected by it. The parliamentary own-initiative report by Mrs Gebhardt, which proposes an initial assessment of the directive's implementation, thus touches on some of these difficulties, and especially the uncertainty surrounding social services and services of general economic interest (how are they defined? which areas are affected?), as well as the lack of transparency of the transposition process in some Member States. Moreover, it must be said that France stands out due to its problematic lack of transparency and inflexibility in implementing this directive. It has scores of decrees and implementing laws, and a restrictive interpretation of the exemptions set out in the directive, which raises doubts as to the future of some services, such as childcare and care for the disabled. Now more than ever, this own-initiative report, which has been adopted by a large majority, is an opportunity to point out that MEPs, and especially the Socialists, will continue to be vigilant with regard to the implementation of this directive and its impact on public services.
Four years after the adoption of the Services Directive, the European Parliament gave its verdict this week on the implementation of the directive in the Member States. A shortage of information, standstills in terms of cross-border services, unnecessary administrative constraints, and so on, are the criticisms voiced by the European Parliament in the report that we have adopted and of which I have voted in favour. Indeed, Member States need to make progress in implementing this directive in order to improve and facilitate the provision of cross-border services. Aside from that, I would like to emphasise the difficult issue of the directive's scope, which excludes a number of areas, such as non-economic services of general interest and some services (social services, childcare, assistance to people, and so on) carried out by providers mandated by the State. Two concepts, 'non-economic service of general interest' and 'mandating', are not clearly defined and/or their interpretation differs from one Member State to another. This has resulted in a lack of legal clarity, which I deeply regret.
It is of major significance for the common European internal market that the Member States implement the Services Directive quickly and effectively. It is particularly important for small and medium-sized businesses which want to be able to offer their services across national borders to have a point of single contact that can provide them with essential information and explain the necessary procedures.
More than a year has now passed since the deadline for the Member States to implement the Services Directive. It does not make much sense for us to continue discussing the numerous amendments. It would be more useful to investigate the implementation process more closely. Although some Member States have already taken the necessary measures, others seem to have forgotten about the document that they signed. Therefore, we must ensure that the directive is implemented immediately and correctly in all 27 Member States, in order to simplify the process of providing services in other countries as quickly as possible.
I voted in favour of this European Parliament resolution on the implementation of the Services Directive, which entered into force in 2006. The aim of this directive is to open up the market for service providers in the European Union, phase out the Member States' protectionist barriers on the exercise of service activities and fulfil the principle of freedom of movement, the basis for the common market. The purpose of the directive is to influence access to the markets in such a way that arbitrary barriers are phased out and any rules that are maintained in the Member States are appropriate and non-discriminatory. It has been expressly confirmed that neither employment law nor employees' rights are affected by the legislative project, an aspect to which Parliament has attached special importance. European service providers must be able to work without bureaucratic hindrance anywhere in the EU. The directive covers various services, whose gross domestic product (GDP) accounts for 40% of EU GDP. I agree that setting up the points of single contact is an essential part of the effective implementation of this directive.
The Services Directive is a vital step towards a genuine single services market, which will enable businesses, especially SMEs, to offer citizens better services at competitive prices. I supported the position of the rapporteur who thinks that setting up points of single contact (PSC) is a key element to implementing this directive effectively. This instrument may be significantly important to small and medium-sized enterprises. PSCs must make available precise, complete and comprehensive information on formalities, administrative procedures, employment law, taxation systems in operation in Member States, especially for VAT, and so on. Moreover, business people should receive assistance in completing the necessary administrative procedures. I think that, after full transposition, it is crucial that a comprehensive assessment should be carried out of the impact of the Services Directive on economic activity, qualitative and quantitative levels of employment, social protection, fulfilment of environmental objectives and the quality of services offered to consumers.
in writing. - I voted for this resolution. The Services Directive adopted in 2006 aimed to harmonise certain aspects of the single market related to the provision of services. Full implementation by Member States should have been achieved by the end of 2009. I call on those Member States who have not fulfilled their obligations to do so as a matter of urgency.
The only positive contribution of this text is the invitation for Member States to 'ensure greater transparency' when transposing this Services Directive. The French Government is not taking any notice! Apart from that, this report by a social-democrat MEP validates the neoliberal diktat of this harmful directive and even goes as far as to call to order Member States which 'lack ambition' in implementing it. Worse still, this House admits to being unable to assess the consequences of its implementation! This is probably why there is no roll-call vote. The names of those responsible will not be known. I shall vote against it.
Directive 2006/123/EC of the European Parliament and of the Council of 12 December 2006 on services in the internal market seeks to eliminate the barriers that still exist to the cross-border provision of services. After some difficulties with the transposition of the directive, due to doubts on the part of some Member States, the guidelines of this procedure, designed to simplify coordination between Member States with regard to consumer protection, environmental protection, and public health and safety, will finally be put into practice in all Member States, and this report will contribute to the even more effective implementation and improved operability of the measures put forward. That is why I voted as I did.
The EU provides a wide range of opportunities for service providers in particular. Standardised EU regulations have made cross-border working much easier and employees are being offered an increasing number of incentives to spend a few years working abroad. However, they are often confronted with national laws relating to services which they do not understand and which frequently lead to problems or misunderstandings. I have not voted in favour of the report, because it does not provide enough information about the costs of the points of single contact.
The adoption of the Services Directive is aimed at making it easier for businesses to operate beyond their national borders. The system established has significantly reduced the amount of administrative obstacles. Nevertheless, experience shows that there are still a lot of bureaucratic pitfalls for small businesses to overcome in some European Union Member States. The planned principle of one-stop shops is not working in many countries or is not working appropriately, and entrepreneurs sometimes still have to obtain endless licences which must be checked by a whole host of inspection bodies. Such inconveniences are faced not only by local entrepreneurs, but also service providers wishing to provide services in other EU Member States. I therefore agree with the text of the report and also call on the EU Member States to continue to make life easier for business and ensure the free movement of services.
The process of transposing the Services Directive is based on a delicate procedure that aims to create transparency and consistency in the Member States' systems with reference to the outcomes of the implementation of the directive itself, as well as to evaluate the outcomes for the internal market following transposition. This is the objective of the report, which I voted in favour of given the need to verify the work of the Member States. Promoting the convergence of regulations through mutual assessment of their effective transposition would not only facilitate the work of the Member States (which are running so late that in this report, Parliament deems it necessary to monitor their work) but would also set a definite framework for the system of points of single contact, which will guarantee the flow of information to small and medium-sized enterprises. I should merely like to note that our economy is based 75% on services and that in a global market, they must certainly represent our strong point. I believe that greater liberalisation, which does not mean a lack of rules but merely more competition, is desirable for the future.
The Services Directive seeks to contribute to the completion of the internal market for services, with the concomitant guarantee of high levels of quality and social cohesion. It is an instrument intended to serve the purpose of growth within the EU and its implementation is included within the framework of the Europe 2020 strategy and the Single Market Act. Transposition of the Services Directive constitutes a major challenge for Member States, public administrations and local authorities, both because of what it prescribes with regard to the right to establishment and the provision of services, and because of the creation of points of single contact to assist service providers, particularly small and medium-sized enterprises (SMEs). This directive enables self-employed people and SMEs, in particular, to carry out their activities much more easily in other Member States, and to develop new areas of business and recruit personnel there. I voted in favour as I am convinced that, because the internal market information system and points of single contact require a great effort at administrative cooperation among all the authorities involved, they will give rise to greater interoperability and the creation of networks at a national, regional and local level throughout the EU, bringing the outermost regions closer to a real internal market.
The purpose of Directive 2006/123/EC of the European Parliament and of the Council of 12 December 2006 on services in the internal market (the Services Directive) is to open up the market to service providers within the European Union, phase out the Member States' protectionist barriers on the exercise of service activities and fulfil the principle of free movement, the basis for the common market. It is an important instrument on the way towards a real internal market for services, which aims to enable businesses and, in particular, small and medium-sized enterprises, to provide better quality services at competitive prices throughout the entire territory of the EU, contributing to the promotion of prosperity and competitiveness, as well as to the creation of jobs. It is therefore essential, as the rapporteur rightly points out, to ensure its satisfactory transposition and implementation by Member States, which need to guarantee the elimination of bureaucratic barriers and access to the relevant information for business people, specifically by promoting the creation of points of single contact.
I have voted in favour of the report on implementing the Services Directive because I believe it to be very balanced. It focuses on assessing the practical difficulties and makes specific proposals on resolving them. I come from a country where the Services Directive has not been implemented in national law. I believe it is essential that the directive is implemented and it must be accompanied by measures to prevent the introduction of cheap labour and social dumping. In my opinion, it is also important that the report on implementing the Services Directive highlights the areas which have been deliberately omitted, such as social and healthcare services. This must be followed down to the last full stop during the implementation process.
Nearly four and a half years after the adoption of the notorious Services Directive, known as the Bolkestein Directive, this essential issue, which covers a wide spectrum of activities accounting for around 40% of EU GDP and jobs, is once again on the European Parliament's agenda. Fortunately, things have now quietened down and the left-leaning parties seem to have abandoned their dogmatic posturing on the Services Directive, the purpose of which, it is important to point out, is to remove the unnecessary and restrictive obstacles to the provision of services within the European Union. It should be said that the Gebhardt report voted on today is less concerned with the content of the text than with assessing the Member States' efforts to transpose it.
This transposition is in accordance with the directive, since the Member States were required to simplify their administrative procedures and to set up 'points of single contact' by the end of 2009, so that businesses could complete their formalities more easily by electronic means. The least we can say is that there is still progress to be made in many Member States so as to strengthen the single market and facilitate the day-to-day work of SMEs, only 8% of which operate beyond their national borders.
Today in this House, we voted on the report on the Implementation of the Services Directive. The aim of the directive is to open up the market for service providers in the European Union, phase out the Member States' protectionist barriers on the exercise of service activities and fulfil the principle of freedom of movement of goods and services in the Union, which is at the heart of the single market. In short, European service providers must be able to work without bureaucratic hindrance anywhere in the European Union.
The own-initiative report by Mrs Gebhardt enables us to assess the implementation of the Services Directive, the three-year period for the implementation of which came to an end on 28 December 2009, this highly important directive having entered into force in December 2006. The rapporteur's assessment indeed demonstrates that some Member States have still not adopted all the horizontal legislation that this directive requires in order to be correctly implemented, which is why work is still required to try and put in place all the mechanisms provided for by the Services Directive.
in writing. - We finally voted against the text because, regarding services of general interest, the report considers that the majority of Member States did not encounter any significant problems. Although this wording waters down a bit the initial proposal by the EPP shadow (Handzlik, Poland) according to which there has been no problem at all, this still tends to ignore the uncertainties created by the directive regarding, in particular, the social services to be included or excluded in its scope.
Furthermore, the report maintains enthusiastic expectations regarding the impact on employment, whereas there has been no impact assessment at all from the Commission, and some national impact assessments indicate very low quantitative impact figures in terms of job creation; there are no impact figures regarding job losses; furthermore, there is nothing regarding the impact on the quality of jobs, not to speak about the pressure on the level of labour standards created by some ECJ case-law after the adoption of the directive.
I voted in favour of this resolution because I believe that the full realisation of a dynamic services market is one of the basic priorities for the European Union. Currently, despite the significant advances made by the single market, services represent just one fifth of total trade in Europe and a mere 8% of small and medium-sized enterprises operate in Member States other than their own. The figures shown in the Communication on the Single Market adopted by the Commission last October are quite clear: by liberalising services, we would obtain a 4% growth in gross domestic product (GDP) over the next 10 years. This objective can only be reached by developing and implementing shared rules.
At this time of crisis, we must exploit existing growth potential by helping enterprises to grow, innovate and create more jobs. This is the only way we will manage to offer better and more competitive services to both consumers and businesses. The single services market must be a tool to restore economic growth, win back consumer trust and guarantee reliable products for all.
There are still a number of restrictions on services in the single market, and so this is an important report in that it analyses the implementation of the solutions that have been adopted. The Services Directive aims to achieve full implementation of the single internal services market. It is also intended to make it significantly easier for small and medium-sized enterprises to start up and extend their operations. This will promote the creation of new jobs and help fight unemployment. Citizens will be offered higher quality services at more competitive prices, and safety levels in the sector will be improved.
However, it will be vital to assess the impact of the directive after it has been fully implemented by the Member States. The European Parliament, as one of the key players in the project, should play a major role in monitoring this process. Speedy and correct implementation of the directive is a key condition for achieving the goals of cohesion policy and regional policy, and may help us to achieve the goals of the Europe 2020 strategy, by serving to eliminate the single market fatigue currently apparent in the services sector.
in writing. - (NL) In 2006, liberalisation of the services market was introduced. At the time, the Group of the Greens/European Free Alliance voted against the Services Directive because it had many shortcomings and because it failed to guarantee legal certainty. The report which is to be put to the vote today takes stock of the difficulties which we encountered in implementing this Services Directive. Although it contains some good elements, such as the call for a regular review and the investigation of long-term effects, it also contains elements with which I disagree, for example, the statement that Member States have experienced few or no significant difficulties in the process of implementation. That is simply untrue, because it remains unclear whether or not certain social services are covered by the directive. The report is also too optimistic about the possibility of jobs being created.
No research has ever been carried out into the number of jobs created, nor has there been any into the number of job losses that have occurred or the quality of jobs available, let alone the increased pressure on labour conditions following the judgments of the Court of Justice. Moreover, the report fails to mention a single word about the legal uncertainty which will arise as a result of the fact that no clear alternative has been formulated for the principle of the country of origin. The Greens, however, did request a review of the ban on Member States imposing additional requirements on service providers, but that request was rejected. I voted against.
in writing. - I supported this report on the implementation of the Services Directive 2006/123/EC. It is important that social rights and labour law are respected as the internal market is improved for services, all of which will benefit traders as well as consumers.
in writing. - I strongly endorse the Gebhardt report. The Services Directive implementation deadline passed a year ago, and I welcome the fact that Parliament is shining the spotlight on Member States' progress. The services sector accounts for a large share of the EU's GDP, yet the cross-border trading of services still falls well short of the level of trade in goods. This report shows that implementation is incomplete and that the full benefits of the directive have not yet been reaped by citizens. The points of single contact (PSCs) in each Member State, which inform service providers of rights and opportunities in other EU Member States, are an important provision of the directive. In my view, the crucial issue raised by this report is the huge under-use of these PSCs. I firmly support the proposal that an effective information campaign be led to raise the visibility of PSCs. The Commission should earmark funds for a promotional campaign. However, I also underline the role to be played by authorities on the ground in the Member States who have the contacts and expertise needed to ensure this campaign is well targeted. Unless this is done, the Union's efforts to foster the cross-border trading of services will be in vain.
The implementation of the abortive anti-labour law on the 'liberalisation' of services, known as the Bolkestein Directive, promotes sweeping reactionary changes at the expense of the working and grassroots classes. The opening up of the services markets, which account for 40% of GDP and jobs in the EU, involves abolishing collective agreements, striking at the wage, labour, social and other rights won by the workers and selling off strategic public sectors of the economy which are the property of the people. The European Parliament has called in its motion for a resolution on services for the EU and the bourgeois governments in the Member States to speed up capitalist restructurings, so that the directive on the 'liberalisation' of services can be implemented in full, based on the Commission's recent communication entitled 'Towards a Single Market Act' in 2011, the aim being to make further drastic cuts to the workforce and to enable the monopolies to penetrate new, profitable sectors for capital. The creation of points of single contact (PSCs) for service companies in all the Member States is a pretext for speeding up the implementation of the anti-labour directive, the ratification of which has triggered a storm of protest by workers in all the Member States. The Greek Communist Party voted against this motion for a resolution on the implementation of the Services Directive.
in writing. - I fully support Evelyne Gebhardt's report on the implementation of the Services Directive. The activities of the 2006 directive account for 40% of EU GDP and jobs. However, the different implementation methods of Member States have made it difficult for the service sector to take full advantage of the directive. Allowing service providers to operate outside their own country is integral to the EU's single market and reducing the bureaucracy at national level can allow the directive to make a contribution to EU economic growth and its jobs objectives. According to the report, each Member State must ensure that more information is disseminated to businesses that want to provide services across borders. Doing this through points of single contact (PSCs) will allow the service sector to benefit from cross-border trade. Ensuring that the PSCs provide a human as well as an electronic contact point is also vital to ensure that users receive all the relevant information and that questions are answered. The report also proposes the inclusion of services that were exempt from the original directive in 2006: healthcare, transport and social services. This would further expand the scope of the directive and would bring benefits to more service sector workers.
In the EU, the service sector is responsible for around 70% of GDP. In some countries, such as Austria, where I come from, this sector is an engine of economic growth. The aim of the directive is to remove unreasonable obstacles to the provision of cross-border services. Small and medium-sized enterprises in particular are frequently confronted with bureaucratic barriers and discrimination which prevent them from benefiting fully from the common internal market. The directive takes into consideration the specific social circumstances of the individual Member States. Strengthening the control options in the destination country represents an important step forward. However, we need to put in place quickly a mechanism for imposing effective sanctions on foreign service providers which break the law. I have voted in favour of Mrs Gebhardt's report, because I hope that the implementation of the Services Directive will provide a new stimulus for the labour market.
I approve this report, as I believe it to be a satisfactory and balanced compromise that succeeds in guaranteeing the rights of passengers without simultaneously imposing a heavy burden on carriers, many of which are small and medium-sized enterprises.
It is therefore a success for Parliament, which managed to change the scope from 500 km, supported by the Council, to 250 km, as well as with regard to the rights of passengers, affecting people with reduced mobility in particular. The following should also be highlighted: a guarantee of accommodation in the event of cancellation, a right to immediate assistance in the event of an accident, a right to compensation in the event of cancellation, and the electronic provision of up-to-date information to passengers.
in writing. - We have opposed this legislation on the grounds that it is certain that:
1. the extra costs incurred for extra rights will translate into permanently higher ticket costs across the board for all passengers;
2. bus and coach routes which are making marginal or no profit, having no room for increased ticket prices, will be cut entirely and there will be no service.
The EU should not have the right to make laws for the UK. We assert the right of the UK as a nation state to govern itself and make its own laws, transport and environment laws being no exception.
I voted in favour of this resolution, in which the European Parliament expresses its position on protecting the rights of passengers. The regulation shall apply to regular services, within and between EU Member States, where the scheduled distance is no greater than 250 km. We are talking about the rights of bus passengers when a bus or coach service is cancelled or delayed for more than 120 minutes. Then passengers should immediately be offered a choice between continuing their journey or re-routing to their final destination at no additional cost or reimbursement of the ticket price. If the carrier fails to offer this choice, passengers shall have the right to compensation in addition to the reimbursement of the ticket price. In the event of cancellation or delay, it is also important for passengers to be provided with all necessary information. Furthermore, assistance must also be offered where a journey of more than three hours is cancelled or delayed in departure for more than 90 minutes.
In such instances, meals or refreshments must be offered, as well as hotel accommodation for a maximum of two nights. However, the obligation to provide accommodation does not apply if the cancellation or delay is caused by severe weather conditions or major natural disasters. Bearing in mind the difficulties experienced by passengers this winter, when they were unable to reach their destination due to weather conditions and even had to spend several nights in stations, their right to accommodation should be ensured.
In the European Union, more than 70 million Europeans travel by bus and coach every year. The firm stance adopted by the European Parliament on the rights of persons travelling by bus or coach means that, from now on, transport operators will provide information, assistance and compensation across the whole EU to comply with passengers' rights. Regardless of the means of transport they use, Europeans now enjoy EU-level protection. I support this report which regulates the overbooking of buses and coaches or departures delayed by more than two hours for journeys longer than 250 kilometres, as well as the cancellation of journeys. Furthermore, I believe that the policy of non-discrimination against persons with reduced mobility is reflected in a set of basic rights concerning the provision of assistance at bus stations, including free transport for particular items of equipment such as wheelchairs. I voted for this report, which supports the rights of persons with disabilities and reduced mobility, such as non-discriminatory access to transport and the right to compensation for the loss of or damage to wheelchairs or other mobility equipment.
Persons with disabilities must have access to a transport system and the rights of persons with reduced mobility must be safeguarded in terms of getting assistance at stops and terminals. While I agree that passengers have the right to get better information and help from bodies and at terminals throughout the EU, it is important not to unduly burden the small, domestic or voluntary bodies that operate in rural areas, something which would put pressure on them to cut back on the services they provide.
Often, the bus services provided by the domestic or voluntary bodies are services essential to local and rural communities. Higher prices and a restriction on the number of available routes would be the result of the additional costs recommended in the report and some bodies would possibly be forced to close. Excessive regulation would place a huge burden on these bodies, some of which are already under pressure, and a restricted service for rural people would be the result. A transport system which works well on the local level is better than a service which is terminated due to excessive regulation.
in writing. - (LT) I voted in favour of this important document. With growth in the transport sector and EU citizens' increasing mobility, it is essential to establish EU-wide rights for the protection of passengers and to secure a level playing field between carriers from different Member States. Air passengers have long had many rights, and two years ago, EU rail and air passengers were given the same rights and a high level of protection was ensured. Similar rights must also be ensured for bus passengers and opportunities to travel must be improved for persons with reduced mobility. I believe that following lengthy and complicated negotiations, it has been possible to reach a really good and balanced agreement with the Council, which fully protects passenger rights without imposing a burden on carriers, most of which are small and medium-sized enterprises. Henceforth, bus passengers will have the right to compensation if a journey is cancelled, delayed or postponed, while the issue of damaged or lost baggage has also been addressed and clear rules have been laid down on rights to compensation in the event of an accident.
in writing. - We have opposed this legislation on the grounds that it is certain that:
1. the extra costs incurred for extra rights will translate into permanently higher ticket costs across the board for all passengers;
2. bus and coach routes which are making marginal or no profit, having no room for increased ticket prices, will be cut entirely and there will be no service.
The EU should not have the right to make laws for the UK. We assert the right of the UK as a nation state to govern itself and make its own laws, transport and environment laws being no exception.
Bringing the rights of bus and coach passengers into line with those of rail and air passengers is, of course, an excellent intention. Nevertheless, I abstained because in my opinion, the text does not go far enough.
Indeed, limiting to 250 kilometres the threshold for compensation in the event of a major problem means effectively excluding three countries of the European Union. Yet a simple derogation mechanism for the countries concerned could easily have been introduced. More generally, bus and coach passengers are, on the whole, less well off. Since mobility is an issue that comes up often, it would have been a good idea to send them a message concerning much shorter journeys than 250 kilometres.
Regarding the text in question, I cannot but support the report by Mr Cancian whereby, at the heart of institutional debate, we are not only striving to create a common body of guarantees for the rights of bus and coach passengers, but also to give proper consideration to the mobility requirements of handicapped and disabled persons. For this reason, bus and coach companies are urged to be equipped and trained to provide a minimal level of assistance to disabled persons or persons with reduced mobility, as long as the passenger informs the company of their needs not less than 36 hours prior to departure. The compromise reached therefore seems to establish shared minimum standards very much in passengers' favour, without putting excessive burdens on carriers, which are mostly small and medium-sized enterprises.
Based on the outcome of the vote on Tuesday, the European Parliament has successfully added the missing piece to European passengers' rights legislation, which is to be implemented across the board from spring 2013.
The negotiations have been difficult. However, they will cover all national or cross-border road transport services over distances in excess of 250 km. Road transport norms had to be standardised at a time when European citizens are increasingly using this form of transport as it offers a cheaper and more convenient option for short distances not covered by air transport. In the context of European traffic, it is only natural that the road transport sector has similar compensation rules to those applied to air transport, which were standardised a long time ago.
In too many instances, road carriers apply the rule of using their own discretion, especially in the countries which have recently become Member States. However, making them liable can only help improve the services offered. Every passenger, whether travelling by air or road, must be aware of their rights, especially in situations where they pay for a certain service and sometimes receive something completely different. I hope that not very many states will request a temporary exemption from these regulations and that they will be applied across the board from 2013.
I should like to congratulate Mr Cancian for his excellent work, thanks to which we were able to reach a satisfying and well-balanced compromise. Indeed, as a result of this report, from this day forth, the rights of bus and coach passengers - the only ones hitherto not specifically protected at European level - will also be guaranteed. I therefore voted in favour of this document, in which I also appreciate the attention paid to the automotive companies operating in the sector.
In fact, the agreements reached managed to avoid putting excessive burdens on carriers, which are often family-run and of modest dimensions. At the same time, I think it is important that the European Union adopt a specific regulation that will lead shortly to a charter of passengers' rights, focusing, in particular, on the needs of disabled persons or persons with reduced mobility.
I regard the approved text of the regulation as a balanced compromise, securing rights for passengers without, at the same time, representing an excessive administrative burden for transport operators, most of which are small and medium-sized enterprises. I consider it a success that the European Parliament has, against the will of the Council, extended the scope of the regulation to all regular domestic and cross-border transport with a distance of 250 km or more, while the Council was proposing a minimum distance of 500 km. I welcome the fact that in case of a cancellation, a delay longer than 120 minutes or over-acceptance of reservations, passengers will, in addition to the right to continue with their journey or take another route to their destination or reimbursement of the ticket price, have the right to compensation amounting to 50% of the ticket price. In view of the fact that the regulation on bus passenger rights is linked to the regulation on rail passenger rights, I am not pleased that, in contrast to bus passengers, rail passengers in many EU states must wait for their rights to be applied, especially regarding the right to reimbursement of a quarter to half of the fare where there is a delay of more than one hour.
The Czech Ministry of Transport has also made use of the option to postpone the implementation of this European legislation by five years. The reason it gave for this was the relatively extensive construction activities on the Czech rail network, which cause trains to be delayed. In the final analysis, this means introducing a system of double standards, disadvantaging one group of passengers compared to another.
in writing. - We have opposed this legislation on the grounds that it is certain that:
1. the extra costs incurred for extra rights will translate into permanently higher ticket costs across the board for all passengers;
2. bus and coach routes which are making marginal or no profit, having no room for increased ticket prices, will be cut entirely and there will be no service.
The EU should not have the right to make laws for the UK. We assert the right of the UK as a nation state to govern itself and make its own laws, transport and environment laws being no exception.
Given that the transport sector is constantly expanding, it has become essential to ensure that passenger protection rights, comparable to those applying to other modes of transport, also apply throughout the whole of the EU to bus and coach transport, which has seen growth above 5% and has recorded an annual volume of 72.8 million passengers. It is also important to ensure that there is a level playing field, in terms of competition, between transport companies in different Member States and between different modes of transport. I therefore consider it important that it has been possible to reach an agreement, after nearly two years of negotiations, that will enable this type of passenger to benefit from an entire set of rights, particularly in terms of assistance in the event of accidents, delays, cancellations, refunds, etc., at the same time as special attention is paid to the rights of people with disabilities and reduced mobility. I support this compromise as I believe it to be quite satisfactory and balanced, since it succeeds in guaranteeing the rights of passengers without simultaneously imposing a heavy burden on carriers, which, in the majority of cases, are small and medium-sized enterprises.
I feel it bodes well that the final text can be regarded as a very satisfactory and well-balanced compromise as it manages to secure the rights of passengers without, at the same time, imposing excessively restrictive measures on carriers, most of which are small and medium-sized enterprises.
In December 2008, the Commission submitted a proposal for a regulation concerning the rights of passengers in bus and coach transport. The main purpose of this proposal was to introduce common provisions concerning these rights. This has now been done, and I am delighted that passengers travelling at least 250 km by bus will now have the same EU-wide rights to information, assistance and compensation in the event of a cancellation, overbooking or delay of two hours or more.
Passengers should have the choice between receiving a refund for the price of the ticket or continuing their journey under the same conditions and at no additional cost. If a refund is the only option available, compensation amounting to 50% of the ticket price will have to be paid. Moreover, passengers will also be entitled to compensation if their luggage is lost or damaged.
in writing. - (SV) The European Parliament has this week voted on a report that is intended to secure rights for bus and coach passengers at European level. The compromise with the Council is a step in the right direction, but unfortunately, the scope of the regulation is limited and we therefore chose to abstain from the vote.
We believe it to be problematic that three Member States - Luxembourg, Malta and Cyprus - have been excluded from the agreement, as this considerably weakens the overall protection of passengers in Europe. We also believe that the distance of 250 km is too long to be used as a basis for EU legislation, as it means in practice that bus and coach passengers travelling from Luxembourg to Strasbourg or from Malmö to Växjö would not be protected by the legislation. That is regrettable.
We are also opposed to the force majeure clause that limits the liability of carriers in the event of cancellations or delays if they are caused by difficult weather conditions or major natural disasters. We consider this to be setting a worrying precedent for the forthcoming review of the regulation on the rights of air passengers.
However, we welcome the improvement in the rights of people with disabilities that this agreement entails and the additional assistance that these people will now receive.
I voted in favour of this report on the rights of bus and coach transport passengers, as they are granted rights comparable to those of passengers on other modes of transport. The new regulation includes important provisions, particularly with regard to the rights of people with disabilities or people with restricted mobility, as well as the rights of passengers in the event of cancellation or delay.
Whatever means of transport is used, passengers have the right to be provided with a quality and safe service, for which reason I consider the intention to introduce harmonised rules on passenger rights for bus and coach transport throughout the entire territory of the EU to be positive. Furthermore, I believe that passenger rights should essentially be the same, whatever type of transport is used, except in cases where this would be incompatible with the characteristics of the means of transport in question. Finally, I would like to congratulate Mrs Kratsa-Tsagaropoulou, Mr Simpson, the rapporteur and everyone else involved in the negotiations in the Conciliation Committee on the work carried out and on the agreement reached with regard to the final version of this regulation.
This report relates to a joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council concerning the basic rights of passengers who use bus and coach transport.
Firstly, I would like to congratulate the Conciliation Committee on the work carried out and the consensus achieved. From the three rights initially put forward by the Council, it has actually been possible to arrive at 12, among which I would highlight the rules on accountability, compensation, assistance, alternative transport and special attention to passengers with disabilities or reduced mobility.
I therefore welcome this additional step taken by the European Union, which, I am sure, will increase the number of passengers travelling by bus and coach due to the feeling of safety and comfort that it will introduce, which will contribute significantly to the reduction of CO2 emissions.
The agreement on the rights of bus and coach passengers that was reached by Parliament and the Council within the Conciliation Committee redefines the scope of the regulation established at second reading, restricting it to passengers using road services known as 'long distance' - defining these as services involving a journey of 250 km or more. At the same time, it defines 12 basic rights for short-distance passengers, focusing on the needs of people with disabilities and reduced mobility, such as compensation in the event of loss or damage caused to wheelchairs and other mobility equipment, non-discriminatory tickets and terms of carriage, and rights to information.
These are proposals that we naturally support. However, we must express some doubts with regard to the amendments introduced within the Conciliation Committee, as well as the criteria used for the implementation of the regulation. The different sizes and characteristics of EU countries may make it difficult to apply the regulation in some of them, especially in the smallest ones, where it is difficult to include many journeys within the adopted concept of a 'long-distance' journey, which may result in their passengers being deprived of the rights in question without reasonable justification.
After many years of procedure, the adoption of this text represents significant progress for passenger rights in Europe, and particularly for disabled people and people with reduced mobility. With the adoption of this regulation (which concerns journeys by bus and coach), all modes of transport in the European Union will henceforth be covered by legislation offering rights and guarantees to passengers if their journey is, for instance, cancelled or delayed, or if their luggage is lost and so forth. That being said, I regret the fact that this regulation only applies from 250 km, since this effectively excludes three Member States of the European Union (Luxembourg, Malta and Cyprus), but also many journeys, such as Brussels-Amsterdam or Budapest-Vienna. Finally, I also deplore the lack of flexibility for 'journeys' in cross-border areas, as this impedes Europeans' mobility. In other words, this text is much less ambitious than what we defended in the Conciliation Committee a few months ago and much less ambitious than what I would have wanted for passengers in Europe.
I voted in favour of this text, not only because it seeks to improve the rights of bus and coach passengers in terms of compensation and assistance in the event of an accident, but also because it emphasises the principle of non-discrimination with regard to people with reduced mobility, who should also have proper access to these modes of transport, which now account for 10% of all passenger land transport in Europe. Furthermore, I welcome the fact that, thanks to this text, passenger rights are now protected for all modes of transport.
in writing. - I voted in favour of giving important new rights to bus and coach passengers. I think that we have struck a fair balance between the rights of consumers and the needs of transport providers. Today's vote will be particularly important for disabled passengers, who will benefit as a result of today's vote.
I voted in favour of this resolution, in which the European Parliament expresses its position on protecting the rights of passengers. I believe it will contribute towards improving conditions for passengers and will give them more legal clarity in the case of an accident or other unforeseen events. At the same time, the enhanced passenger rights in this document will be implemented without imposing a heavy burden on carriers, most of which are small and medium-sized enterprises. Most importantly, the rights enjoyed by bus passengers will be comparable to those in other modes of transport.
Following troubled negotiations between the Council and Parliament, only today can we finally pass the report drafted by Mr Cancian. For me, there was no alternative to voting in favour because this report allows the European Union to insist that the individual Member States bring in legislation on this issue in accordance with the directives of the report, which target greater respect for bus and coach passengers. Given that buses are the most commonly used means of transport after the car - and this is a growing trend - Europe has the duty to stand up for its citizens who use these services. The report represents a good compromise, and I feel I really must emphasise the fact that proper attention has been given to the rights of disabled persons by requiring greater assistance from bus and coach companies for all disabled persons or persons with reduced mobility. The entry into force of this legislation means that citizens will have the right to clear and shared rules on compensation for damage or reimbursements in the event of delays to the scheduled timetable.
On Tuesday, 15 February 2011, the European Parliament adopted a report which will bring about a long-awaited result, namely, equal rights for passengers in all branches of transport. The rights of passengers travelling on regular bus services have been strengthened in relation to the loss of luggage, the loss of personal possessions, death or loss of health, problems which are the carrier's fault and so on. A positive feature of the regulation is that it regulates the rights of passengers throughout the European Union. It should be stressed that these fundamental rights incorporate the needs of disabled persons and persons with reduced mobility. The regulation is intended to ensure access to transport without discrimination. It also regulates passengers' responsibilities and the consequences of them neglecting these responsibilities, which may include forfeiting the opportunity to claim compensation. In view of the above, I voted in favour of the regulation, which is well-drafted and which completes the set as regards the regulation of passengers' rights in the European Union.
Today, after two years of difficult negotiations with Member States, the European Parliament voted on adopting an agreement on a regulation which will cover all the rights of passengers using national or cross-border long-distance transport services. I voted for this agreement because it contains 12 fundamental rights which are of paramount importance to improving the quality of transport services. They concern, in particular, the right of passengers to be kept informed prior to and during their journey and the needs of people with disabilities and reduced mobility. The introduction of these rights will allow us to ensure non-discriminatory access to transport.
In addition, this report features passenger rights which I regard as very important, namely, compulsory compensation for lost luggage, reimbursement of a certain amount of costs in the event of a passenger's death or physical injury, as well as compensation of up to 50% of the ticket's value, in addition to full reimbursement of the ticket price, if an operator cancels a journey and is therefore unable to honour its transport contract.
in writing. - I welcome this report, which sets out a new set of rights for bus and coach passengers and should enhance the quality of the services on offer to them, putting pressure on transport service providers to clean up their acts when it comes to delays, cancellations and lost or damaged luggage. The report also includes key provisions to improve the accessibility of local bus services for disabled persons and persons with reduced mobility.
in writing. - This regulation is a step in the right direction as it creates an EU set of rights for bus passengers. However, except for some basic rights, it applies to regular services equal to, or longer than, 250 km. Such a limited scope can hardly be a basis for truly European legislation in the interest of all bus passengers and ALDE cannot support such a deal.
We also oppose the force majeure clause exempting carriers from the obligation to provide accommodation for passengers in case of cancellations or delays if these are caused by severe weather conditions or major natural disasters, as it can set a precedent for other EU passenger rights legislation. Even though this is not a triumph, it is an improvement, especially for travellers with disabilities and reduced mobility. We managed to ensure non-discriminatory access conditions, disability-related training for the staff of carriers and terminal authorities who deal directly with passengers and compensation for damage or loss of mobility equipment on all routes, regardless of distance. Keeping that in mind, and with a view to creating a harmonised EU set of rights for all passengers, we did not oppose the agreement and abstained in the final vote.
Until now, only aeroplane, train and boat passengers have been covered by specific legislation. From now on, passengers travelling by bus and coach will also have their rights safeguarded. Passengers who travel by bus and coach will therefore have rights that are comparable to passengers on other modes of transport. The regulation approved by us today provides for assistance and compensation for passengers in the event of accident, cancellation or delay, and for non-discriminatory access for passengers with disabilities. The new rules will apply to all scheduled national and cross-border services with itineraries of at least 250 kilometres. This represents important progress with regard to defending citizens' rights.
in writing. - I voted in favour, but I would like to add that bus and coach companies should also have to comply with a requirement to create security and emergency aid systems for international and long-distance routes, because people can be injured during accidents. It is also necessary to introduce additional regulations relating to the responsibility of bus companies for the life and health of passengers, including obligatory medical checks on the state of health and wellbeing of bus and coach drivers, who are responsible for the health and safety of passengers.
Today, we voted in favour of a document which, although not ideal, is still a good compromise and which has helped the Council and the European Parliament reach an agreement. This regulation discussing passenger rights lays down rules as regards compensation in the event of an accident or postponement, the treatment of passengers' complaints and the rights of disabled persons. Clearly, it is unsatisfactory that the regulation will apply to a distance of 250 km or more. In the case of small countries, this could not really be justified, but here we are not just talking about local, but international routes, and therefore I believe that for EU citizens who are travelling, this document will become a guarantee of their rights, with particular attention being paid to the rights of disabled persons.
I voted in favour of this draft resolution extending the rights of passengers in bus and coach transport. This document is the result of a compromise following lengthy negotiations which enhances the implementation of passenger rights without imposing an additional burden on carriers.
I feel that it is important to ensure that the rights enjoyed by bus passengers are comparable to those in other modes of transport, and that carriers are guaranteed a level playing field.
While seeking the legalisation of adequate compensation for damage experienced, I agree with the proposal to set limits for compensation which the Member States will have to follow. It is particularly important to ensure fair and ample compensation in the event of death, and I therefore believe that the ceilings for such compensation under national law must not be lower than the minimum amounts laid down in the regulation. Furthermore, proper operational assistance must be ensured in the event of an accident, providing passengers with the services and items they most need.
I agree with the provisions of the regulation which give passengers appropriate guarantees should a journey be cancelled or delayed, even providing for additional compensation. I welcome the fact that the regulation focuses, in particular, on disabled passengers and passengers with reduced mobility, and on providing them with the assistance they require while travelling.
The work carried out in conciliation by Mr Cancian regarding the regulation concerning the rights of passengers has led to the adoption of a European legal framework for the protection of bus and coach passengers to stand alongside the creation of a single transport market. Until now, the legal vacuum left regulation up to national laws to the detriment of competition (given the various differences) and to the detriment of disabled citizens and/or citizens with reduced mobility, whose rights are now guaranteed by the European Union. I voted in favour of the report because I think it is a great piece of work which, by striking a good compromise, forces European transport policies to move forward decisively, not only by guaranteeing the rights of passengers, but also by not overburdening the transport enterprises that provide this service.
The motion for a resolution on the draft regulation concerning the rights of passengers in bus and coach transport significantly improves passengers' rights. Despite negotiations between the European Parliament and the Council lasting several months, the final compromise text makes provision for a series of rights for bus and coach passengers travelling 250 km or more, rather than the 500 km initially put forward by the Council.
Within four years, which is the deadline for the application of this particular provision, Greek bus and coach passengers and their partners will be able to claim compensation for delays, cancellations or unwarranted timetable changes. It is only right and proper that such rights should be safeguarded, which is why I voted in favour of this particular report.
I voted in favour of this report on the rights of bus and coach passengers. I welcome the fact that the final text constitutes a satisfactory and balanced compromise, since it succeeds in guaranteeing the rights of passengers without simultaneously imposing a heavy burden on carriers, many of which are small and medium-sized enterprises. The Commission's proposal to implement EU-wide passenger protection rights comparable to those applicable to other modes of transport, as well as ensuring a level playing field for competition between transport companies in different Member States and between different modes of transport, is a measure that can benefit everyone. The negotiations were long and ended in a conciliation process, the main impasses within which were national enforcement bodies and the scope of the regulation. In the end, the regulation is to apply to all regular national or cross-border services, provided that the scheduled distance travelled is equal to or greater than 250 km ('long distance'). The regulation also provides for compensation and assistance in the event of an accident, passengers' rights in the event of cancellation or delay, and the rights of people with disabilities and/or reduced mobility.
in writing. - (PT) I voted in favour of this report as I believe that the final text of the regulation, as approved by the Conciliation Committee, represents a balanced compromise which ensures adequate protection for bus and coach passengers, recognising an important set of rights for them, specifically in the event of accident, cancellation or delay, with regard to access to information and the submission and treatment of complaints, and with regard to the needs of people with disabilities and people with reduced mobility.
I abstained on this regulation concerning the rights of passengers in bus and coach transport, which was adopted by a large majority of socialists and conservatives. I regret the considerable step backwards from the position initially adopted by this House, on three main points. 1. Only distances greater than 250 km will be covered. In practice, people travelling by coach from Brussels to Amsterdam will not be protected whereas those travelling by air will be! This is unjust, especially when we know that it is often the least well off who use this mode of transport. 2. The force majeure clause (adverse weather conditions or natural disasters) can be invoked all too easily by coach companies to avoid paying compensation to passengers in the event of a delay or cancellation. 3. The derogations will allow countries that so wish to postpone the entry into force of this regulation until 2021! Nonetheless I welcome the advances of the text: compulsory assistance to disabled people and people with reduced mobility, and rights and compensation in the event of an accident, delay or cancellation. Parliament has, however, settled for a cut-price, poorly drawn-up agreement. The many exceptions and derogations will mean that the scope of these rights will be considerably limited, to the detriment of coach passengers.
Today, this House voted on the report on the rights of passengers in bus and coach transport. In December 2008, the Commission tabled a proposal for a regulation on the rights of passengers in bus and coach transport. Through this proposal, the Commission set itself the target of establishing, at European Union-level, rights that would protect passengers comparable to those applied to other means of transport, as well ensuring equal conditions of competition between the carriers in the various Member States and between the various means of transport.
The main points that led to an agreement during the Conciliation Committee are: scope, time derogations, compensation and assistance in the event of accidents, rights of passengers in the event of cancellations or delays, and rights of disabled persons and persons with reduced mobility. The final text can be considered very satisfying and well-balanced, since it succeeds in guaranteeing passenger rights without simultaneously imposing heavy burdens on carriers, which are mostly small and medium-sized enterprises.
The result of the conciliation procedure must be seen as a victory for Parliament.
I am glad that the negotiations between Parliament and the Member States have finally culminated in the adoption of a regulation guaranteeing enhanced rights for passengers travelling by bus or coach. This regulation fills a void with respect to the legislation on passenger rights: there was no European legislation on this matter until now, in contrast with the situation for the air and rail sectors.
This text provides for, among other things, the introduction of several types of compensation: snacks and refreshments if the delay is more than 90 minutes; the cost of one night's accommodation in the event of an interrupted journey, accident or delay requiring an overnight stay; and an upper limit in terms of refund of at least EUR 1 200 in the event of loss of, or damage to, luggage left in the company's care.
In addition, specific rights have been granted to disabled passengers, not least the requirement for companies to provide them with assistance - provided they have been informed of the person's needs with 36 hours' notice - and the payment of compensation or a refund for any specialised equipment that is damaged or lost. This regulation will apply to all long-distance (250 km or more) regular, national or cross-border services from spring 2013 onwards.
in writing. - The Council, under the Belgian Presidency, weakened considerably Parliament's position as adopted at first and second reading. The scope of the regulation is fixed as services for a minimum distance of 250 km, i.e. most bus services will not be included. There is also the formulation on reimbursement in case of delay (at least 2 hours, with half of the ticket price to be reimbursed - compare rail transport with reimbursement from 1 hour's delay). Finally, the rights for PRMs are narrowed and weakened and barrier-free access to bus services is not guaranteed. In consequence, we voted against.
I voted in favour of this resolution, which finally recognises and protects the rights of travellers on all means of transport, thereby putting users at the centre of transport policy. Greater protection of the rights of passengers helps incentivise the use of public transport and favours healthy competition between operators, prompting them to develop more competitive services. It is important to emphasise that the new regulation will be applied in complete accordance with the principle of subsidiarity.
Two important new developments are the provision for monetary compensation in the event of personal injury or damage or loss of luggage and the guarantee of assistance in the event of delays or travel disruptions, which will be based on the model used for trains and aeroplanes. The final text recognises and protects passengers, paying particular attention to passengers with reduced mobility and disabled persons by guaranteeing appropriate information and services. It is also important to emphasise that there will be no additional costs for businesses in the sector, which are protected from the risk of unbearable adjustment costs, thereby ensuring a fair balance between passenger rights and guarantees for small and medium-sized enterprises.
Through this regulation, the rights of passengers in bus and coach transport are at last recognised in law. Despite the fact that the Commission proposed this regulation in 2008, only now has a decent compromise been struck so that the only mode of transport that still did not have rules to protect passengers now does.
Particular attention has been paid to disabled persons and persons with reduced mobility. The only contentious point of the text was the scope of the rules, which are only applicable to journeys in excess of 250 km. Assistance in the event of delays will include an obligation to provide meals, drinks and alternative transport. If a service is suspended, the passenger shall not only be reimbursed but, where necessary, will also be provided with overnight accommodation for up to two nights. Loss or damage of luggage can be compensated by up to a maximum of EUR 1 200.
I voted against the report under discussion today concerning the rights of coach passengers because I believe that it does not take all the Member States of the European Union into account, and leaves a large number of coach services out of the scope of the directive. 250 km is clearly too large a distance, since it completely excludes Malta, Cyprus and Luxembourg. Most Estonian, Latvian, Lithuanian, Danish, Dutch and Belgian coach services are also excluded. Unfortunately, I must admit that, during the conciliation procedure, the Estonian Government supported an even longer distance of 500 km, which would have excluded Estonia entirely. I hope that the day is not far off when the Estonian Government will stand up for coach passengers' rights, instead of the profits of the coach companies, as the directive makes its way through the legislative process.
in writing. - (NL) This is the fourth package on the protection of passenger rights. Following schemes establishing passenger rights in air, rail and water transport, we have now turned to the rights of bus passengers. From now on, they will receive compensation in the case of delays to journeys of more than 250 km, assistance if their travel arrangements are cancelled, protection in the case of accidents and fatalities, as well as reimbursement for lost or damaged items. Passengers with reduced mobility will also be entitled to special assistance, as is already the case with airlines. The European Parliament's position at first and second reading was watered down considerably in the eventual outcome. Parliament wanted to apply the rules to journeys of more than 50 km. The Council wanted them to only apply to journeys of more than 500 km. The compromise was 250 km.
That means that they do not apply to many current routes, such as Brussels-Amsterdam, Luxembourg-Strasbourg or Vienna-Budapest. What is positive, however, is that this legislation provides a list of 12 basic rules - valid for any distance - which are focused on the needs of disabled people and other individuals with reduced mobility. Nevertheless, the Group of the Greens/European Free Alliance is extremely disappointed with the very poor result. Therefore, together with the rest of the Greens, I voted against this agreement.
in writing. - I voted in favour of this report which aims to provide passengers travelling by bus or coach with more rights, including the right of assistance for disabled passengers and those with reduced mobility. Protecting consumers is a key priority of the Labour Party in Europe.
I welcome the adoption of this report, particularly because of the advances it introduces to help disabled people and people with reduced mobility, to promote the lodging and processing of complaints, and to promote compensation and assistance in the event of an accident. Nonetheless, I would stress the urgent need to ensure that Member States strictly comply with the provisions relating to passenger rights in the event of a cancellation or delay, in order to prevent the many abuses observed in the application of the regulation on the rights of passengers travelling by air.
in writing. - (PT) The main objective of the European Commission's proposal is to ensure that bus and coach passengers have the same rights as for other modes of transport, as well as ensuring a level playing field for competition between carriers in the different Member States and different modes of transport. Despite disagreements during the course of the process, I welcome the fact that this regulation has been adopted, as it will enable the rights of bus and coach passengers to be safeguarded without placing too many burdens on small and medium-sized enterprises that operate within this sector. This regulation provides for a set of basic rights, of which I would highlight the special attention paid to people with reduced mobility and people with disabilities, and the right to compensation and assistance in the event of accident, cancellation or delay.
These rights apply to all regular national and cross-border services, provided that the distance travelled is equal to or greater than 250 km. Passengers who travel for part of these long-distance journeys are also covered. A series of rights provided for passengers on short-distance regular services has also been established, in particular, non-discriminatory access to transport and the right to information while travelling.
The regulation on the rights of passengers in bus and coach transport is an excellent example of how the European Parliament demonstrates its concern for consumer rights. Following difficult negotiations with the European Council, we have adopted a text which deals with the final means of transport for which passengers' rights had not yet been regulated under EU law. At the start of the negotiations, Parliament demanded that new regulations be introduced for journeys of over 50 km, whereas the Council wanted a distance of over 500 km. By way of a compromise, the distance was set at over 250 km. Passengers travelling on such routes will be granted a number of concessions and rights, similar to those granted to passengers travelling by air. EU legislation clearly regulates the rights I have if my luggage is lost at an airport or a plane's take-off is delayed for a long time. Until now, bus and coach passengers were in a much worse situation. Today, among other things, they will be able to demand compensation for delays or damage to luggage, while persons of reduced mobility will receive a special escort.
The creation of a Charter of Passengers' Rights will mean that citizens will be more aware of what they can expect from carriers. The Charter will comprise a collection of fundamental rights to which every passenger is entitled, regardless of the distance they are travelling. This is an example of good, citizen-focused legislation. This regulation allows us to strengthen consumers' rights and the common market, and so I voted in favour of its adoption.
I voted for the regulation concerning the rights of passengers in bus and coach transport. It establishes rights for passengers using bus and coach transport, which are comparable to those that apply to all other modes of transport. The regulation applies to all regular services, both national and cross-border, covering a minimum scheduled distance of 250 km.
These rights concern non-discriminatory access to transport for persons with disabilities, as well as awarding compensation in the event of the passenger's death, physical injury or of loss of, or damage to, luggage. If a journey is cancelled or delayed for more than 120 minutes, passengers will be offered immediately the option either to re-route their journey to their final destination at no extra cost or to be reimbursed the price of their ticket. If the carrier does not offer this option, passengers are entitled to compensation amounting to up to 50% of the ticket value, in addition to the reimbursement of the ticket price. Where a journey of more than three hours is cancelled or delayed by more than 90 minutes, the carrier must offer assistance and hotel accommodation of up to EUR 80 per night, per passenger, for a maximum of two nights.
I call for passengers to be made sufficiently aware of their rights so that they can claim for failure to respect them.
It is our duty to ensure that service providers treat passengers properly and that disabled persons do not face obstacles to using transport services. It is important to secure a level playing field between carriers from different Member States as well as the various modes of transport. We need a well balanced compromise that would ensure passenger rights in all EU Member States, which sometimes vary greatly in terms of size, without, at the same time, imposing a heavy burden on carriers, most of which are small and medium-sized enterprises. Most importantly, any new rules should improve the quality of the EU's transport sector and increase competitiveness. However, we must not forget the question of road safety. In Lithuania, we are particularly dependent on road transport - more than 90% of all travellers use cars. Around 8% travel by bus and coach. Road safety is a very important issue which has not received enough attention in my opinion. According to EU statistics, in Lithuania, there are 110 road deaths per million inhabitants. By comparison, in Sweden, there are 39 deaths per million inhabitants. In the United Kingdom there are 41. This Lithuanian rate is intolerable and much higher than the EU average of 70. This must change.
in writing. - I welcome the report on bus and coach passenger rights as it is an important step in providing greater protection to travellers, as well as in increasing the comfort and ease of disabled passengers. The report ensures those travelling on longer-distance coach journeys across Europe have access to better information, support and compensation in case of delay or cancellation of a service. Passengers will be entitled to refreshments in the case of short delay, a refund for over 2 hours' delay, and up to EUR 1 200 for lost or damaged luggage.
I support the important advances this report makes for the rights of disabled travellers. For the first time, non-discriminatory access to transport is guaranteed as the regulation states that all bus and coach staff must be trained to help people with disabilities, and where suitable assistance cannot be offered, a passenger may travel free with the disabled person to ensure their comfort. This is an important step in uniting Europe against discrimination. My vote in favour of this report reflects the need for a European standard of rights for bus and coach passengers that ensures their comfort, safety and fair treatment as they travel across Europe.
I voted in favour of this resolution, which proposes consistent legislation regarding the rights of passengers in public road transport. Specific measures are thus going to be introduced to enhance the legal certainty, rights and information of bus and coach passengers. From now on, travellers will enjoy the same compensation guarantees as they enjoy in the rail and aviation sectors, in particular, if their trip is delayed or cancelled. This vote is part of the EU's political will to establish common legislation for users of all modes of transport. I also welcome the application of measures in favour of disabled people and people with reduced mobility: these measures will facilitate their access to road transport. This decision helps remove the obstacles to freedom of movement for those travelling within the European area. Finally, a balance has been struck with the proposal of flexible legislation, which will ensure that haulage companies, which are often small businesses, are not penalised. In my view, these new measures help promote a mode of transport that is accessible to the greatest number of people, especially in the tourism sector.
I voted in favour of the report by Mr Cancian because it finally establishes basic guarantees for the 70 million European citizens who travel by bus or coach each year within Europe and who had been waiting for their rights to be enshrined for some time.
Irrespective of their chosen means of transport, European citizens will be protected and looked after as a result of the European Commission's commitment to thoroughly revise the existing regulations and to harmonise them in a single law providing common standards for all types of journey as well as specific provisions for the particular method of transport chosen.
Given that the average reduction in CO2 emissions during the period 2002-2007 for light commercial vehicles was only 0.4-0.5% per year, and that EU targets for new light commercial vehicles are necessary to avoid fragmentation within the internal market, I am voting in favour of this proposal. However, it is important to note that light commercial vehicles cannot be compared with passenger cars, and that the proposal of 150 g of CO2/km is ambitious, but feasible.
I also agree with the possibility of manufacturers forming 'pools' of passenger cars and light commercial vehicles, since this has been shown to reduce compliance costs for manufacturers and increase employment within a greener economy, in line with the Europe 2020 strategy. I also agree that this question should be addressed in several phases by 2011, and not only in 2014 as the Commission proposes.
in writing. - I voted in favour of this resolution, in which the EP endorses a new EU Regulation introducing CO2 limits as of 2014 for light commercial vehicles (LCVs). I believe that new requirements and CO2 limits will help to fight global warming, lower running costs through savings on fuel and boost innovation and the competitiveness of European car manufacturers. With these rules, green technologies have to be built into the vehicles which need to stay affordable. Starting in 2014, 70% of new commercial vehicles up to 3.5 tonnes must comply with an average emission limit of 175 grams CO2 per kilometre. In 2020, the limit will drop to 147 grams. It is an ambitious, but feasible, plan.
I voted in favour of this report. At its meeting of 8-9 March 2007, the European Council made a firm commitment to reduce the overall greenhouse gas emissions of the Community by at least 20% below 1990 levels by 2020, and by 30% provided that other developed countries commit themselves to comparable emission reductions and economically more advanced developing countries contribute according to their respective capabilities. Policies and measures should be implemented at Member State and EU level across all sectors of the EU economy, and not only within the industry and energy sectors, in order to generate the necessary emissions reductions. Road transport is the second largest greenhouse gas emitting sector in the EU and its emissions, including those from light commercial vehicles, continue to rise. If road transport emissions continue to increase, it will significantly undermine efforts made by other sectors to combat climate change. Hitherto in the EU, there has not been legislation regulating CO2 emissions from light commercial vehicles, although demand for these vehicles is increasing in the EU. I believe we managed to reach agreement with the Council on a balanced document, which will help reduce CO2 emissions and will encourage the automotive sector to invest in new and less-polluting technologies.
The idea is a noble one: reducing the CO2 emissions of light vehicles. However, what is being presented to us as a realistic compromise with the Council is actually a third-rate agreement. The approved report limits the average CO2 emissions of new light commercial vehicles to 175 g/km, while the long-term objective is 147 g/km, which will not be achieved until at least 2020. That is not enough. The European Commission was proposing a limit of 135 g/km, a more ambitious and equally realistic proposal. I voted against this report because I regret that we have not reached a compromise bringing us closer to the European Commission's proposal. Improvements in energy efficiency and the management of innovation are priorities today, as everyone recognises, but we still need to live up to our words by making ambitious proposals.
The proposal for a regulation to reduce carbon dioxide emissions from light commercial vehicles falls under the Commission's strategic framework to reduce CO2 emissions in the atmosphere. However, several graphs in the latest report by the European Environment Agency clearly show that CO2 emissions caused by road transport in the EU-15 and the EU-27 have either been stable or decreasing since 2003. In addition, it is worth considering that light commercial vehicles are responsible for only approximately 1.5% of carbon dioxide emissions from the transport sector.
The lengthy and difficult negotiations held in the Committee on the Environment, Public Health and Food Safety focused, above all, on the long-term emissions limit, which was agreed at 147g CO2/km. This figure, though better than initially proposed, does not fully meet my expectations. Indeed, in order to protect industry in the sector, Italy had asked for the level not to fall below 160g CO2/km and, in the Council, many Member States seemed to be moving towards an agreement for a minimum threshold of 155g CO2/km.
In conclusion, I think that the result reached in the trialogue between the Commission, the Council and Parliament on reducing long-term CO2 emissions is still out of proportion with the special characteristics of the automotive sector and I should like to express my concern about the risk of damaging the industry and employment levels in the sector.
Light commercial vehicles are mainly used by businesses, including small and medium-sized enterprises. Currently, light commercial vehicles make up around 12% of the fleet. We must also recognise that these vehicles are often bought by fleet buyers in large quantities, and therefore are already closely judged on their efficiency and running costs. The average reduction in CO2 emissions over 2002-2007 for light commercial vehicles amounted to 0.4-0.5% per year, and these improvements in fuel efficiency have been offset by the increase in demand for transport and vehicle size. Therefore, adopting Community-wide targets for new light commercial vehicles is necessary to prevent fragmentation in the internal market resulting from the adoption of different measures at Member State level. Furthermore, setting CO2 emission standards for new light commercial vehicles is necessary to prevent a risk of regulatory gap resulting from a degree of overlap between the registrations for passenger cars and light commercial vehicles.
I should like to congratulate the rapporteur for his work so far. I appreciate the essence of this text, which aims to contribute to the European Union's aim of reducing CO2 emissions through producing better functioning light commercial vehicles as well. However, it is well-known that these transport methods are used almost exclusively for commercial reasons and therefore, compared with passenger cars, there is less scope to modify their shape or mass.
As long as it is understood that the best way to achieve this - as the rapporteur notes - is through modifications to engines and mechanics, I do support the agreement reached on the timescale for the implementation of these changes. I think the initial, short-term objective of reaching 175g CO2/km between 2014 and 2017 is indeed quite reasonable, while further reducing emissions to 147 CO2/km can logically be achieved by 2020.
On the one hand, it is understandable that the proposal is largely based on the legislation on CO2 emissions from cars, but on the other hand, we should bear in mind that this sector does not operate in the same way. Vans have a longer development and production cycle, and are used mainly for commercial purposes, and in contrast to cars, there are fewer options for modifying their shape and weight to reduce emissions. The main way to achieve this with vans is to modify the engine and mechanics of the vehicle, which is a far longer and more costly process than a simple change to the bodywork. The fact that vans make much wider use of diesel as a fuel also plays an important role.
I have reservations about the proposal that sanctions against producers who fail to reduce the CO2 emissions of vans should be higher than sanctions for failing to reduce emissions from cars. In my opinion, the sanctions should be the same in both areas. I understand the reasons for introducing mandatory speed limiters for vans, but I am concerned that this might set a precedent for the introduction of speed limiters for other types of vehicle. We must think carefully about whether this is not an excessively restrictive regulation, going beyond the framework of proportionality.
The Sustainable Development strategy addresses the most pressing sustainable development problems, such as transport, climate change, public health and energy conservation. The road transport sector is the second highest emitter of greenhouse gases within the Union and its emissions, including those from light commercial vehicles, are continuing to increase. If emissions within this sector continue to increase, this increase will significantly compromise the efforts made by other sectors to combat climate change. It is important to advance technologically and promote eco-innovation, taking account of future technological development for the increased long-term competitiveness of the European car industry and the creation of more quality jobs. In recognition of high research and development costs, and in order to increase the competitiveness of the European automotive industry, incentive regimes should be applied, such as compensation for eco-innovations and the granting of super-credits.
I think that this draft regulation is based upon the premise that lowering the fuel consumption of light commercial vehicles (LCVs) will reduce the overall level of CO2 emissions from transport, thereby mitigating climate change and setting CO2 emission limits for new LCVs in the European Union.
I voted in favour of the report on emission performance standards for new light commercial vehicles, which comes in the wake of the EU strategy to reduce emissions from light vehicles. This report includes measures - such as super-credits for non-polluting or low emission vehicles, fines if limits are exceeded and eco-innovation incentives to help manufacturers develop new, more environmentally friendly technologies - which will benefit the competitiveness of the EU and create employment opportunities.
Now that the debate on CO2 emissions has become unavoidable, since it is central to the discussion on climate change, it is important to find solutions for the necessary reduction in emissions of light commercial vehicles. The aim of approving EU targets for new light commercial vehicles is to avoid fragmentation of the internal market resulting from the adoption of different measures by Member States. As the rapporteur points out, this new regulation will also serve as an incentive for the automotive sector to invest in new technologies.
The road transport sector is the second largest emitter of greenhouse gases in the European Union and its emissions are continuing to rise. Consequently, all types of vehicles must be covered by regulations to reduce these emissions, including light commercial vehicles.
The objective of reducing greenhouse gases will be achieved more easily if there is EU legislation, instead of national legislation with different objectives. In addition, we will have greater legal security and certainty for the motor vehicle manufacturing sector.
However, we have to combine ambition with realism and common sense. Therefore, and knowing that it is small and medium-sized enterprises that mainly use light commercial vehicles, and that these make up more than 99.8% of companies in the EU and 67.4% of jobs, we cannot set targets that would put them at a disadvantage.
Therefore, I agree with the emissions limit objective of 147 g CO2/km for new light commercial vehicles registered in the EU, provided that the viability of this option is confirmed. I also welcome the fact that a single European speed limit has not been introduced for this type of vehicle.
We are in favour of the development and application of technologies that reduce the consumption of fossil fuels and, therefore, the levels of atmospheric gas emissions resulting from their combustion. This is for reasons of environmental quality and the health and wellbeing of people, and for reasons connected to the progressive and inexorable worldwide shortage of fossil fuel reserves, which must be managed extremely wisely and prudently. This approach is also inseparable from the focus on modes of transport that do not rely on this form of energy, such as rail, which requires investment to secure its development. In this specific case, we believe that the emission performance standards for new light commercial vehicles must not ignore either the diversity of the automotive manufacturers or the legitimate interests and needs of small and medium-sized enterprises in the various Member States.
The discussion of this dossier has shown that there are various possibilities for limiting vehicle emissions, with inherent investment costs and also different application horizons, which must be carefully evaluated. These different possibilities include the introduction of speed limiters in vehicles, which, apart from reducing emissions, may also have positive implications for road safety.
I have abstained today, because I was not able to support the compromise that has been negotiated. It falls short of what is needed and 147 grams is not a sufficiently ambitious long-term target. However, I have not voted against the report, because the compromise will be implemented quickly and will enable the necessary innovations to be introduced rapidly. Strict environmental standards will not harm the industry. On the contrary, only challenging targets will generate the necessary pressure to innovate and this is the only way in which our industry will remain at the cutting edge. The watering down of the long-term target in particular demonstrates to me that the automotive industry has not learnt from the legislation on CO2 limits for cars introduced two years ago that it will only be able to sell clean cars in the future. The car industry does not seem to credit its customers with much common sense. Instead of research into new technologies, the industry has put all its efforts into combating the proposed regulations.
It has exploited every single line of defence and has shown no inclination to take part in constructive cooperation. This is disappointing. In addition, we have once again missed the chance of making it clear that by protecting our industry in this way, we are not doing it any good. The future is calling, but we are not listening. Only yesterday, VW presented its 1 litre car at the Detroit Motor Show, which shows just what is possible.
The adoption of the Commission's proposal for a regulation setting emission performance standards for new light commercial vehicles seems to me, more than anything, to be a gamble on the future. The compromise reached on limiting average CO2 emissions to 147 g/km by 2020 does not meet the initial ambitions of my fellow Members on the Committee on the Environment, Public Health and Food Safety from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, who had previously advocated a decidedly more ambitious objective (135 g/km). They were supported in this by the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left. Behind this 'battle of numbers', however, there is a balance to be struck between the environmental challenges that everyone recognises and certain social and industrial requirements which must not be forgotten. That is why it seems appropriate to me that the compromise will be adopted only following the revision of the regulation by January 2013 and only following the feasibility study and reassessment of the objectives. Not only will this revision allow us to return to this subject quickly and to go further in the fight against vehicle pollution, but it will also be an opportunity to address the issue of EU research and innovation in the field of road haulage. The date is set for 2012.
In order to respond to the European Union's ambitious objectives in terms of sustainable development and combating climate change, it is important that the European Union takes action in the vehicle sector. In this regard, the adoption of this report is a further step forward towards the manufacture of vehicles which pollute less. However, I very much regret the lack of ambition in this regulation in relation to the reduction of CO2 emissions for new light commercial vehicles. While I did, of course, vote in favour of this resolution, what I voted for was the European Commission's initial proposal: namely, an objective of 135 g CO2/km by 2014 and 120 g CO2/km by 2020 (rather than what was eventually adopted: 175 g CO2/km by 2014 and 147 g CO2/km by 2020). Today, technology is available that would allow us to achieve much lower thresholds, and to do so much more quickly than is envisaged by the objectives in this report.
Reducing the CO2 emissions of all forms of transport, including small commercial vehicles, is a desirable objective. It is important to set limits in order to encourage vehicle manufacturers to take an ambitious approach. The agreement on the limits is due, among other things, to the negotiating skills of the Belgian Presidency.
This compromise includes the short-term goal of reducing emissions to 175 grams per kilometre by 2014. In addition, there will be a gradual, step-by-step reduction in order to achieve a long-term target of 147 grams per kilometre by 2020. These targets are accompanied by measures which provide incentives for the industry to manufacture energy-efficient commercial vehicles. Achieving these targets will not only benefit the small and medium-sized companies which are the main users of vans and delivery trucks, but also private individuals and, most importantly, the environment.
In future, we will be able to play our part not only at EU level, but also on the world market, if we can produce safe and clean vehicles. In addition, we must not allow our expertise to be exported to other countries, such as China, as a result of delays in EU policy making. Instead, we must take this as an opportunity to put in place a sustainable European environment policy, which will have a positive impact not only on Europe as an industrial location, but also on employment.
I welcome this compromise and have therefore supported it.
I agreed with the provision that just as the passenger car sector is making strides towards reduced emissions, so should the light commercial vehicle sector. Manufacturers would thus place new vehicles with improved CO2 emissions performance on the market. This would enable users to upgrade their fleets and lower their contribution to transport's 'CO2 footprint'. The purpose of this proposed legislation is to reduce the CO2 emissions from light commercial vehicles. This is harder to do than with cars, because the bodies of LCVs cannot be so readily or cheaply altered to make them more efficient. All changes must be made to the engines or mechanics instead. This is quite a major investment. Nevertheless, it is questionable whether this proposal will accomplish this aim: There are significant concerns as to whether the measures will meet the original goal of preventing climate change and whether the targets and timetable proposed are realistic and feasible economically. There is also concern that they may reduce competitiveness in this sector. I nevertheless feel that we should give more consideration to three areas: the economic downturn and its severe impact on car manufacturers and users, the need to support industry (manufacturers) rather than disadvantaging it with onerous measures (or even fines), and the need to support business (users) rather than inducing additional costs via questionable political measures.
During the legislative process, I tabled numerous amendments to the proposal for a regulation concerning emissions from new light commercial vehicles, aimed at relaxing the CO2 emission levels initially put forward, and at ensuring that a longer period would be provided for achieving the targets. I am glad to see that my amendments were taken into consideration. I believe that the regulation as it was voted through will help to reduce CO2 emissions. Industry has been given the opportunity to adapt its designs and to introduce appropriate regulations within the prescribed timeframe. N1 vehicles are used by small businesses which are sensitive to price increases, and which are, at the same time, becoming ever more common on the market. The regulation will not burden them with excessive costs. The regulation provides for rewards in the form of credits for the best manufacturers which meet the goals for emissions standards ahead of time. Companies which do not manage to adapt in time risk facing fines, which it will not be possible to pass on to consumers. I voted in favour of adopting the resolution.
in writing. - I voted for this proposal laying out higher emission performance standards for new light commercial vehicles. This should make an important contribution to improving the quality of air in city centres in particular.
Two years ago, legislation on car emissions was approved. It is now time for the European Parliament to approve the introduction of CO2 limits for new light commercial vehicles. These vehicles are mainly used by companies, including small and medium-sized enterprises, and make up approximately 12% of the vehicles on the road at the moment. Apart from contributing to improved air quality and to achieving the EU climate targets, the vehicles should provide greater fuel savings for the small companies that depend on them. The objectives indicated aim to encourage innovation in the industry. The regulation sets a target of 175 g CO2/km to be implemented by 2014, which should gradually fall to 147 g CO2/km by 2020. The sanctions to be applied if manufacturers fail to comply with this regulation must be scrupulously fulfilled.
In order to be able to achieve a significant reduction in CO2 emissions, manufacturers need to redesign vehicles so that they do not exceed a specific level in future. The measures which seem technically feasible in the case of cars may not necessarily be achievable for light commercial vehicles. As it is not really possible to change the shape of the vehicles, the engineers will have to focus on the engine and the mechanical components, which, according to the experts, is a long-winded process. For this reason, we need to find alternative solutions which will lead to a reduction in CO2 emissions from light commercial vehicles. There are currently two possible options. One is to increase the reduction for cars, in order to compensate for the emissions from commercial vehicles. The other is to fit a speed limiter, which would also result in a significant fall in emissions. I did not vote in favour of the report because, in my opinion, it offers too few options.
We must aim to reduce the level of CO2 emissions as much as possible, and therefore it is very important to set an emissions target for vehicles given their negative impact on the environment and human health. However, the proposal put forward in the resolution to raise the emissions target for new light commercial vehicles, setting the same target that is applied to cars, is primarily being debated due to the measures envisaged to achieve this objective and their impact on van manufacturers. The proposal to install speed limiters in cars would have a negative impact on businesses and would reduce their competitiveness in the international market. Furthermore, van manufacturers would have to increase their prices, given the costs endured.
Therefore, before taking such important decisions, we should carry out extensive scientific research, proving that the introduction of speed limiters would significantly reduce the level of CO2 emissions. We must also create a clear and adequate credit mechanism and outline promotional initiatives. I believe that in order to increase the competitiveness of European car manufacturers, greater attention should be paid to stimulus measures.
The aims to reduce CO2 emissions from vehicles are important aspects of the European strategy for combating pollution and climate change. Pollution from light commercial vehicles is minimal compared with the overall transport category, but each specific sector needs limits that will allow the pre-established objectives to be reached, so therefore, I voted in favour of the report. Europe's objective is to reduce CO2 emissions to 120g CO2/km in order to progressively reduce average emissions, so I agree with the structure of the regulation, which, from January 2014, requires newly registered and manufactured light commercial vehicles to produce less than 175g CO2/km in emissions and, in the long term (by 2020) to produce less than 147g CO2/km, partly so as to reach a compromise given the requirements for designing these vehicles.
I voted in favour of the present report on new legislation setting emission performance standards for new light commercial vehicles as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles. My decision was based on the various data presented in the different documents informing the argument, in particular, the fact that at the moment, these vehicles make up approximately 12% of the vehicles on the road. It is necessary to set CO2 emission standards for new light commercial vehicles in order to avoid regulatory gaps, and it is also important to encourage the automotive sector to invest in new technologies. I agree with the rapporteur when he highlights the need for the light commercial vehicle sector to follow the example of the car sector, which is trying to reduce CO2 emissions. However, unlike cars, changes to these vehicles do not involve their shape or weight, but modifications to their engines and mechanics, which makes the process much slower and more expensive. Nevertheless, it is important to encourage this technological progress to the benefit of all.
in writing. - This proposal is a follow-up to the Community strategy to reduce CO2 emissions from light commercial vehicles (LCVs), as follows:
from 2020, a long-tem target of 147g CO2/km for the average emissions of new LCVs registered in the Union, subject to confirmation of its feasibility. By 1 January 2013, after a complete review of them, a proposal will amend it, if appropriate;
the short-term target, fixed to 175g CO2/km; a phasing-in period from 1 January 2014 onwards with full compliance of the new fleet from 2017;
specific emission targets for alternative fuel vehicles will be incorporated, aimed at promoting further deployment of certain alternative fuel vehicles in the Union market;
for multi-stage vehicles, the specific emissions of CO2 of completed vehicles will be allocated to the manufacturer of the base vehicle. The super-credits to manufacturers producing LCVs with emissions of CO2 of less than 50g CO2/km will be limited with a threshold of 25 000 LCVs per manufacturer;
the penalties: from 2019 onwards settled to €95, being phased in gradually from 1 January 2014 to 2018.
Helping manufactures to develop green technology for vans will be beneficial both for companies and job creation.
There can be no exceptions: commercial vehicles will also have to go green. I voted in favour of this proposal for a directive which requires manufacturers to reduce the CO2 emissions of vans and other commercial vehicles within the next decade. This proposal largely takes its inspiration from the European regulation on the CO2 emissions of cars, which has been in force since 2008.
This was a reasonable vote, following an agreement with the Council which essentially returns to the main proposals of the European Commission: the obligation to reduce the polluting emissions of commercial vehicles to 175 g CO2/km by 2014 for 100% of the fleet, and to reduce them progressively to 147 g CO2/km by 2020. Nevertheless, this is still a bit of a disappointment, as we had voted for a more ambitious objective in the Committee on the Environment, Public Health and Food Safety in September 2010.
As for the extra costs to manufacturers of vans and minibuses, they will be well compensated for by the fact that these vehicles will pollute less and consume less, and in the end, that is what motorists are interested in.
I should like to offer my congratulations on the excellent work carried out by Mr Callanan. We have today adopted the agreement reached with governments of the Member States over new limits on CO2 emissions for European commercial vehicles, which also includes incentives for industry to produce vans that are more energy efficient and penalties for those who do not respect the new rules. The legislation adopted represents a difficult balancing act and sets a series of ambitious but feasible environmental objectives for manufacturers.
The new legislation completes the European regulatory framework, adding to the rules on passenger vehicle emissions set out two years ago. If manufacturers produce a van with emissions of lower than 50g CO2/km then they will be awarded a super-credit, valid for a limited period of time. Indeed, said vehicle would count towards the calculation of the average as 3.5 vehicles between 2014-2015, 2.5 in 2016 and 1.5 in 2017, which is the last year that the super-credit system will be in place. On the other hand, newly manufactured vehicles that emit more than the imposed limits will, from 2019 onwards, be subject to a penalty of up to EUR 95 per gram.
in writing. - Despite voting against the report in committee (32/25/0) the Greens/EFA agreed with the other groups that negotiations for first-reading agreement with the Council should be sought, mainly due to an assessment that political majorities are not likely to improve at plenary and negotiations with the forthcoming Hungarian and Polish presidencies would be unlikely to yield a better result.
The main content of the first-reading agreement was: delaying the binding 175 g CO2/km average limit by one year (2017); lowering the 2020 target to 147 g/km, requiring to be confirmed by legislative procedure; lowering excess emissions premium to EUR 95/g; and a slight increase and prolongation of super-credits until 2017. However, the final outcome in plenary was highly unsatisfactory, and we decided to vote against.
I voted in favour of this report as I think it is worthwhile to pursue the aim of protecting the environment. This is an important document that helps the automotive industry to plan their manufacturing more effectively, thereby ensuring reduced CO2 emissions. This decision will stimulate innovation and research, helping both consumers and, above all, small and medium-sized enterprises to make savings.
At the conclusion of the long negotiations between Parliament and the Council, an important result was reached that is the fruit of a balanced compromise between the different positions of the 27 Member States. The adoption of these new targets and standards will certainly produce tangible results, while also better protecting the health of all European citizens. The fight against climate change cannot be delayed and this applies equally to reducing vehicle emissions.
Today, I voted for the report under discussion concerning emissions standards for new light commercial vehicles. I believe that the report is necessary in view of European Union objectives relating to global warming and emission reduction. Equally, it should be noted that as the light commercial vehicles in question provide a service and are used mainly by small and medium-sized enterprises (SMEs), it is important that their capacities are also taken into account when implementing any necessary changes. I sincerely believe that, in order to achieve the level imposed by this report, we need an appropriate compromise taking account of the SMEs operating in Europe and the global aims of the European Union.
in writing. - (NL) I fully supported the initial proposal for the establishment of CO2 emission standards for new light commercial vehicles (LCVs) in order to prevent a loophole resulting from the certain amount of overlap that currently exists between passenger car and LCV registration. Currently, many vehicles that are homologated as passenger cars, such as SUVs, are registered as LCVs, often because this latter category is subject to reduced taxation or because of other fiscal incentives. Although the legislation covering passenger cars (like this proposal) is based on type approval of vehicles (rather than registration), the absence of regulation for LCVs means that there is a risk that manufacturers of relatively large passenger cars will apply for LCV type approval.
This would mean that these high-emitting vehicles would remain outside the scope of CO2 emission standards. Ultimately, the first reading agreement has turned into a very weak agreement, where the binding target to achieve 175 g CO2/km has been delayed by a year. The 2020 target has been left at 147 g/km and the penalties for non-compliance have been reduced from EUR 120/g to EUR 95/g. This is an inadequate token gesture that will mean that this law will fail to make any significant contribution to the climate debate. The sense of urgency has disappeared, that much is clear. Hence, my 'no' vote.
in writing. - I have supported this report which is part of the Community strategy to reduce CO2 emissions from light-duty vehicles. By helping manufacturers to develop green technology, we can benefit companies and also create jobs whilst helping to tackle the environmental problems that we are facing.
The conclusion of the Sustainable Development strategy, initiated by the Commission, emphasises the most urgent problems of sustainable development, namely, energy efficiency measures in the transport sector. Bearing in mind the fight against climate change with regard to CO2 emissions and the increased competitiveness of the European automotive industry, this regulation aims to establish incentive schemes, in particular, the granting of super-credits and payments for eco-innovations and also fewer penalties. The agreement reached by Parliament in this respect is ambitious, but also feasible at the same time. The phased, short-term EU target is 175 g CO2/km, to be reached by 2017, and the long-term target is 147 g CO2/km, to be achieved by 2020.
At the same time, it provides super-credits for vehicles that meet the efficiency criteria and applies reasonable penalties if the maximum CO2 limits are exceeded. I believe that approval of this regulation is in keeping with the environmental sustainability policies of the European Union and, at the same time, safeguards manufacturers, most of which are small and medium-sized enterprises, and users, and also promotes innovation in the sector.
I voted for the proposal for a regulation setting emission performance standards for new light commercial vehicles as part of the European Commission's integrated approach to reduce CO2 emissions from light-duty vehicles. This will allow us to encourage vehicle manufacturers to use eco-innovation to ensure the European car industry's competitiveness.
The regulation imposes the payment of penalties on light commercial vehicle manufacturers for exceeding the average specific emissions defined in it.
I would like to point out that the restriction on polluting emissions must not only be approached from the supply angle, for instance, how light-duty vehicles need to be modernised to be made cleaner, but also from the demand angle. It is important that new vehicles which comply with this regulation's provisions are accessible to consumers. This will enable the regulation both to provide incentives for the production of vehicles offering efficient fuel consumption and to impose penalties on manufacturers who fail to meet the agreed targets. From 1 January 2012, it will be the duty of each Member State to record every year the details of every new light commercial vehicle registered in their country and to ensure compliance with this regulation's provisions.
in writing. - I voted in favour of this report today as it signals another step in the right direction in the fight against climate change. CO2 limits for new vans will lead to cleaner, more fuel-efficient vehicles in the EU. Targets have been set and incentives for more efficient vans will hopefully kick-start an innovation drive across the industry. This should give companies, including many small businesses in Wales who rely on these vans, an opportunity to use more fuel-efficient vans and control costs at a time of rising oil prices.
I have not voted in favour of Mr Callanan's report, despite the fact that it is well-founded and represents a move in the right direction. However, I am of the opinion that the CO2 emission limits per kilometre should be much more ambitious. Therefore, I support the Commission's proposal of 135 grams of CO2 per kilometre. The combination of emission pools, which manufacturers can create across their entire product range, and a speed limit of 120 km/h, would make this target achievable, although it would require serious efforts to be made. At the same time, we should not allow any of these deadlines to be postponed for the sake of the environment. We should stick with 2014.
Bearing in mind the protracted development of this issue, starting with the Commission's proposal for a regulation in 2000, its subsequent approval by Parliament in 2002, the initial results of serious difficulties with its acceptance by Member States, the conclusions of the Council in 2009, the non-transposition of its position, the insurmountable problems in the negotiation rounds in December 2010, and the subsequent commitment of a minimum number of Member States to institute enhanced cooperation in this field, despite it not being the exclusive competence of the EU, I approve the present recommendation. I agree with this proposal for a regulation, since a lack of unitary patent protection throughout the EU may lead to a fragmented, complex and expensive patent system. Since all the requirements are met, this can only bring with it advantages for the internal market.
Over recent months, I have repeatedly expressed my disapproval of a trilingual language regime for patents. Even more, I think that the use of the European institution of enhanced cooperation to circumvent Italy's and Spain's veto, and thereby avoid continuing the debate to find a shared, less burdensome solution, is an issue of unprecedented political gravity. This proposal for a decision is also incompatible with the requirement of last resort set forth by Article 20(2) of the Treaty on European Union, which establishes that enhanced cooperation can only be permitted when, all other options having been examined, there is no possibility of reaching the objectives within a reasonable period.
Additionally, more than a year after the adoption of the Treaty of Lisbon, the principle of the equal standing of the European languages is already being cast aside, compromising the competitiveness and innovative qualities of millions of European small and medium-sized enterprises as well as the rights of European citizens. This patent regime harms the internal market, subjecting it to geographical segmentation, which would be an obstacle to trade between Member States and have a negative impact on the stability of enterprises and the free movement of capital. As I reiterate my opposition, I would say that I think it would have been a good idea to wait for the decision of the Court of Justice of the European Union on 8 March before discussing the issue in this House.
Europe is making progress. Thanks to the Treaty of Lisbon, it is now possible for a group of countries who want to move forward together on a particular subject to do so even if some countries are not interested. This is already the case for the rules applicable to binational couples who wish to divorce. We call this 'enhanced cooperation'. I wanted the same to apply to the protection of European inventions, and I wanted enhanced cooperation to be used to create a European patent. The reason is that, while it costs 10 times as much to protect inventions with a patent in Europe as it does in the United States, in particular, because of translation costs, 25 of the 27 Member States want to create a European patent together; such a patent would cost less because it would be unitary. The unitary patent will be filed in French, English or German and will protect our inventions in the 25 countries involved. Furthermore, this protection will finally come at an affordable price. Even if Spain and Italy are not in favour of such a system for linguistic reasons, it is essential that the 25 Member States who are interested make progress together on this subject. I voted in favour of this procedure, as it represents a big step forward for the competitiveness of European industry.
The creation of unitary patent protection in the European Union is an essential part of developing innovations and improving competitiveness. I supported this resolution, which will authorise enhanced cooperation between the Member States in the area of the creation of unitary patent protection. Hitherto, there has been a fragmented patent system in the European Union, caused by the high costs and complexity of validating patents in individual Member States. Although more than nine Member States have indicated their intention to establish enhanced cooperation between themselves in the area of the creation of unitary patent protection, the Commission and the Member States participating should promote the participation of as many Member States as possible. Enhanced cooperation would facilitate the proper functioning of the internal market and would eliminate obstacles to the free movement of goods, which would increase the number of inventors and would provide access to unitary patent protection throughout the EU.
A European patent system is a necessity. The existence of different interpretations and decisions in each Member State causes legal uncertainty. The obligatory translation of each patent file into the 23 official languages is expensive, lengthy and creates a loss of competitiveness. Therefore, in general, the overwhelming majority of interested parties, including professional associations, agrees with the 'English-only' option.
The proposal under discussion picks out three languages (English, French and German), with all the other languages ranking behind. In terms of global prominence, however, Portuguese is a much more important language than French or German. I also have many reservations about the possibility of using enhanced cooperation in this case. An instrument that is intended to allow a group of countries to start processes of greater integration which could progressively include all the others must not be converted into a private club and an exclusion mechanism, or one which establishes the predominance of some over others. Therefore, I am against the Lehne report.
Although I appreciate the spirit of this reform, which aims to provide Europe with a single patent and therefore reduce translation costs, I voted against it in any case. The proposal for a decision tabled by the European Council authorises an enhanced cooperation procedure in the area of the creation of unitary patent protection because some Member States, including my own country, were against the adoption of the planned system of translation. This would be a trilingual system that would be discriminatory since it violates the principle of equal standing of all the languages of the European Union.
Furthermore, in my opinion, the enhanced cooperation system would damage the internal market, creating divisions and distortions of competition within it. Therefore, it would have been desirable to wait for the decision of the Court of Justice, which is expected in the coming days, and will first of all clear up a number of technical aspects relating to the unitary patent system.
In my opinion, the fragmentary system of patent protection represents an obstacle in the internal market, and is particularly damaging to innovative companies in the category of small and medium-sized enterprises (SMEs). I therefore support the creation of a simple inexpensive single patent for the entire EU. I am concerned that it has not been possible to reach agreement on a common solution because of insurmountable differences of opinion over arrangements for the translation of patents. In my opinion, the stubborn insistence on the need to translate patents into most of the official languages of the EU is a manifestation of national egotism, since the costs, administrative demands and time required for this would largely wipe out the advantages of the single patent.
I very much welcome the fact that my own country, the Czech Republic, has decided to join the calls for enhanced cooperation which we have supported today, thereby adding to the large majority of Member States already backing this. Even though the single patent will not cover the entire EU, I do not doubt that it will be a beneficial instrument for development, and for boosting the competitiveness of SMEs.
Patent protection is one of the basic instruments for competitiveness and economic growth. It supports scientific research activity, thereby boosting employment in a sector with high added value. I have supported Parliament's recommendations on the proposed Council decision permitting enhanced cooperation in the area of unitary patent protection because it is based on the conclusions of the Council from 4 December 2009, which define the future form of the unitary patent system. The European patent system should be based on two pillars, consisting of a unified system for resolving patent disputes (the Court for European Patents and EU Patents) and for creating EU patents (an instrument applying a patent across the entire EU).
The enhanced patent cooperation will make it simpler to approve European patents within the territory of the Member States participating in the enhanced cooperation, which will reduce costs and simplify the procedure for obtaining patents, and, at the same time, this mechanism will contribute to scientific and technological progress and enhance the functioning of the internal market. At the beginning of February of this year, the Czech Republic joined the calls for enhanced cooperation, and I therefore hope that accession of my country to the unitary patent protection system will help to support scientific resources and better scientific results, both in the Czech Republic and elsewhere.
The creation of a European patent will stimulate innovation and scientific and technological development in the EU. I believe it is essential to resolve the matter of the European patent. However, I have reservations about the language arrangements to be established. In my opinion, the best solution would be the use of English only but, if the language arrangements are extended to other languages, Portuguese must be considered. Competition is global, and Portuguese is the third most widely spoken western language, after English and Spanish.
A European patent system is a necessity. The existence of different interpretations and decisions in each Member State causes legal uncertainty. The obligatory translation of each patent file into the 23 official languages is expensive, lengthy and creates a loss of competitiveness. Therefore, in general, the overwhelming majority of interested parties, including professional associations, agrees with the 'English-only' option. The proposal under discussion picks out three languages (English, French and German), with all the other languages ranking behind. In terms of global prominence, however, Portuguese is a much more important language than French or German. I also have many reservations about the viability of using enhanced cooperation in this case. An instrument that is intended to allow a group of countries to start processes of greater integration which could progressively include all the others must not be converted into a private club and an exclusion mechanism, or one which establishes the predominance of some over others. Therefore, I am against the Lehne report.
I voted in favour of this legislative resolution of the European Parliament because I agree with its content. However, I regret the absence of the Portuguese language in the European patent arrangements.
The internal market and competition policy are two cornerstones of the process of European unification which aim not only at strengthening the European Union's economy and its businesses but, above all, at realising the fundamental freedoms of the Union. This objective must be pursued in the interests of all European citizens and enterprises, offering equal opportunities and substantial equality while avoiding problems, additional costs and superstructures that could differentiate, discriminate between or limit the opportunities to enjoy or protect one's own rights. Giving all European Union citizens the right to express themselves in their own language in dealings with the EU institutions is a fundamental right in terms of equality, equal opportunities and non-discrimination. The use of just some of the official languages can technically only be justified within the activities of the EU institutions and not in its relations with citizens, enterprises and institutions in the Member States. Enhanced cooperation procedures are useful when they increase the opportunities for those that participate in them, without compromising them for the others. I therefore voted against the recommendation since I think enhanced cooperation is unacceptable in such a delicate context as the political equality of languages, as it would create discrimination in terms of the right of equal opportunity to access the EU's fundamental freedoms.
I am very satisfied with the point we have reached on this subject, which had been pending since the 1990s. In December 2009, the Council adopted the principle of creating an EU patent. One year later, however, the Council confirmed that there were insurmountable difficulties regarding translation arrangements which required unanimity. The matter was then taken up by the Belgian Presidency of the EU, but since the obstacles remained, 12 Member States requested a proposal for a regulation authorising enhanced cooperation in the creation of a unitary patent. The Competitiveness Council thus provided for the authorisation of enhanced cooperation in March 2011. I would remind you that the creation of a unitary patent will bring advantages for users of the patent system in Europe and, in particular, it will allow small and medium-sized enterprises, which are often neglected, to improve their competitiveness through improved access to protection via the patent as well as a reduction in costs.
I voted for this report as I think that enhanced cooperation in the area of creating a unitary patent is the best solution at the moment, and I hope that, in the meantime, all Member States will participate in it for the benefit of Europe's citizens. Having a single patent will significantly reduce administrative costs for small and medium-sized enterprises, stimulate innovation and help create new jobs at a time when the EU has an ever-growing need for them.
It is vital to have EU-wide legislation that protects patents in order to defend intellectual property rights. We will be able to have uniform protection in the territories of the participating Member States as well as reduced costs and simplified administrative procedures. I wish to point out that, at the moment, the cost of registering a patent in Europe is about 10 times higher than for a Japanese or North American patent. Therefore, innovation and scientific investigation will benefit and the internal market will be improved at the same time. According to Commissioner Barnier, only Spain and Italy have shown no interest in this enhanced cooperation. However, he does have some legal reservations about the applicability of the enhanced cooperation procedure in this specific case.
In effect, according to Article 328(1) of the Treaty on the Functioning of the European Union, 'When enhanced cooperation is being established, it shall be open to all Member States, subject to compliance with any conditions of participation laid down by the authorising decision. It shall also be open to them at any other time, subject to compliance with the acts already adopted within that framework, in addition to those conditions'. I would point out that the language arrangements of this enhanced cooperation will consist of just three languages: English, French and German.
I am against Parliament's green light on the use of the enhanced cooperation procedure to create a unitary patent system since I think the issue of the language regime is of fundamental importance for Italian interests, given that Italy is fourth in Europe for the number of patents filed. I think the enhanced cooperation procedure has been used cynically. It was created to give greater impetus to the process of integration of the European Union by providing the possibility of proceeding on an issue with a smaller number of Member States where it is impossible to reach a unanimous agreement.
Forcing this through could set a dangerous precedent since it harms a Member State and circumvents the unanimity that the Treaty of Lisbon requires for issues concerning the internal market, as well as the principle of not distorting competition within it. Furthermore, we would have preferred to wait for the decision of the Court of Justice, which we are expecting on 8 March.
We voted against this report for three fundamental reasons.
It is inadmissible for Parliament to endorse a proposal for enhanced cooperation in this area of so-called unitary patents because it only seeks to put in jeopardy the rights that the Member States have to defend their interests, merely to benefit the more powerful countries.
This is the second time that this principle of enhanced cooperation, as provided for in the Treaty of Lisbon, has been used. The purpose behind its inclusion is starting to become clear.
It is unacceptable for them to pressurise states which belong to the EU, but which do not accept the conditions that the majority wishes to impose on them, particularly in such sensitive areas as language, since the proposed agreement threatens the languages of the majority of the countries.
Lastly, I must just make a final comment to reaffirm the positions that the Portuguese Communist Party delegates in the European Parliament have always held in their unwavering defence of the Portuguese language.
It is not every day that we have the opportunity to discuss a subject as important as the EU patent, which is the subject of Mr Lehne's recommendation. I am therefore very pleased to be given the chance to contribute to this debate. Firstly, it should be noted that we are currently at a very early stage of the enhanced cooperation procedure. All that the European Parliament's recommendation will do is to enable the Council to agree officially to measures being taken. Everything is therefore still possible, or, to be more specific, amendments can be made to the European Commission's proposals for regulations. Without going into details as regards the proposals for regulations on the patent itself or the language regime, I would like to say that while implementing this great European project, we must bear in mind the interests of all European entrepreneurs, or, in other words, both those who patent inventions and those who are interested in easy access to technical information regarding such inventions. I am thinking here of the manufacturers of generic medicines, for example.
Since I am a staunch supporter of the European patent and, at the same time, a representative of Poland, a country which today is unfortunately more a patent 'recipient' than a patent 'donor', I will endeavour to ensure that the scope of the debate on the patent is as broad as possible, and that it pays heed to everyone's opinions, in particular, those of small and medium-sized enterprises, which are essential for an innovative European economy.
The European patent is supposed to help us boost innovation, yet why can we not manage to be innovative ourselves when debating it? We should be ashamed of ourselves. We talk of nothing but patent law; let us also talk about establishing an optimum form for patents. We currently have short and long patents, yet it is not necessarily the case at all that the latter are better written. The description is frequently made more complex on purpose in order to obscure and complicate the form of the patent.
I think that we need to create a transparent form for patents and a procedure for describing them, so that the Internet and electronic recording methods can be put to good use. Language is a related issue, and a set algorithm could be used to solve this problem. I think that the cheapest method, which would not require translations into different languages, would be a European e-patent. Maybe the Commission will start to think innovatively. I voted in favour, although I believe that the Commission is showing too little initiative on this matter.
in writing. - In light of the impetus given by the Commission and Parliament to relaunch the single market, the need for a harmonised system for the issuance and regulation of patents has never been greater. It is for this reason that I voted in favour of this legislative resolution.
Under the current fragmented patent system, patents have to be translated into the language of each of the States for which they have been granted, imposing exorbitant costs on entrepreneurs, start-ups and other innovation-based SMEs for translations: obtaining a patent is thirteen times more expensive in the EU than in the US and eleven times more expensive than in Japan. Under the new system to be adopted by Member States participating in enhanced cooperation in this area, the unitary patent will fall under a much more affordable translation regime consisting of solely the French, English and German languages; resulting in the cutting of costs. The introduction of a unitary and affordable patent system, albeit only in some EU Member States, will play an important role in the furtherance of the single market, particularly by giving the Union the boost in innovation and creativity with regard to the creation of goods and services which it so desperately needs.
For several years, we have seen the European economy being held back by the absence of a competitive EU patent, in comparison with other large world powers. For around 15 years, the European Commission has been proposing the creation of a single European patent. Finally, thanks to the 'enhanced cooperation' procedure, which allows several Member States to cooperate in a particular area when a legislative initiative is being blocked, we have been able to take a step in this direction. I therefore voted enthusiastically in favour of this report, which allows us to launch this enhanced cooperation procedure in order to create an EU patent system. This is an important step forward for all European businesses and for all small and medium-sized enterprises, which have been waiting a long time for this instrument, an instrument which is indispensable for innovation, research and development and competitiveness in Europe.
I voted in favour of this recommendation concerning the authorisation of enhanced cooperation for creating a European patent. In December 2010, 12 Member States, including France, wanted to use an enhanced cooperation procedure following disagreement among the 27, due to linguistic differences, on the introduction of an EU patent system. In the end, all the Member States except Italy and Spain decided to participate. I would like it to be possible for these two countries to be able to get involved in the initiative at any point. It is currently 11 times more expensive to file a patent in the European Union than in the United States. In the future, our researchers and businesses will finally be able to start competing effectively on innovation with the United States and Asia.
After more than 10 years, work on a unitary European patent is finally coming to an end. In spite of the fact that we have only achieved a partial success, since the unitary patent protection system does not cover the entire territory of the European Union, it should undoubtedly be regarded as a significant step forward. The simplification of registration procedures and a significant reduction in their cost will promote the development of the internal market and stimulate scientific and technical progress throughout the EU as a whole, even if they only cover 12 Member States. Although legislation will only be harmonised to a limited extent, this harmonisation will, in reality, affect all EU entrepreneurs, since investors based in Member States which are not participating will also be able to take advantage of unitary patent protection. It will be up to them to decide on an individual basis whether to choose protection under the legal system of one or several Member States, or whether to use the unitary European patent.
I believe that we should continue measures aimed at extending the scope of unitary patent protection, so that it ultimately covers the entire territory of the European Union. It is not only individual entrepreneurs that will benefit, since the European market will also become more competitive compared to other large economies such as the United States, China or Japan.
I supported this draft resolution on a proposal for a Council decision authorising enhanced cooperation in the area of the creation of unitary patent protection, as I believe that a unitary patent registration system will reduce administrative barriers for European businesses. The European Union cannot afford a fragmented patent registration system. Today, it has taken a giant stride forward towards a unitary registration system. The status quo, under which a business must register its patent in every Member State separately, is a significant hindrance to business development. The slow and complicated process for registering a patent in the European Union hitherto has restricted opportunities for our businesses to develop dynamically. A clear and efficient procedure whereby anyone may register a patent valid throughout the European Union will ensure that new products can reach the market more quickly, thereby boosting the rate at which businesses develop. Those countries who take part in this patent registration system and entrepreneurs in those countries, who will be able to supply new products quickly to all European consumers, will be the winners.
At the moment, the internal market is particularly fragmented due to the high costs of patent protection in the European Union, and European inventors are unable to enjoy all the benefits of the single market. The difficulty arises when the latter try to obtain the best level of protection across the whole of the Union. This situation has an adverse impact on the EU's competitiveness as activities involving innovation produce human capital which tends to be more mobile than in other areas.
The current less favourable conditions for innovation make the European Union a less attractive place for creativity and innovation, for European and non-European inventors alike. I voted for this recommendation as enhancing cooperation within a group of Member States in the area of unitary patent protection will safeguard the interests of the Union, based on the fact that it will boost the EU's competitiveness and make it more attractive to the rest of the world. Furthermore, creating unitary patent protection for a group of Member States would improve the level of patent protection and remove the costs and complexity associated with the relevant territories, which would facilitate scientific and technological progress and the operation of the internal market.
in writing. - I voted for this report. I believe the permitted level of radiation in foodstuffs must be raised and, in addition, monitoring and compliance must be improved. Depending on the outcome of the final reading, this regulation has the potential to contribute to that process. I welcome the fact that this regulation will also apply to foodstuffs or feedingstuffs imported from third countries in customs transit or intended for export.
It is beyond doubt that the sphere of intellectual property rights, and particularly industrial property rights, deserves special care and attention. However, EU bodies and institutions do not always succeed in this. A comprehensive, systemic solution is often defeated by details or even by lobbying interests. The issue of the EU patent - formerly the Community patent - is an example of this. The possibility of at least a partial solution is now arising in the form of enhanced cooperation between some Member States in establishing unitary patent protection. The Czech Republic wishes to participate in this enhanced cooperation and also wishes to take part in further negotiations over concrete proposals for a regulation on the unitary patent and its language regime. Failure to participate in the enhanced cooperation would mean not being able to influence the future form of the EU patent system. One significant aspect is the economic benefit, or the advantages for businesses deriving from the new technical solutions, in view of the size of the common market of those participating in the enhanced cooperation. I would also like to mention that the Czech Republic retains the option of withdrawing from the enhanced cooperation, should this cooperation take a direction contrary to the positions of the Czech Republic, particularly regarding the language regime and the area of patent jurisprudence.
I am abstaining on this report. It is not that I am against the sovereign right of the Member States to come to enhanced cooperation agreements among themselves, including in relation to patents. However, no guarantee has been given to us concerning the ecological and hygienic standards that will be applied during the approval process for these patents, in particular, concerning genetically modified organisms. Until the necessary requirements for preserving public health are included, I will not support this type of agreement.
With the approval of this report, which seeks to establish enhanced cooperation in connection with the registration and protection of patents, there is a risk of imposing language arrangements that are limited to three languages only - English, German and French - with translation of the patent into the respective national language in each Member State no longer being required. Although the purpose of creating an EU patent is positive in the sense that it would help to revitalise and promote innovation in Europe, nevertheless, I would argue that this cannot be pursued with the violation of the fundamental principles of European citizenship itself, with the breaking of Community cohesion and fragmentation of the internal market or with the introduction of new factors of discrimination, inequality and imbalance.
The Portuguese language - the third most important European language of universal communication - will suffer inexplicable discrimination with the introduction of this 'enhanced cooperation'. That is why I voted as I did.
The dispute over the languages used in EU patents has been going on for more than 30 years. Over the course of these 30 years, European companies have had to cope with high translation costs and, in some cases, have been put at a competitive disadvantage on the global market. It is hard to place a value on intangible assets, such as trademarks and patents. However, they are used as the security for loans and are also taken into account in credit ratings.
Against this background, the new patent law, which has been drawn up by means of the enhanced cooperation process, and which is valid at least in parts of the EU, only requires patents to be translated into German, English and French. This will certainly reduce the amount of bureaucracy involved. The new regulation also strengthens the position of the German language, which is still the most widely spoken native language within the EU, according to a survey carried out in 2006. In principle, the idea is a good one, but the rules on languages are not entirely clear, which is why I have abstained.
The creation of unitary patent protection in the Community (now European Union) and ensuring effective patent protection throughout the EU represent a step towards greater EU competitiveness. Currently, inventors working in the European Union are at a disadvantage compared to their colleagues in other countries around the world: protecting inventions across the whole of the EU is a lengthy and expensive process. Unfortunately, due to procedural challenges, we have been unable to establish a uniform system across the EU. Nevertheless, I congratulate those Member States that have decided to initiate the cooperation procedure in the area of patent protection (I am particularly pleased that the Member States include Lithuania), and I am voting in favour of approving this cooperation.
I voted against the introduction of a trilingual system in patent regulations. Translating patents exclusively into English, French and German would cause serious harm to Italian enterprises, which would have to bear extremely high costs for the technical translation of patents they file. My parliamentary group urged us to vote in favour, but I do not feel that I can approve legislation that I believe to be harmful to the interests of my country and its citizens, particularly all Italian small and medium-sized enterprises and our consumers. It is obvious that increased costs for enterprises would then cause higher product costs, to the detriment of consumers. Enhanced cooperation should remain a mechanism to be used in exceptional circumstances and should not be used to exclude Members States that are prepared to negotiate, such as Italy and Spain. I support the Italian proposal to write patents in the language of the country of the inventor and to provide an English translation as well. This way, we can preserve our linguistic independence and the interests of our country. Indeed, enhanced cooperation between 10 or 12 countries on this issue runs the risk of distorting the conditions of fair competition, to the advantage of those countries participating.
I agreed with this resolution on the proposal for a Council decision authorising enhanced cooperation in the area of the creation of unitary patent protection. Given the current situation where it is very difficult and expensive to obtain a European patent, I agree with the proposal to apply the cooperation procedure and to allow all interested EU Member States to create a unitary patent system.
We must make every effort to resolve the issue of the language regime, which would reduce the cost of obtaining a European patent for companies operating within the EU. Furthermore, patent protection that functions effectively would simplify dispute settlement procedures and would reduce the administrative burden.
I am pleased that many European Union Member States are contributing to the initiative to create a unitary patent, and hope that the remaining countries will also soon help achieve the objective of creating a unitary patent for improved economic liberalisation conditions within the European Union. Only enhanced cooperation will facilitate the proper functioning of the internal market by eliminating obstacles to the free movement of goods.
I voted in favour of the recommendation for a decision authorising enhanced cooperation in the area of the creation of unitary patent protection. The future of Europe depends, and Member States such as Greece, which have been hard hit by the crisis, are pinning their hopes for the recovery of their national economies and productive fabric on innovation. It is therefore economically vital and socially fair to provide legal protection for patents which cover the invention and implementation of innovative ideas and products.
I am in favour of a European patent system, but, on reflection, and for reasons of language, I abstained from voting on the present report. I would actually have voted in favour if only English were to be used, since today it functions as a lingua franca. I abstained for three fundamental reasons: firstly, because to create a patent system with the obligatory translation of each file into the 23 official languages would be expensive, slow and would create a serious competitive disadvantage; secondly, because in practice, the English language is commonly used today as a lingua franca; and, thirdly, because 90% of patent applications are made in English anyway. I cannot agree to the inclusion in this process of the French and German languages to the detriment of more widely spoken languages such as Portuguese or Spanish (as if languages with different statuses existed in the EU, an idea that I reject). Therefore, I abstained, in the belief that progress on a European patent system is needed, but that the best solution would be one language only: English.
I abstained from the vote because, although I believe it is essential to improve the patent system in Europe, in particular, with the creation of a unitary patent and a European and EU Patents Court, which would make it possible to overcome the problems for small and medium-sized enterprises caused by the current fragmentation in the existing system, characterised by high costs and excessive complexity, I also understand the reservations that some countries have expressed with regard to the translation arrangements for the EU patent. Therefore, I do not oppose the start of enhanced cooperation in this field, though I believe that it is not the most desirable and most definitive solution to the problem.
The absence of unitary patent protection throughout the European Union puts European companies in a clear position of competitive disadvantage compared to their US and Japanese peers. The costs of patenting in Europe are almost 10 times higher than the costs of patenting in the US and Japan, which is essentially because of outlay on translating patents into the languages of the EU's various countries. In order to make Portuguese and European industry more competitive in this context, I consider it crucial to make rapid progress towards the creation of a unitary patent protection system that is less burdensome and complex, and that can operate as a stimulus for innovation, and for scientific and technological development in Portugal and the EU. That is why I voted for this resolution. Nevertheless, I cannot fail to express my regret at the choices regarding the language regime. In truth, I believe that there are weighty arguments against the current three-language solution, using English, German and French; I therefore believe that it would have been preferable in every way to have opted for the English-only regime.
Today, I have voted in favour of the introduction of enhanced cooperation with regard to unitary patent protection because I believe that the deadlock in the Council as a result of the language arrangements is unjustified. In my opinion, there is, of course, an important need for discussion. For me, voting in favour does not mean that I agree in full with the contents of the Commission's initial proposals. We will give priority to this issue in the Committee on Legal Affairs and will definitely table amendments with a large number of improvements. I would like to explain that those who believe that today's vote will result in Parliament losing its rights are mistaken. The legislative procedure is only just beginning. By voting today, Parliament was simply giving permission for a group of Member States to start the enhanced cooperation procedure, which was only made possible by the Treaty of Lisbon. The remainder of the procedure will involve a) Parliament being consulted about the language arrangements (the decision in this case must be made by the Council), b) Parliament taking part in deciding on the content of the patent regulation as part of the ordinary legislative procedure, c) Parliament's consent being obtained for the patent jurisdiction. There will be no change in any of these opportunities for Parliament to participate in the process. Even those Members of the European Parliament from Member States which are not involved in the enhanced cooperation will not lose their right to vote during the remainder of the procedure, because they are European and not national representatives.
The Belgian Presidency of the European Union has been a complete success. Among the many things it has achieved is the agreement on the European patent, a regulation which is imperative for boosting innovation and competitiveness in Europe. Liberal Europeans had wished for this kind of harmonisation of legal protection for almost 15 years. It will put an end to the wastage of funds, estimated at almost EUR 400 000 per year, which results from the coexistence of national patents and European patents. Furthermore, the fact that 12 Member States (Denmark, Estonia, Finland, France, Germany, Lithuania, Luxembourg, the Netherlands, Poland, Slovenia, Sweden and the United Kingdom) are using the enhanced cooperation procedure is all the better if it was the only way to put an end to the deadlock on this matter. The Treaty of Lisbon has been applied fairly to authorise a 'European vanguard' of a minimum of nine Member States to cooperate when a legislative initiative is being blocked.
For all these reasons, today's European Parliament vote on the Lehne report at midday is essential. It sends a positive signal, both for European businesses, which need to evolve within a stable legal framework, putting them on an equal footing with international competition, and for inventors, whose creative activity needs to be better protected by the European Union.
in writing. - Our group cannot agree to give its consent and to initiate a procedure because, in the words of the Advocates General of the Court of Justice: 'As it stands at present, the envisaged agreement creating a unified patent litigation system is incompatible with the treaties'. Our group has asked for the postponement of the vote as the Court decision on the above opinion of the Advocates General is due already on 8 March and Parliament should be fully aware of the legal consequences of the 'enhanced cooperation' before embarking on such an exceptional project.
The other political groups have not supported our request for postponement. The consent does not concern specific measures implementing enhanced cooperation. Such proposals will be submitted at a later stage, if enhanced cooperation is authorised (i.e. Council regulations creating unitary patent protection and translation arrangements for the unitary patent).
I voted against this resolution because I think that after a long legislative process that began in 2000, it is now unacceptable that a shared solution has not been proposed on the linguistic aspect of European patents. For many years, Italy and Spain have been pressing hard for English to be recognised as the only official language in the area of technology and science. This one-language solution would cut costs, providing encouragement, above all, to small and medium-sized enterprises to use the European patent since their economic dimensions means they often cannot bear high translation costs.
In order to bypass the unanimity that such a delicate subject requires, the use of enhanced cooperation has been invoked (as provided for by the Treaty of Lisbon) which would allow decisions to be taken by just one third of the Member States. For some months, the Italian and Spanish governments have been pointing out the unusual characteristics of this procedure which, if approved by the European Parliament and the Council with a qualified majority, would make the European patent applicable not only in States participating in the enhanced cooperation, but also to businesses belonging to other Member States.
Italy and Europe would suffer as a result of the decision to use enhanced cooperation in the creation of unitary patent protection. Implementing an enhanced cooperation procedure on this issue is profoundly mistaken because it nullifies the efforts made to create a European patent that would be valid in all Member States.
We also contest the decision to try and force this vote through Parliament without bearing in mind the consequences of the judgment of the Court of Justice on the compatibility of the single Patents Court with the Treaty. Italy, together with Spain, has rightly opposed the recognition of just three languages (English, French and German) for filing European patents instead of respecting the principle of equal status of languages, as enshrined by the Treaty. It is obvious that this is not only a matter of discrimination but is also really economically damaging for enterprises in countries using languages other than these.
I firmly believe that the enhanced cooperation in the area of patent protection will help to eliminate the fragmentation in this area, secure better framework conditions for innovative businesses throughout the Union, lead to greater EU competitiveness on a global scale and the better functioning of the EU internal market. The anticipated reduction in costs associated with the patent protection process is also not inconsiderable. I have therefore voted in favour of the report.
in writing. - (HU) I voted for the recommendation because I find it outrageous that we still have not been able to form a common position on the issue. We must realise that Europe has fallen behind in the global innovation competition. There can be no innovation without comprehensive patent protection, but universities, smaller research institutes and inventors are unable to bear the costs of such patenting. By only obtaining a patent in their own country, they are essentially giving their inventions to the global market for free. EU patenting is of vital importance. It is extremely important to be able to obtain a European patent with a single application. It is of vital interest that this is realised in all European countries, including my home country, Hungary.
More than 20 years ago now, the European Commission proposed creating a single European patent as soon as possible, and emphasised the pressing need for such a patent. At the moment, patents in Europe have to be approved country by country, and they have to be translated each time into the relevant national language.
In order to get a patent approved in just half of the EU Member States, it is necessary to pay up to EUR 20 000, of which EUR 14 000 is for translation. In the United States, around EUR 1 850 suffices. The lack of a European patent hinders our competitiveness, as well as European innovation, research and development. This is why enhanced cooperation is fully justified on this subject, which is fundamental for the future of the EU.
The creation of a European unitary patent within the European Union will bring with it advantages for all the users involved and, in particular, for small and medium-sized enterprises, insofar as it will contribute to their competitiveness through a reduction in costs. This issue, which already goes back two decades, requires unanimous agreement within the Council to determine the language arrangements applicable to intellectual property rights in the European Union. In this respect, and bearing in mind that the creation of unitary patent protection is not included on the list of areas of exclusive competence of the European Union, the present recommendation relates to the possibility of enhanced cooperation in this field. Although, at this stage in the process, we are only dealing with Parliament's consent to the decision-making method in this area, which receives my vote, this House will shortly also be called on to give a verdict on the controversial language arrangements and on the two regulations to be drafted with regard to the rules of the European patent system.
I voted for the decision authorising enhanced cooperation in the area of the creation of unitary patent protection as I feel it is necessary to adopt measures to create a unitary EU patent.
According to a report produced in 2011 by Thomson Reuters entitled 'Patented in China', China is going to overtake Japan and the US in terms of numbers of patents. Indeed, China's intention with the programme launched in 2006 was to become a country focused on innovation, and it managed to increase the number of patents by 14.1%, 33.55% and 15.9% compared to the US, EU and Japan respectively.
In the EU, the current patent system is fragmented and exorbitant with regard to translation requirements. The cost of an EU patent validated in 13 countries is as high as EUR 20 000, of which roughly EUR 14 000 are for translation costs alone. This makes a European patent 10 times more expensive than a US one. I think that authorising enhanced cooperation in the area of creating unitary patents can help develop a unitary patent which is attractive to users of the European patent system, offer intellectual property protection across the whole of the EU and remove the costs and complications with the aim of encouraging research, development and innovative SMEs.
Bearing in mind that the Consultative Working Party of the Legal Services of the European Parliament, the Council and the Commission concluded, in its opinion, that the proposal concerned does not contain substantive amendments, other than those identified as such, and that, with regard to the codification of the unchanged provisions of the earlier acts together with the included amendments, the proposal contains a straightforward codification of the existing acts without substantive alterations, I approve the present report. I agree with the guarantee of a high level of protection of the health of European citizens in the event of radioactive contamination and with the democratic legitimacy in the adoption of the present directive, since the legal basis has to be adapted to the new Treaty of Lisbon.
I voted in favour of this important resolution on the maximum permitted levels of radioactive contamination of foodstuffs and feedingstuffs following a nuclear accident or any other case of radiological emergency. We all remember the Chernobyl tragedy of 26 April 1986 when considerable quantities of radioactive materials were released into the atmosphere, thereby contaminating foodstuffs (grain, vegetables, berries and mushrooms) and feedingstuffs in several European countries, and there was a major risk to human health. Fields were also contaminated with radioactive fallout, which increased the radioactivity of forest and agricultural foodstuffs from the affected areas. A high level of protection of human health is one of the European Union's objectives.
We therefore urgently need to set up a system allowing the European Union, following a nuclear accident or any other case of radiological emergency which has or is likely to lead to a significant radioactive contamination of foodstuffs and feedingstuffs, to fix maximum permitted levels of radioactive contamination in order to ensure a high level of protection of public health. All EU citizens must have the greatest possible protection in the event of a nuclear or radiological accident, and the European Commission must be ready to react quickly. Pre-established maximum permitted levels of contamination must be applied to foodstuffs and feedingstuffs.
This report sets the maximum permitted levels of radioactive contamination for foodstuffs and animal feed following a nuclear accident or other radiological emergency. I agree that the European Parliament must play a crucial role in situations having a direct impact on the general public's health. I also believe that, in the wake of a nuclear accident or radiological emergency, the European Commission must play a supervisory role, declaring a state of emergency and adopting lists of basic foodstuffs and feedingstuffs. Member States must maintain an official control system for these products and inform the general public about any risks. I voted for this report, which guarantees the safety of European citizens' food in the event of nuclear accidents or radiological emergencies.
A high level of protection of human health is one of the objectives that the European Union must achieve as it defines its policy. EU regulations laying down levels of radioactive contamination in case of radiological emergency remain unchanged since 1990, and therefore it is necessary to review and update these provisions. We must set up a comprehensive system allowing the Union, following a nuclear accident or any other case of radiological emergency which is likely to lead to a significant radioactive contamination of foodstuffs and feedingstuffs, to fix maximum permitted levels of radioactive contamination in order to ensure a high level of protection of public health. I agree that the permitted levels of radioactive contamination must be reviewed at regular intervals in order to take into account the latest international scientific progress and scientific recommendations and to avoid existing divergences in regulatory practice.
I voted in favour of this report which proposes to stipulate the procedure for determining the maximum permitted levels of radioactive contamination of foodstuffs and feedingstuffs which may be placed on the market following a nuclear accident or any other case of radiological emergency which is likely to lead to, or has led to, significant radioactive contamination of foodstuffs and feedingstuffs. At the same time, Annexes I and III set out the maximum permitted levels of contamination of foodstuffs and feedingstuffs. Although this proposal is dealt with through the recasting technique, I believe that we must substantially amend the proposal beyond the sole grey part identified, so as to ensure the legal certainty and coherence of the text. It is necessary to streamline the procedure in cases of nuclear emergency by clearly giving a supervisory role to the Commission and clarifying the regime of its acts (adoption, revision). Furthermore, we must attempt to serve the interests of the citizens through better management of the post-accident situation. We must ensure legal certainty of the whole proposal through the alignment of obsolete procedures - 'comitology' procedures in the field of Euratom adopted by analogy - which this proposal intends to codify, with the provisions of the Treaty of Lisbon.
Bearing in mind that the three regulations on radiation amended by the report in question were adopted in the wake of Chernobyl about 20 years ago, I consider that the Belet report, as it now stands after the vote, is a first attempt to improve the approach to and update the problem of radioactive contamination of foodstuffs and the soil. Although I am in favour of the change to the legal basis and of strengthening the role of the European Parliament, in order to achieve greater transparency in legislation and broader protection for citizens, I consider the report to be inadequate and several steps behind what would be a substantive approach to the problem. It amends what has already been agreed and simply regulates the consequences, rather than the source, of the problem. Furthermore, it has left the maximum limits for radioactive contamination extremely high and, as a result, it is far removed from the objective of protecting public health. It is for the above reasons that I abstained in the final vote.
I believe that EU Member States are responsible for monitoring compliance with the levels laid down for protection against radioactive contamination in this regulation, in particular, through the surveillance of the safety standards of both foodstuffs and feedingstuffs, as well as through monitoring environmental parameters. I support the idea of creating a system which will allow the EU to set the maximum permitted levels of radioactive contamination to ensure a high level of protection for the general public's health, following a nuclear accident or other radiological emergency.
I voted in favour of the report relating to the radioactive contamination of foodstuffs, the aim of which is to set the maximum permitted levels of radioactive contamination of foodstuffs and feedingstuffs following a nuclear accident or any other radiological emergency. Therefore, the main objective of the regulation is the protection of public health and accordingly, the legal basis must be Article 168 of the Treaty on the Functioning of the European Union.
The present proposal aims to guarantee a high level of protection of the health of European citizens in the event of radioactive contamination and also to confer democratic legitimacy on the adoption of the present regulation. There is no doubt that its legal basis must be adapted to the new Treaty of Lisbon in order to grant Parliament a role in the decision-making process concerning a regulation that potentially affects public health. Essentially, this proposal consists of the codification of the unchanged provisions of three regulations adopted between 1987 and 1990, which establish the permitted levels of radioactive contamination in the event of a radiological emergency.
All people have the right to a healthy diet. This is an unquestionable right and a sine qua non for attaining the quality of life that we all aspire to, and which the Treaty of Lisbon reflects.
After the Chernobyl disaster (1986), the question of radioactive contamination of the environment gained in importance and justified the adoption of three regulations, between 1987 and 1990, which set the maximum permitted levels of contamination in the event of a radiological emergency or nuclear accident, seeing that these effects are long lasting and, very often, can be indirect (contamination of woodlands).
Although the proposal basically entails a codification of the unchanged provisions of the regulations mentioned above, I am voting in favour of this report on the proposal for a Council regulation (Euratom) because the guaranteed maintenance of high levels of protection for European citizens' health is in danger.
This proposal essentially consists of a codification of the unchanged provisions of three regulations adopted between 1987 and 1990, which establish the permitted levels of radioactive contamination in the event of a radiological emergency. However, the insertion of a new recital which explains the need for an existing article, reserving for the Council the use of implementing powers, implies a substantive change which justifies the use of the recasting technique.
The content of the regulation consists of a mechanism of two levels of intervention in the event of a radiological emergency or nuclear accident, as proposed by the Commission:
the immediate adoption by the Commission of an ad hoc regulation to apply the maximum permitted levels of radioactive contamination specified in Annexes I and III of the proposal to a specific case, in a definite area and for a limited period;
establishment of a period of one month following its adoption for the Commission to forward a proposal to the Council to adapt or confirm this ad hoc regulation.
As shown in the debate in the specialist committee itself and in the alternative proposals which it presents, there is a power struggle going on here between the Commission and the Council. However, the primary aim should be to serve the citizens' interests by means of better management of post-accident situations, with respect for the competences of the Member States affected. Therefore, our final vote was one of abstention.
in writing. - ECR Group MEPs supported this report as we believed that the legal basis of this legislation should be changed from 'Article 31 EAEC' to 'Article 168 TFEU'. Under the original regulation, Article 31 EAEC (which focuses on the group of persons who might be subject to radioactive contamination) was considered the most appropriate legal basis as Article 168 TFEU (which regulates public health) did not exist. If Article 168 TFEU was the legal base of this regulation, then this would imply a change from consultation to the ordinary legislative procedure and the proposal would then be subject to full European Parliament scrutiny and, most importantly, a full impact assessment, including consultation with food producers and consumers. While there could be certain aspects of Parliament's adopted report that ECR MEPs do not support, we strongly believe that the legal basis of this regulation should be changed to fully involve the European Parliament in the legislative process and additionally, that it should be accompanied by a thorough impact assessment. The ECR Group therefore voted in favour of this report.
The regulations we have prepared today are of enormous economic significance for the European Union and its single market. The Chernobyl disaster showed us that the linear extrapolation of radiation-related risk results in unnecessary economic losses. Areas equal in size to many a country were evacuated in Belarus and Ukraine. Belarusians are now returning to these areas, where radioactivity is the same as that in the centre of Warsaw, unbelievable as it may seem. Meanwhile, some of the 'Chernobyl victims', the around 8 million Ukrainians who receive allowances which are, in any case, too low to live on, will not consider returning for fear of losing this meagre compensation. The European Union should draw conclusions from this experience, which is of vital importance.
It was easy to resettle people within the former USSR, and it was accomplished efficiently after the disaster. It is hard to imagine how this would be done in Europe's densely-populated areas. Who would be given the responsibility for such a task? Financial compensation should be awarded in particular to farmers, who may lose not only their crops, but also the opportunity to cultivate any crops for many years. The same applies to forests, although to a lesser degree. It is well known that the polluter should pay, but how will we decide who is responsible and who should pay if we are hit by nuclear fallout from third countries? Who will deal with this? The EU, of course. I therefore voted in favour of adopting the report.
Regarding the Belet report, which asks, in particular, for Parliament to become a colegislator for health protection in case of radioactive contamination of foodstuffs, I could not vote in favour of a report which does not firmly reject the current doses proposed by the Commission. The maximum contamination levels proposed by the Commission, which have been in force since 1987, are far too high. Studies show that even with low doses, children suffer serious cardiovascular and endocrine problems. The proposed maximum doses would cause an unacceptable increase in the number of cancer cases. Furthermore, given that there is no mechanism in place to compensate farmers in case of contamination which exceeds the authorised levels, the Commission absolutely must propose a compensation mechanism in accordance with the 'polluter pays' principle.
in writing. - Parliament today voted for a change in the legal basis for legislation on radioactive contamination in foodstuffs. This is an extremely important issue and it is only right that this House has codecision powers.
I voted in favour of this important document on the maximum permitted levels of radioactive contamination of foodstuffs and of feedingstuffs following a nuclear accident or any other case of radiological emergency. It is crucially important to determine the maximum permitted levels applied to foodstuffs and feedingstuffs in order to ensure a high level of public health protection and avoid a repeat of the Chernobyl disaster when foodstuffs (grain, vegetables, berries, mushrooms, etc.) and feedingstuffs, as well as fields, were contaminated with radioactive fallout, which increased the radioactivity of forest and agricultural foodstuffs from the areas affected. We must create a mechanism to adequately and effectively ensure safety in the event of a nuclear or radiological accident. A high level of protection of human health is one of the European Union's main objectives.
Radioactive contamination is hazardous to human health, and our role as Members of the European Parliament is to do everything in our power to ensure that the food supplied to consumers is safe and healthy. We should therefore make the necessary preparations to enable us to respond rapidly and effectively enough in the event of a hazard, while, at the same time, constantly updating regulations and adapting them to the current state and progress of technology. Procedures need to be simplified and competences transferred to the Member States, which will be able to deal with such situations effectively. In this case, it would appear to be of key importance to set limits for concentrations of radioactive substances, for the safety of society and of the natural environment.
In the case of a nuclear accident or any other kind of radiological emergency, it is essential that the proper action is taken. Preventive measures and aid for those affected are important. Compensation payments for farmers are vital in order to help producers of agricultural products who have suffered damages through no fault of their own. Farmers in one Member State who are affected by contamination from an accident of this kind in another Member State must also be compensated. The effects of nuclear accidents must not be allowed to put the livelihoods of farmers at risk. I support Mr Belet's report, because we must guarantee protection for farmers from damages caused by external third parties.
This report and the ecological disasters that it claims to manage are a reminder to us of how urgent it is to abandon nuclear energy. Yet there is no question of abandoning nuclear energy in this report. That is one of the ways in which this report is lacking. It would have been worthwhile adopting the amendment. In addition, this report aims to grant the Commission every power necessary to introduce the security measures needed for a nuclear disaster. It makes the capacity of the leaders of the Member States to act in this matter merely optional, even though they are the ones elected by the people. It is inconceivable that power should be delegated in this way to the irresponsible Commission, especially when it comes to public health. I am voting against the report.
The proposed regulation establishes the procedure for setting the maximum permitted limits of radioactive contamination for foodstuffs and animal feed which may be put on the market following a nuclear accident or any other case of radiological emergency, which may cause or has caused significant radioactive contamination of foodstuffs and animal feed. I am of the opinion that we must remain alert and prepared for any emergency situation that may occur in Europe. Any attempt to enable the regulations in force to be employed with greater speed and agility will create added value for the whole territory of the European Union.
Radioactive contamination can represent a problem over a number of years in some foods. The difficulty arises when contaminated foodstuffs, such as wild produce from the forests in areas that have been exposed to radioactivity for centuries, are not only consumed locally, but are also sold in otherwise uncontaminated areas, where they are believed to be harmless. Our current level of knowledge indicates that there are no levels of radiation that can be classified as harmless with any absolute degree of certainty. Research into the cause of a wide range of new forms of illness, such as allergies, is still in its infancy. Despite this fact, foodstuffs are still being irradiated and no one has considered the question of possible interaction with genetic engineering. All of the limits are ultimately useless if the checks on foodstuffs in and around contaminated regions are not functioning properly. I have taken these considerations into account when voting.
I voted in favour of this resolution since it streamlines the procedure for intervening in the event of an emergency and strengthens the role of the Commission by stating that it - and not the Council - is directly responsible for decision making in the event of a nuclear accident, establishing measures that enter into force immediately. The Commission is to be assisted by a group of independent experts with competences in the health and food safety sectors.
Furthermore, the available scientific data must be made accessible by the Commission so that its significance can be assessed. Member States must take actions to minimise the risks of contamination, including informing the public. In essence, this report protects citizens and gives the Commission and Parliament a leading role.
Today, we voted on the regulation concerning 'the maximum permitted levels of radioactive contamination of foodstuffs and of feedingstuffs following a nuclear accident or any other case of radiological emergency', which lays down guidelines for reacting to nuclear or radiological accidents. This document is purely technical in nature, essentially discussing limits to the competence of the Commission, the Council and Member States, and laying down levels of contamination.
I would like to highlight one amendment proposed by Parliament, which proposes the inclusion of a provision on compensating farmers whose land is contaminated with poisonous substances during a nuclear or radiological accident. As we are living through rather unstable times, and we can see certain examples where man's negligent economic activities are often the cause of major accidents, we must pass legislation laying down clear provisions on how to react in critical situations.
I agree with the proposal presented on the Council regulation laying down maximum permitted levels of radioactive contamination of foodstuffs and of feedingstuffs following a nuclear accident or any other case of radiological emergency. The protection of human health is one of the European Union's priority objectives and we must therefore create a mechanism to adequately and effectively ensure safety in the event of a nuclear or radiological accident.
The levels of radioactive contamination of foodstuffs and feedingstuffs following a nuclear accident must be regulated particularly strictly given the possible negative consequences for the public. We must take all possible measures to ensure that, in the event of an accident, radioactive particles released into the air contaminate foodstuffs as little as possible, and the radioactive impact is reduced to a minimum.
I agree with the proposal that the fundamental EU environmental principle of 'the polluter pays' should be applied, thereby ensuring an effective compensation mechanism in the event of an accident, with a particular focus on farmers, who would suffer the most damage in this case.
This report relates to a legislative proposal which essentially consists of a codification of the unchanged provisions of three regulations adopted between 1987 and 1990, following the Chernobyl disaster (1986), at which time the question of radioactive contamination of the environment became increasingly important. These regulations establish the permitted levels of radioactive contamination in the event of a radiological emergency. The content of the regulations consists of a mechanism of two levels of intervention in the event of a radiological emergency or nuclear accident, as proposed by the Commission: (a) immediate adoption by the Commission of an ad hoc regulation whereby the maximum permitted levels of radioactive contamination specified in Annexes I and III of the proposal can be applied to a specific case, in a definite area and for a limited period; and (b) establishment of a period of one month after its adoption for the Commission to forward a proposal to the Council to adapt or confirm this ad hoc regulation. I am voting in favour of this report as I think that the amendments proposed by the European Parliament are positive and confer a current logic to the text. As the main objective of the regulation is the protection of public health, I consider that the legal basis should be Article 168 of the Treaty on the Functioning of the European Union.
in writing. - The radioactive contamination of food is clearly a concern for European public health and, as such, it is essential that this legislation is decided on that basis, with the European Parliament as a colegislator. As the proposal stands, however, it clearly falls short of what is required to protect the European public, particularly children, from radioactive contamination through foodstuffs. The maximum levels of radioactive contamination being proposed are far too high according to expert analysis - some of them are even higher than those in place when the Chernobyl disaster occurred.
The proposed levels would imply that the public be exposed to radiation at levels higher than the maximum limits set out in existing EU legislation on safety standards for ionising radiation. This would expose the European public, notably vulnerable groups and children, to unnecessary risk from contamination and cancer. It is simply not acceptable that this legislative revision would fail to ensure Europe's citizens have total protection from radioactive contaminated food.
I voted in favour of this resolution because it brings to light a fundamental problem that should never be underestimated. More and more countries are turning to nuclear power, both for civilian and, unfortunately, military purposes. This is now a reality of global significance which, unfortunately, also involves areas of extreme political instability. In the event of a crisis or accident, the European Union cannot allow itself to be unprepared to manage the emergency. Responses must be immediate, effective and perfectly coordinated between the various Member States. The radioactive fallout following such an event then leads to contamination of foodstuffs and feedingstuffs that, if introduced to the food chain, can cause incalculable damage and contaminate entire areas for decades. European citizens must be able to sleep easily, safe in the knowledge that in the event of an emergency that all of us hope never to have to face, they will not be left at the mercy of events. Streamlined procedures with clear rules and responsibilities for all are essential to serve the true interests of citizens.
We are in favour of the report laying down maximum permitted levels of radioactive contamination of foodstuffs because it streamlines the procedures for intervention in the event of an emergency and strengthens the role of the Commission, granting it the authority to make decisions in the event of a nuclear accident.
The maximum levels of radiation in both human and animal food are also indicated in the report. During the vote, an oral amendment that provides for the compensation of farmers adversely affected by the lost opportunity of selling any contaminated products was also adopted, again with our support.
Nuclear accidents may occur wherever radioactive materials are used, stored or transported, so not only in nuclear power stations, but also in hospitals, universities, research laboratories and industrial plants, on roads and railway lines, in ports and in shipyards.
The rapporteur rightly notes that radioactive substances may continue to have an impact for a great many years, and the overriding aim should always be to protect human life and health. At present, more and more food is irradiated in order to make it last longer. It is worth bearing in mind that irradiation destroys vitamins - up to 90% of vitamin A in chickens, 86% of vitamin B in oats and 70% of vitamin C in fruit juices. Foodstuffs are therefore made to last longer at the expense of their nutritional value. Research has proven that irradiation kills bacteria, but it does not destroy viruses or remove dirt or toxins which could get into meat in non-sterile and unhygienic slaughterhouses and meat-processing plants.
Irradiation also contributes to the large-scale, expensive and wasteful transport of food, particularly by large corporations. Food which is produced and consumed locally does not need to be irradiated. It is my belief that the Member States should keep in place their food and feed control systems with regard to maximum permissible levels of radioactive contamination and constantly improve and review them, as suggested by the rapporteur.